Exhibit 10.38

 

Execution Version

 

$90,000,000
AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of November 10, 2014

 

among

 

ARC GROUP WORLDWIDE, INC.,
as the Parent

 

and

 

ADVANCED FORMING TECHNOLOGY, INC.,
ARC WIRELESS, INC.,
FLOMET LLC,
GENERAL FLANGE & FORGE LLC,
TEKNA SEAL LLC,
3D MATERIAL TECHNOLOGIES, LLC, and

QUADRANT METALS TECHNOLOGIES LLC

as the Borrowers,

 

CITIZENS BANK, N.A.,
as Administrative Agent, Collateral Agent, Sole Lead Arranger and Sole
Bookrunner

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Syndication Agent

 

and

 

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Article I.

Definitions and Accounting Terms

2

 

 

 

Section 1.01.

 

Defined Terms

2

Section 1.02.

 

Other Interpretive Provisions

43

Section 1.03.

 

Accounting Terms

44

Section 1.04.

 

Rounding

44

Section 1.05.

 

References to Agreements, Laws, Etc.

44

Section 1.06.

 

Times of Day

44

 

 

 

 

Article II.

The Commitments and Borrowings

44

 

 

 

Section 2.01.

 

The Loans

44

Section 2.02.

 

Borrowings, Conversions and Continuations of Loans

45

Section 2.03.

 

Prepayments

47

Section 2.04.

 

Termination or Reduction of Commitments

50

Section 2.05.

 

Repayment of Loans

51

Section 2.06.

 

Interest

52

Section 2.07.

 

Fees

54

Section 2.08.

 

Computation of Interest and Fees

55

Section 2.09.

 

Evidence of Indebtedness

55

Section 2.10.

 

Payments Generally

56

Section 2.11.

 

Sharing of Payments, etc.

57

Section 2.12.

 

Swingline Loans

58

Section 2.13.

 

Letters of Credit

59

Section 2.14.

 

Increase of Commitments; Additional Lenders

63

Section 2.15.

 

Defaulting Lenders

65

Section 2.16.

 

Obligations of the Borrowers; Appointment of the Parent as Agent

68

 

 

 

Article III.

Taxes, Increased Costs Protection and Illegality

68

 

 

 

 

Section 3.01.

 

Taxes

68

Section 3.02.

 

Illegality

72

Section 3.03.

 

Inability to Determine Rates

72

Section 3.04.

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar Rate
Loans

73

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 3.05.

 

Funding Losses

74

Section 3.06.

 

Matters Applicable to All Requests for Compensation

75

Section 3.07.

 

Replacement of Lenders under Certain Circumstances

75

Section 3.08.

 

Survival

76

 

 

 

 

Article IV.

Conditions Precedent to Borrowings

77

 

 

 

 

Section 4.01.

 

Conditions to Effectiveness

77

Section 4.02.

 

Conditions to All Borrowings

78

 

 

 

 

Article V.

Representations and Warranties

78

 

 

 

 

Section 5.01.

 

Existence, Qualification and Power; Compliance with Laws and Business

78

Section 5.02.

 

Authorization; No Contravention

79

Section 5.03.

 

Governmental Authorization

79

Section 5.04.

 

Binding Effect

79

Section 5.05.

 

Material Contracts

80

Section 5.06.

 

Financial Statements; No Material Adverse Effect; No Default

80

Section 5.07.

 

Litigation

81

Section 5.08.

 

Labor Matters

81

Section 5.09.

 

Ownership of Property; Liens

81

Section 5.10.

 

Environmental Matters

82

Section 5.11.

 

Solvency

83

Section 5.12.

 

Taxes

83

Section 5.13.

 

ERISA Compliance

83

Section 5.14.

 

Subsidiaries

84

Section 5.15.

 

Margin Regulations; Investment Company Act

84

Section 5.16.

 

Disclosure

84

Section 5.17.

 

Collateral Documents

84

Section 5.18.

 

Intellectual Property; Licenses. etc.

84

Section 5.19.

 

Insurance

85

Section 5.20.

 

Compliance with Laws

85

Section 5.21.

 

Use of Proceeds

85

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 5.22.

 

USA PATRIOT Act

86

Section 5.23.

 

Anti-Terrorism

86

Section 5.24.

 

Anti-Corruption Laws and Sanctions

86

Section 5.25.

 

Subordination of Subordinated Indebtedness

86

 

 

 

 

Article VI.

Affirmative Covenants

87

 

 

 

 

Section 6.01.

 

Financial Statements

87

Section 6.02.

 

Certificates; Other Information

88

Section 6.03.

 

Notices

90

Section 6.04.

 

Payment of Obligations

91

Section 6.05.

 

Preservation of Existence, etc.

91

Section 6.06.

 

Maintenance of Properties

91

Section 6.07.

 

Maintenance of Insurance

92

Section 6.08.

 

Compliance with Laws and Organization Documents

92

Section 6.09.

 

Books and Records

92

Section 6.10.

 

Inspection Rights

93

Section 6.11.

 

Covenant to Guarantee Obligations and Give Security

93

Section 6.12.

 

Compliance with Environmental Laws

95

Section 6.13.

 

Further Assurances

95

Section 6.14.

 

Landlord Agreements; Bailee Letters

96

Section 6.15.

 

Employee Plans

96

Section 6.16.

 

Anti-Corruption Laws and Sanctions

97

Section 6.17.

 

Post-Closing Actions

97

 

 

 

 

Article VII.

Negative Covenants

97

 

 

 

 

Section 7.01.

 

Liens

97

Section 7.02.

 

Investments

99

Section 7.03.

 

Indebtedness

100

Section 7.04.

 

Fundamental Changes

102

Section 7.05.

 

Dispositions

103

Section 7.06.

 

Restricted Payments

104

Section 7.07.

 

Change in Nature of Business

105

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 7.08.

 

Transactions with Affiliates

105

Section 7.09.

 

Burdensome Agreements

106

Section 7.10.

 

Use of Proceeds

107

Section 7.11.

 

Accounting Changes

107

Section 7.12.

 

Organization Documents

107

Section 7.13.

 

Payments, Prepayments, etc. of Indebtedness; Earn-out Payments

108

Section 7.14.

 

Financial Covenants

109

Section 7.15.

 

Anti-Terrorism Laws

110

Section 7.16.

 

Anti-Corruption Laws and Sanctions

110

 

 

 

 

Article VIII.

Events of Default and Remedies

110

 

 

 

 

Section 8.01.

 

Events of Default

110

Section 8.02.

 

Remedies upon Event of Default

113

Section 8.03.

 

Application of Funds

113

Section 8.04.

 

Equity Cure

114

 

 

 

 

Article IX.

Administrative Agent and Other Agents

115

 

 

 

 

Section 9.01.

 

Appointment and Authority of the Administrative Agent

115

Section 9.02.

 

Rights as a Lender

116

Section 9.03.

 

Exculpatory Provisions

116

Section 9.04.

 

Reliance by the Administrative Agent

117

Section 9.05.

 

Delegation of Duties

118

Section 9.06.

 

Non-Reliance of Administrative Agent and Other Lenders; Disclosure of
Information by Agents

118

Section 9.07.

 

Indemnification of Agents

118

Section 9.08.

 

No Other Duties; Other Agents, Arranger, Manners, etc.

119

Section 9.09.

 

Resignation of Administrative Agent or Collateral Agent

119

Section 9.10.

 

Administrative Agent May File Proofs of Claim

120

Section 9.11.

 

Collateral and Guaranty Matters

121

Section 9.12.

 

Appointment of Supplemental Administrative Agents

122

Section 9.13.

 

Other Secured Obligations

123

 

 

 

 

Article X.

Miscellaneous

123

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

Section 10.01.

 

Amendments, etc.

123

Section 10.02.

 

Notices and Other Communications; Facsimile Copies

125

Section 10.03.

 

No Waiver; Cumulative Remedies

127

Section 10.04.

 

Attorney Costs and Expenses

127

Section 10.05.

 

Indemnification by the Borrowers

127

Section 10.06.

 

Marshaling; Payments Set Aside

128

Section 10.07.

 

Successors and Assigns

129

Section 10.08.

 

Confidentiality

132

Section 10.09.

 

Setoff

133

Section 10.10.

 

Interest Rate Limitation

134

Section 10.11.

 

Counterparts; Integration; Effectiveness

134

Section 10.12.

 

Electronic Execution of Assignments and Certain Other Documents

134

Section 10.13.

 

Survival of Representations and Warranties

134

Section 10.14.

 

Severability

135

Section 10.15.

 

GOVERNING LAW

135

Section 10.16.

 

WAIVER OF RIGHT TO TRIAL BY JURY

136

Section 10.17.

 

Termination

136

Section 10.18.

 

Lender Action

136

Section 10.19.

 

Use of Name, Logo, etc.

136

Section 10.20.

 

USA PATRIOT Act Notice

137

Section 10.21.

 

Service of Process

137

Section 10.22.

 

No Advisory or Fiduciary Responsibility

137

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

2.01

Commitments

5.05(a)

Material Contracts

5.13(a)

ERISA Compliance

5.14

Subsidiaries and Other Equity Investments

5.17

Recordings/Filings

6.17

Post-Closing Actions

7.01(b)

Existing Liens

7.02

Existing Investments

7.03(b)

Existing Indebtedness

7.09

Existing Restrictions

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of:

 

A

Loan Notice

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E

Guarantee and Collateral Agreement

F

Non-Bank Certificate

G

Intercompany Subordination Agreement

H

Solvency Certificate

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
November 10, 2014, among ARC GROUP WORLDWIDE, INC., a Utah corporation (the
“Parent”),  ADVANCED FORMING TECHNOLOGY, INC. a Colorado corporation (“AFT”),
ARC WIRELESS, INC., a Delaware corporation (“Wireless”), FLOMET LLC, a Delaware
limited liability company (“Flomet”), GENERAL FLANGE & FORGE LLC, a Delaware 
limited liability company (“General Flange”), TEKNA SEAL LLC, a Florida limited
liability company (“Tekna Seal”), 3D MATERIAL TECHNOLOGIES, LLC a Delaware
limited liability company (“3D Material”), QUADRANT METALS TECHNOLOGIES LLC
(“Quadrant” and together with AFT, Wireless, Flomet, General Flange and Tekna
Seal, each a “Borrower” and, collectively the “Borrowers”), CITIZENS BANK, N.A.
(formerly known as RBS Citizens, N.A.), as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and as
collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) under the Loan Documents, CAPITAL ONE, NATIONAL
ASSOCIATION,  as Syndication Agent, and each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”).

 

WITNESSETH:

 

WHEREAS, the Administrative Agent, the Collateral Agent, the Syndication Agent,
the Lenders, the Borrowers and the Parent are parties to that certain Credit
Agreement, dated as of April 7, 2014, as amended by the First Amendment to
Credit Agreement dated as of June 25, 2014 (as so amended, the “Original Credit
Agreement”).

 

WHEREAS, the Administrative Agent, the Collateral Agent, the Syndication Agent,
the Lenders, the Borrowers and Parent desire to amend and restate the Original
Credit Agreement in its entirety on the terms and subject to the conditions set
forth herein.

 

WHEREAS, the Parent and the Borrowers have requested that the that the
Administrative Agent and the Lenders permit the Parent to incur Subordinated
Debt pursuant to the Subordinated Loan Documents (each term used as defined
below).

 

WHEREAS, pursuant to the Original Credit Agreement, the Borrowers requested, and
the Lenders extended credit to the Borrowers in the form of (i) Term Loans on
the Closing Date in an initial aggregate principal amount of $45,000,000, (ii)
Revolving Loans at any time and from time to time prior to the Maturity Date in
respect of Revolving Loans, in an aggregate principal amount at any time
outstanding not in excess of $20,000,000, and (iii) Delayed Draw Term Loans at
any time prior to the Delayed Draw Term Loan Commitment Termination Date, in an
aggregate principal amount not to exceed $25,000,000.

 

WHEREAS, pursuant to the Original Credit Agreement, the Borrowers requested that
the Swingline Lender make Swingline Loans, at any time and from time to time
prior to the Maturity Date in respect of Revolving Loans, in an aggregate
principal amount at any time outstanding not in excess of $2,000,000.

 

WHEREAS pursuant to the Original Credit Agreement,, the Borrowers have requested
that the Issuing Bank issue letters of credit, in an aggregate face amount at
any time outstanding

 

--------------------------------------------------------------------------------


 

not in excess of $2,000,000, to support payment obligations incurred by the
Borrowers and their respective Subsidiaries.

 

WHEREAS, the proceeds of the Loans, were used (i) on the Closing Date to (A)
finance the repayment in full of all amounts outstanding under the Existing Loan
Agreement, (B) fund a portion of the purchase price for the ATC Acquisition, (C)
fund a portion of the purchase price for the Thixoforming Acquisition, (D)
finance the repayment in full of all amounts outstanding under the Convertible
Note Indebtedness, and (E) pay a portion of the Transaction Expenses, and (ii)
thereafter, were, or after the date hereof, will be, used for working capital
and general corporate purposes of the Borrowers and their respective
Subsidiaries from time to time permitted under this Agreement (including
Permitted Acquisitions), in each case, as more fully described in Section 5.21.

 

WHEREAS, each Lender remains willing to agree (severally and not jointly) to
make Revolving Loans, Delayed Draw Term Loan (to the extent any Delayed Draw
Term Loan Commitment remains outstanding as of the date hereof) and to provide
financial accommodations to the Borrowers on the terms and subject to the
conditions set forth herein and to amend and restate the Original Credit
Agreement as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements provided
herein, the parties hereto hereby agree as follows:

 

ARTICLE I.

 

Definitions and Accounting Terms

 

Section 1.01.  Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“3D Material” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Parent or any of its Subsidiaries in
exchange for, or as part of any Permitted Acquisition, whether paid in cash or
by exchange of Equity Interests or of properties or otherwise (including by
incurrence of Indebtedness, whether or not in favor of any seller or affiliate
of any seller) and whether payable at or prior to the consummation of such
Permitted Acquisition or deferred for payment at any future time, whether or not
any such future payment is subject to the occurrence of any contingency, and
includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment, whether or not the amount thereof is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any person or business, but excluding
transaction-related fees and expenses; and any such future payment shall be
considered Acquisition Consideration at 100% of the maximum amount thereof if
such amount is not contingent, or, if such amount is contingent, the amount
reasonably estimated in good faith by the Parent on the basis of assumptions and
calculations provided in writing to the Administrative Agent.  Such

 

2

--------------------------------------------------------------------------------


 

assumptions shall include reasonable projections of any measure of financial or
other performance that enters into the calculation of the amount of any such
payment or other consideration but shall not include any assumption that any
other future event that is a condition to such payment or consideration (such as
the later disposition of the acquired business or a public or private offering
of securities) will not occur.  Any such amounts payable after the 12-month
period following the closing of the acquisition shall be calculated on a net
present value basis discounted at the then current U.S. Treasury rate with a
maturity substantially the same as the final payment date thereunder.

 

“Additional Lender” has the meaning specified in Section 2.14(c).

 

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the Eurodollar Rate for
such Interest Period multiplied by the Statutory Reserve Rate.  The Adjusted
Eurodollar Rate will be adjusted automatically as to all Eurodollar Borrowings
then outstanding as of the effective date of any change in the Statutory Reserve
Rate.

 

“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Parent and
the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  For the avoidance of doubt,
none of the Arranger, the Agents, the Lenders or their respective lending
affiliates shall be deemed to be an Affiliate of the Parent or any of its
Subsidiaries solely by reason of their being party to the Loan Documents.

 

“AFT” has the meaning specified in the introductory paragraph to this Agreement.

 

“Agent Parties” has the meaning specified in Section 10.02(d).

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Syndication Agent, the Supplemental Administrative Agents (if any) and the
Arranger.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

3

--------------------------------------------------------------------------------


 

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront or commitment fees paid to the
lenders thereof, a Eurodollar Rate or Base Rate floor (with such increased
amount being equated to interest margins for purposes of determining any
increase to the Applicable Rate), or otherwise; provided that OID and upfront or
commitment fees paid to lenders shall be equated to interest rate assuming a
4-year life to maturity (or, if less, the stated life to maturity at the time of
its incurrence of the applicable Indebtedness); and provided, further, that
“All-In Yield” shall not include arrangement fees, structuring fees or
underwriting or similar fees paid solely to arrangers for or underwriters of
such Indebtedness.

 

“Annual Financial Statements” means the audited consolidated balance sheet of
the Parent as of June 30, 2013, and the related consolidated statements of
operations, changes in stockholders’ equity and cash flows for the Parent for
the fiscal year then ended.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Parent or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Indebtedness” has the meaning specified in the definition of
“Weighted Average Life to Maturity”.

 

“Applicable Rate” means, with respect to any Base Rate Loan or Eurocurrency Rate
Loan, (a) from the Closing Date until the Business Day after a Compliance
Certificate is delivered for the fiscal quarter ending December 31, 2014, (i)
4.00% with respect to Eurodollar Rate Loans and (ii) 3.00% with respect to Base
Rate Loans, and (b) thereafter, the following percentages per annum set forth
below under the caption “Eurodollar Rate” or “Base Rate”, as the case may be,
based upon the Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing
Level

 

Total Leverage
Ratio

 

Eurodollar Rate

 

Base Rate

 

1

 

> 3.50:1.00

 

4.00

%

3.00

%

2

 

> 3.00:1.00 but
< 3.50:1.00

 

3.75

%

2.75

%

3

 

> 2.50:1.00 but
< 3.00:1.00

 

3.25

%

2.25

%

4

 

> 2.00:1.00
< 2.50:1.00

 

3.00

%

2.00

%

5

 

< 2.00:1.00

 

2.50

%

1.50

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then

 

4

--------------------------------------------------------------------------------


 

Pricing Level 1 shall apply in respect of the Term Facility, Revolving Credit
Facility and the Delayed Draw Term Facility, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Arranger” means Citizens, in its capacity as sole lead arranger and sole
bookrunner under this Agreement.

 

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer (other than the incurrence of a
Permitted Lien) for value, whether in a single transaction or a series of
related transactions, by the Parent or any of its Subsidiaries to any Person of
any part of the Collateral other than (i) the sale and replacement of equipment
and fixtures which are a part of the Collateral in the ordinary course of
business and (ii) the sale or disposition of worn-out, permanently retired,
obsolete assets or assets no longer used or useful in the business of the Parent
and its Subsidiaries, provided that not more than $1,000,000 of Net Cash
Proceeds shall be excluded from the Borrowers’ prepayment obligations under
Section 2.03(b)(iii) in reliance on the foregoing clauses (i) and (ii) during
the term of this Agreement.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“ATC” means Advance Tooling Concepts, LLC, a Colorado limited liability company.

 

“ATC Acquisition” means the means the acquisition of ATC by 3D Material, under
and pursuant to the ATC Acquisition Agreement.

 

“ATC Acquisition Agreement” means that certain Membership Units Purchase
Agreement, dated as of April 7, 2014, between the Parent and the sellers named
therein, together with the Assignment and Assumption Agreement, dated as of
April 7, 2014, between the Parent and 3D Material, pursuant to which 3D Material
will acquire 100% of the membership interests of ATC.

 

“ATC Acquisition Documents” means the ATC Acquisition Agreement and each of the
other documents, instruments and agreements executed and delivered in connection
with the ATC Acquisition, as the same may be amended, restated or otherwise
modified from time to time.

 

5

--------------------------------------------------------------------------------


 

“ATC Financial Statements” means the audited consolidated balance sheets and
related statements of income, changes in stockholders’ equity and cash flows of
ATC as of December 31, 2013 for the two fiscal years then ended delivered
pursuant to Section 4.01(g).

 

“ATC Material Adverse Effect” means a “Material Adverse Effect” as defined in
the ATC Acquisition Agreement.

 

“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
(but without giving effect to any amendments to ASC 840 that become effective
after the Closing Date).

 

“Availability Period” means (a) with respect to the Revolving Commitments, the
period from and including the Closing Date to but excluding the earliest of the
Maturity Date and the date of termination of the Revolving Commitments, and (b)
with respect to the Delayed Draw Term Loan Commitments, the period from and
including the Closing Date to but excluding the earliest of the Maturity Date
and the Delayed Draw Term Loan Commitment Termination Date.

 

“Availability” means, (a) with respect to the Revolving Loans, at any time, an
amount equal to (i) the aggregate Revolving Commitments minus (ii) the Aggregate
Revolving Exposure (calculated, with respect to any Defaulting Lender, as if
such Defaulting Lender had funded its Pro Rata Share of all outstanding
Borrowings), and (b) with respect to the Delayed Draw Term Loans, at any time,
an amount equal to the Unfunded Delayed Draw Term Loan Amount.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Citizens as its “prime
rate” and (c) the Adjusted Eurodollar Rate on such day for an Interest Period of
one (1) month plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day).  The “prime rate” is a variable rate of interest per
annum designated by Citizens from time to time as being its prime rate of
interest, with a change in such prime rate to take effect simultaneously and
automatically, without further notice, upon the determination and designation by
Citizens from time to time of such prime rate.  It is understood that such
designated prime rate is merely a reference rate and does not necessarily
represent the lowest or best rate being charged to any customer.  The
determination and designation by Citizens from time to time of its prime rate
shall not in any way preclude it from making loans to other borrowers at rates
that are higher or lower than or different from the referenced rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Person” has the meaning specified in Section 7.15.

 

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

6

--------------------------------------------------------------------------------


 

“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
lawfully closed in, the jurisdiction where the Administrative Agent’s Office is
located and if such day relates to any interest rate settings as to a Eurodollar
Rate Loan, any fundings, disbursements, settlements and payments in respect of
any such Eurodollar Rate Loan, or any other dealings to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan, means any such
day on which dealings in deposits in Dollars are conducted by and between banks
in the London interbank Eurodollar market.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Parent and its
Subsidiaries during such period that, in conformity with GAAP (but without
giving effect to any amendments to ASC 840 that become effective after the
Closing Date), are or are required to be recorded as capital expenditures on the
consolidated statement of cash flows of the Parent and its Subsidiaries.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet prepared in accordance with GAAP (but without giving effect to
any amendments to ASC 840 that become effective after the Closing Date).

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder (except as otherwise expressly provided), the amount of
obligations under any Capitalized Lease shall be the amount thereof accounted
for as a liability in accordance with GAAP (but without giving effect to any
amendments to ASC 840 that become effective after the Closing Date).

 

“Cash Collateralize” has the meaning given to such term in Section 2.13(j)(iii).

 

“Cash Equivalents” means:

 

(a)                                 Dollars

 

(b)                                 securities issued or directly and fully
guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than twelve (12) months
from the date of acquisition,

 

(c)                                  certificates of deposit with maturities of
twelve (12) months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twelve (12) months and overnight bank deposits, in
each case, with any bank or financial institution having capital and surplus in
excess of $250,000,000,

 

7

--------------------------------------------------------------------------------


 

(d)                                 repurchase obligations with a term of not
more than thirty (30) days for underlying securities of the types described in
clause (b) above entered into with any bank or financial institution meeting the
qualifications specified in clause (c) above,

 

(e)                                  commercial paper issued by any Lender or
the parent corporation of any Lender, and commercial paper of any corporation
incorporated under the laws of the United States of America or any state thereof
and not an Affiliate of the Parent or any of its Subsidiaries carrying a rating
of at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s, and in each case maturing within three hundred
sixty-four (364) days after the date of acquisition, and

 

(f)                                   money market funds rated in the highest
rating category by either Moody’s or S&P.

 

“Cash Management Bank” means any Person that is a Lender or an Affiliate of a
Lender providing Cash Management Services to the Borrowers and other Loan
Parties.

 

“Cash Management Obligations” means obligations owed by any Borrower or any
other Loan Party to any Cash Management Bank in respect of or in connection with
any Cash Management Services and designated by the Cash Management Bank and the
Parent in writing to the Administrative Agent as “Cash Management Obligations”.

 

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, p-cards or purchasing cards, electronic funds transfer and other cash
management arrangements.

 

“Casualty Event” means any event that gives rise to the receipt by the Parent or
any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any Collateral (including any improvements thereon) to replace or
repair any such Collateral.

 

“CERCLA” has the meaning specified in Section 5.09(d).

 

“CERCLIS” has the meaning specified in Section 5.09(d).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to

 

8

--------------------------------------------------------------------------------


 

Basel III, shall in each case be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(a)                                 the Parent consolidates with, or merges with
or into, any Person, or any Person consolidates with, or merges with or into the
Parent;

 

(b)                                 the sale of all or substantially all of the
assets of the Parent;

 

(c)                                  the failure of the Permitted Holders to
continue to own, directly or indirectly, more than 35% of the aggregate ordinary
voting power and economic interests represented by the Equity Interests of the
Parent on a fully-diluted basis;

 

(d)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than the Existing Equityholders becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 20%
or more of the Equity Interests of any class of the Parent (and taking into
account all such Equity Interests that such person or group has the right to
acquire);

 

(e)                                  any event, transaction or occurrence as a
result of which the Permitted Holders do not have the right to elect managers or
directors holding a majority (or such greater percentage as may be necessary to
make all decisions delegated to the managers or directors under the Organization
Documents of the Parent) of the voting power of the board of directors or board
of managers of the Parent, and otherwise have the right to control (directly or
through such managers) the Parent;

 

(f)                                   the failure of the Parent to own,
beneficially and of record 100% of the outstanding Equity Interests of each
Borrower (except for the Existing Minority Interests), or the failure of the
Parent to own directly or indirectly, beneficially and of record, 100% of the
Equity Interests of each of its Subsidiaries other than as a result of a
consolidation, merger or Disposition permitted hereunder; or

 

(g)                                  a “change of control” or comparable term
shall occur under, and as defined in, any Material Indebtedness of any Loan
Party or any Subsidiary thereof.

 

“Citizens” means Citizens Bank, N.A., a national banking association (formerly
known as RBS Citizens, N.A.), and its successors and assigns.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans, Delayed Term Draw Loans or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Commitment in respect of Term Loans, Revolving
Loans, Delayed Draw Term

 

9

--------------------------------------------------------------------------------


 

Loans or Swingline Loans, and (c) any Lender, refers to whether such Lender has
a Loan or Commitment with respect to a particular Class of Loans or Commitments.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Collateral” means (a) the “Collateral”, as defined in the Guarantee and
Collateral Agreement, (b) the Mortgaged Properties and (c) any other property,
whether now owned or hereafter acquired, upon which a Lien securing the
Obligations is granted or purported to be granted to the Collateral Agent for
the benefit of the Lenders under the Collateral Documents.

 

“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)                                 the Collateral Agent shall have received
each Collateral Document required to be delivered on the Closing Date pursuant
to Section 4.01(a)(iv) or pursuant to Section 6.11 or Section 6.13 at the time
required by such Section, duly executed by each Loan Party required to be a
party thereto;

 

(b)                                 all Obligations shall have been
unconditionally guaranteed by the Parent and each direct or indirect Domestic
Subsidiary (other than any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC), and any Subsidiary that
Guarantees any Material Indebtedness shall be a Guarantor hereunder (each,
together with the Parent, in each case if party to the Guarantee and Collateral
Agreement, a “Guarantor”);

 

(c)                                  the Collateral Agent shall have received
(i) counterparts of a Mortgage with respect to each of the Mortgaged Properties,
duly executed and delivered by the record owner of such property, together with
any related fixture filings that the Collateral Agent may reasonably require,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such Mortgage as a valid Lien
on the property described therein, free of any other Liens except as expressly
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request, (iii) flood zone
certificates, and (iv) such surveys, environmental assessment reports,
appraisals, customary legal opinions and other documents as the Collateral Agent
may reasonably request with respect to any such Mortgaged Property;

 

(d)                                 all Obligations shall have been secured by a
first-priority security interest (subject to non-consensual Liens permitted by
Section 7.01) in all Equity Interests of each Domestic Subsidiary (other than
(i) any Domestic Subsidiaries that are direct or indirect Subsidiaries of a
Foreign Subsidiary or (ii) any Foreign Subsidiary Holdco), all non-voting Equity
Interests of each first-tier Foreign Subsidiary and Foreign Subsidiary Holdco
and 65% of the voting Equity Interests of each first-tier Foreign Subsidiary and
Foreign Subsidiary Holdco;

 

10

--------------------------------------------------------------------------------


 

(e)                                  except to the extent otherwise provided
hereunder, including subject to Liens permitted by Section 7.01, or under any
Collateral Document, the Obligations shall have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities or filing financing statements
under the Uniform Commercial Code) in substantially all tangible personal
property of the Borrowers and each Guarantor, in each case, with the priority
required by the Collateral Documents, in each case subject to exceptions and
limitations otherwise set forth in this Agreement and the Collateral Documents;

 

(f)                                   the Collateral Agent shall have received a
Landlord Agreement with respect to each Specified Leased Property and each
bailee letter required under Section 6.14 (provided that, with respect to
Specified Leased Properties leased on or prior to the Closing Date and locations
where assets are located on the Closing Date, such Landlord Agreements and
bailee letters shall be required only to the extent set forth on Schedule 6.17);

 

(g)                                  to the extent required by the Guarantee and
Collateral Agreement, the Collateral Agent shall have received a Deposit Account
Control Agreement, Securities Account Control Agreement or Commodity Account
Control Agreement with respect to each Deposit Account, Securities Account or
Commodities Account (each as defined in the Guarantee and Collateral Agreement)
of the Parent and its Subsidiaries that is maintained with a Person other than
the Collateral Agent; and

 

(h)                                 each Loan Party shall be party to the
Subordination Agreement.

 

The Collateral Agent may choose to forgo the perfection, or may grant extensions
of time for the perfection, of security interests in or the obtaining of title
insurance and surveys with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with the Parent, that perfection cannot be accomplished without
undue effort or expense, or that perfection cannot be accomplished by the time
or times at which it would otherwise be required by this Agreement or the
Collateral Documents.

 

“Collateral Documents” means, collectively, each Mortgage, the Guarantee and
Collateral Agreement, each of the mortgages, collateral assignments, or other
similar agreements delivered to the Agents and the Lenders pursuant to Sections
4.01, 6.11 or 6.13, the Intellectual Property Security Agreements, the
Intercompany Subordination Agreements, the Deposit Account Control Agreements,
the Securities Account Control Agreements, the Commodity Account Control
Agreements and each of the other agreements, instruments or documents that
creates or purports to create a Lien in the Collateral or Guarantee in favor of
the Collateral Agent for the benefit of the Secured Parties under the Loan
Documents.

 

“Commitment” means, as to each Lender, such Lender’s Term Loan Commitment,
Revolving Commitment or Delayed Draw Term Loan Commitment.

 

“Commitment Fee” has the meaning specified in Section 2.07(a).

 

“Commodity Account Control Agreement” has the meaning specified in the Guarantee
and Collateral Agreement.

 

11

--------------------------------------------------------------------------------


 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of a
Responsible Officer (a) certifying as to the financial statements delivered
therewith, (b) certifying as to whether a Default or Event of Default has
occurred and is continuing or had occurred at any time during the period covered
by such certificate, and, if applicable, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, and (c) setting forth
reasonably detailed calculations of (i) the Fixed Charge Coverage Ratio and (ii)
the Total Leverage Ratio as of the end of the most recent Test Period then
ended.

 

“Consolidated EBITDA” means, with respect to any Person for any fiscal period,
an amount equal to the sum of (without duplication):

 

(a)                                 Consolidated Net Income of such Person
during such period; and

 

(b)                                 to the extent Consolidated Net Income has
been reduced thereby:

 

(i)                                     all income taxes of such Person and its
Subsidiaries paid or accrued in accordance with GAAP for such period;

 

(ii)                                  Interest Expense of such Person and its
Subsidiaries for such period;

 

(iii)                               the amount of depreciation and amortization
charges of such Person and its Subsidiaries for such period;

 

(iv)                              reasonable transaction expenses and other
costs, fees and charges relating to the Transactions and Permitted Acquisitions,
permitted Investments, permitted issuances of Equity Interests, permitted Asset
Sales and Dispositions, and permitted issuances of Indebtedness, in each case by
the Parent and its Subsidiaries, provided that the aggregate amount added back
to Consolidated Net Income in reliance on this clause (iv) shall not exceed,
other than with respect to the Transactions (which, for the avoidance of doubt,
shall include the transactions contemplated by the amending and restating this
Agreement as of the Effective Date), $750,000 in any Test Period;

 

(v)                                 reasonable transaction expenses and other
costs, fees and charges, in each case, accruing on or after the Closing Date and
relating to proposed acquisitions that are pursued but not consummated in an
aggregate amount not to exceed $750,000 in any Test Period;

 

(vi)                              all non-cash adjustments to the valuation of
earn-out payments or other consideration relating to permitted Investments;

 

(vii)                           non-recurring or extraordinary charges or
expenses incurred during such period, provided that the aggregate amounts added
back pursuant to this clause (vii) shall not exceed $750,000 over the term of
this Agreement;

 

12

--------------------------------------------------------------------------------


 

(viii)                        restructuring and severance expenses accruing on
or after the Closing Date in an amount not to exceed $750,000 in any Test
Period, provided that the aggregate amounts added back pursuant to this
subsection (viii) shall not exceed $2,000,000 over the term of this Agreement;
and

 

(ix)                              management fees incurred and paid on or before
December 31, 2013 in an aggregate amount not to exceed $800,000.

 

(c)                                  less, all non-cash items increasing
Consolidated Net Income (excluding any such item that is non-cash during such
period but the subject of a cash payment in a prior or future period); and

 

(d)                                 less, all non-recurring or extraordinary
income or gains during such period (including, without limitation, as a result
of the acquisition of Indebtedness at a discount);

 

all as determined on a consolidated basis for such Person and its consolidated
Subsidiaries in accordance with GAAP.  For the purposes of calculating
Consolidated EBITDA for any period in connection with any determination of the
Total Leverage Ratio, Senior Leverage Ratio or Fixed Charge Coverage Ratio, (i)
if at any time during such period the Parent or any Subsidiary shall have made
any Specified Disposition, the Consolidated EBITDA for such period shall be
reduced by an amount equal to the Consolidated EBITDA (if positive) attributable
to the property that is the subject of such Specified Disposition for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period and (ii) if during such period a Borrower
or any Subsidiary shall have made a Specified Acquisition, Consolidated EBITDA
for the portion of such period prior to the date of such Specified Acquisition
shall be calculated after giving effect thereto on a Pro Forma Basis as if such
Specified Acquisition occurred on the first day of such period.  As used in this
definition, “Specified Acquisition” means any acquisition of property or series
of related acquisitions of property that constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person; and “Specified Disposition”
means any Disposition of property or series of related Dispositions of property
that constitutes a division or operating unit of a business or a line of
business or a Disposition of all or substantially all of the stock or assets of
a Person, in each case for aggregate Acquisition Consideration of $1,000,000 or
more. In addition, in calculating Consolidated EBITDA for any Test Period that
includes the fiscal quarter in which the Kecy Acquisition is consummated,
Consolidated EBITDA shall be calculated on a pro forma basis to reflect cost
savings, not to exceed $1,202,000 in the aggregate, relating to payments to
Raymond Cox and David Zerbey prior to the Kecy Acquisition (but without
duplication of any item set forth in clauses (b)(i) through (b)(ix) of such
definition, and only to the extent the items reflected in such cost savings had
been included in the calculation of Consolidated Net Income for such Test
Period).

 

Notwithstanding the foregoing, so long as the Parent does not restate or revise
its financial statements covering any fiscal quarter ending on a date set forth
in the table below in a manner inconsistent in any material respect with the
draft and actual annual and quarterly financial statements delivered to the
Lenders on or prior to the Effective Date, Consolidated EBITDA for each
applicable fiscal quarter ending on a date as set forth in the table below shall
be deemed to be as follows:

 

13

--------------------------------------------------------------------------------


 

Quarter Ended

 

Consolidated EBITDA

 

December 31, 2013

 

$

6,835,355.00

 

March 31, 2014

 

$

6,258,818.00

 

June 30, 2014

 

$

3,512,188.00

 

September 30, 2014

 

$

4,023,783.00

 

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
aggregate net income (or loss) of such Person and its Subsidiaries for such
period on a consolidated basis, determined in accordance with GAAP; provided,
however, that there shall be excluded therefrom:

 

(a)                                 after-tax gains and losses from asset sales
not prohibited by this Agreement or abandonments or reserves relating thereto;

 

(b)                                 after-tax items classified as extraordinary
gains or losses;

 

(c)                                  the net income (but not loss) of any
Subsidiary of such Person to the extent that the declaration of dividends or
similar distributions by that Subsidiary of that income is restricted by a
contract, operation of law or otherwise;

 

(d)                                 the net income of any other Person, except
to the extent of cash dividends or distributions paid to such Person with
respect to whom the Consolidated Net Income calculation is being determined or
to a wholly-owned Subsidiary of such Person by such Person;

 

(e)                                  income or loss attributable to discontinued
operations (including, without limitation, operations disposed of during such
period whether or not such operations were classified as discontinued) will be
excluded;

 

(f)                                   all gains and losses realized on or
because of the purchase or other acquisition by such Person or any of its
Subsidiaries of any securities of such Person or any of its Subsidiaries will be
excluded;

 

(g)                                  non-cash charges resulting from the
impairment of intangible assets; and

 

(h)                                 in the case of a successor to such Person by
consolidation or merger or as a transferee of such Person’s assets, any earnings
of the successor corporation prior to such consolidation, merger or transfer of
assets (except to the extent otherwise set forth in the definition of
Consolidated EBITDA);

 

provided, however that the items described in subsections (a), (b), (e), (f) and
(g) above will not increase Consolidated Net Income by more than $2,000,000 for
any period of four (4) fiscal quarters.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

14

--------------------------------------------------------------------------------


 

“Control” has the meaning specified in the definition of “Affiliate”.

 

“Controlled Investment Affiliates” shall mean, with respect to Everest, any
other Person that (i) is organized primarily for the purpose of making equity
investments in more than one Person and (ii) is directly or indirectly
Controlled by, or under common Control with Everest, provided that “Controlled
Investment Affiliates” shall exclude any portfolio company of Everest.

 

“Convertible Note Documentation” means each of the documents, instruments and
agreements executed and delivered in connection with the Convertible Note
Indebtedness, as the same may be amended, restated or otherwise modified from
time to time.

 

“Convertible Note Indebtedness” means the Indebtedness outstanding under that
certain Unsecured Subordinated Convertible Promissory Note, in the original
principal amount of $17,600,000, dated as of August 8, 2012, by the Parent in
favor of PCC.

 

“Credit Facility” means the Term Facility, the Revolving Facility, the Delayed
Draw Term Facility or the Incremental Facility, as the context may require.

 

“Cure Amount” has the meaning specified in Section 8.04.

 

“Cure Right” has the meaning specified in Section 8.04.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to the outstanding principal amount of any Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder (unless such
obligation is the subject of a good faith dispute), (b) has notified the
Borrowers, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for

 

15

--------------------------------------------------------------------------------


 

the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Delayed Draw Term Facility” means, at any time, the credit facility
constituting the Delayed Draw Term Commitments and Delayed Draw Term Loans.

 

“Delayed Draw Term Lender” means each Lender holding a Delayed Draw Term Loan or
Delayed Draw Term Loan Commitment hereunder.

 

“Delayed Draw Term Loan” means a term loan made by the Delayed Draw Term Lenders
to the Borrowers under the Delayed Draw Term Facility.

 

“Delayed Draw Term Loan Commitment” means, as to each Lender, its obligation to
make a Delayed Draw Term Loan to the Borrowers hereunder, expressed as an amount
representing the maximum principal amount of the Delayed Term Loan to be made by
such Lender under this Agreement, as such commitment may be reduced from time to
time pursuant to Section 2.04.  The initial amount of each Lender’s Delayed Draw
Term Loan Commitment is set forth on Schedule 2.01 under the caption “Delayed
Draw Term Loan Commitment” or, otherwise, in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as the case may
be.  The initial aggregate amount of the Delayed Draw Term Loan Commitments is
$25,000,000.

 

“Delayed Draw Term Loan Commitment Termination Date” means the earliest of: (i)
April 7, 2015, (ii) the Maturity Date, and (iii) the date of the permanent
reduction of the Delayed Draw Term Loan Commitment to zero Dollars ($0) in
accordance with the provisions of Section 2.04(b) or Section 8.02.

 

“Deposit Account Control Agreement” has the meaning specified in the Guarantee
and Collateral Agreement.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Subsidiary) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund

 

16

--------------------------------------------------------------------------------


 

obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is one year after the Latest Maturity Date of the Loans
at the time of issuance; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of the Parent or its
Subsidiaries or by any such plan to such employees or otherwise, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Parent or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia and any other
Subsidiary that is not a CFC.

 

“Effective Date” means the first date on which all the conditions precedent in
Section 4.03 are satisfied or waived in accordance with Section 10.01.

 

“Effective Date Fee Letters” means that certain fee letter, dated as of the
Effective Date, between the Parent and the Administrative Agent, and any other
fee letter relating to the amendment and restatement of the Original Credit
Agreement between or among the Parent and any one or more Lenders.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.07(b)(iii)).

 

“Engagement Letter” means the Engagement Letter, dated February 25, 2014,
between the Parent and Citizens.

 

“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations or proceedings with respect to any Environmental
Liability (hereinafter “Claims”), including (i) any and all Claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, penalties, compensation or injunctive relief pursuant to any
Environmental Law.

 

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any

 

17

--------------------------------------------------------------------------------


 

Loan Party or any of its Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment, or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed by or imposed on any Loan Party or any of its Subsidiaries with
respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.  Any former ERISA Affiliate
of a Loan Party shall continue to be considered an ERISA Affiliate of such Loan
Party with respect to the period such entity was an ERISA Affiliate of such Loan
Party and with respect to liabilities arising during such period and with
respect to which such former ERISA Affiliate could reasonably be expected to be
liable under the Code or ERISA, but in no event for more than six years after
such period if no such liability has been asserted against the former ERISA
Affiliate or any Loan Party; provided, however, that if liability is asserted
against such ERISA Affiliate prior to the expiration of the six-year period, the
former ERISA Affiliate shall continue to be an ERISA Affiliate of the Loan
Party(ies) after the expiration of the six-year period.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification of
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of withdrawal liability or written notification that a Multiemployer
Plan is insolvent or is in reorganization within the meaning of Title IV of
ERISA; (d) the filing under Section, 4041(c) of ERISA of a notice of intent to
terminate a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) the imposition of any liability under Title IV of ERISA
with respect to any Pension Plan or Multiemployer Plan, other than for the
payment of PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon any Loan Party or any of their respective ERISA Affiliates, (f) the
application for a minimum funding waiver under Section 302(c) of ERISA with
respect to a Pension Plan, (g) the imposition of a lien under Section 303(k) of
ERISA with

 

18

--------------------------------------------------------------------------------


 

respect to any Pension Plan or (h) the failure to make by its due date a
required contribution under Section 412(m) of the Code (or Section 430(j) of the
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (i) the assertion of a claim (other than
routine claims for benefits) against any Plan, or the assets thereof, or against
any Loan Party or any of its ERISA Affiliates in connection with any such Plan
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; or (j) the occurrence of a non-exempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could reasonably be expected to result in a Material Adverse
Effect.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to (i) the ICE Benchmark Administration
LIBOR Rate (“ICE LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of ICE LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, or (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in Same Day Funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Citizens’ London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period; and (b) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to (i) ICE
LIBOR, at approximately 11:00 a.m., London time determined two (2) Business Days
prior to such date for Dollar deposits being delivered in the London interbank
market for a term of one month commencing that day or (ii) if such published
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in Same Day Funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by Citizens’ London Branch to major banks in the
London interbank eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based the
definition of Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Everest” means Everest Hill Group Inc., a British Virgin Islands corporation.

 

“Excess Cash Flow” means, for any period, an amount equal to (i) Consolidated
EBITDA of the Parent and its Subsidiaries for such period, minus (ii) the sum
for such period of (A) regularly scheduled principal payments on Indebtedness to
the extent paid in cash, (B) the Interest Expense of the Parent and its
Subsidiaries to the extent paid in cash, (C) unfinanced Capital Expenditures,
(D) Restricted Payments permitted under Section 7.06 and paid in cash (to the
extent not financed with the proceeds of issuances of Equity Interests or
Indebtedness), (E) the purchase price paid in cash for a target in a Permitted
Acquisition as set forth in the

 

19

--------------------------------------------------------------------------------


 

acquisition documents related thereto (to the extent not financed with the
proceeds of issuances of Equity Interests or Indebtedness), (F) payments of, or
in respect of, Taxes (to the extent paid in cash during such period), by the
Parent and its Subsidiaries, and (G) all other charges, losses, expenses and
other items added back to Consolidated Net Income in the determination of
Consolidated EBITDA of the Parent and its Subsidiaries for each period, in each
case to the extent paid in cash during such period, to the extent expressly
permitted to be paid pursuant to the terms of this Agreement, in each case, to
the extent not financed with the proceeds of issuances of Equity Interests or
Indebtedness).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Contribution” means (a) the Net Cash Proceeds from any issuance of
Equity Interests by the Parent to the Permitted Holders and their Related
Parties, (b) any other issuance of Equity Interests by the Parent to the extent
that not later than 90 days after any such issuance, such Net Cash Proceeds are
applied (i) to finance a Permitted Acquisition or other Investments permitted
hereunder or (ii) to finance Consolidated Capital Expenditures, (c) Equity
Interests issued to the Parent, any Borrower, any Guarantor or any Subsidiary of
a Loan Party, (d) Equity Interests issued to management, employees or directors
in connection with equity incentive and similar programs and (e) Equity
Interests issued in connection with the exercise of pre-emptive rights. 
Notwithstanding the foregoing, (i) no Net Cash Proceeds constitution a Cure
Amount shall be Excluded Contributions and (ii) the contributions described in
clauses (a) and (b) above shall not constitute Excluded Contributions, unless,
both before and after giving effect thereto on a Pro Forma Basis, the Senior
Leverage Ratio is less than 2.25:1.00.

 

“Excluded Hedging Obligation” means with respect to any Guarantor, any Guaranty
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Guaranty Swap Obligation (or any guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act and the regulations thereunder at the time the
guarantee of such Guarantor or the grant of such security interest would
otherwise have become effective with respect to such Guaranty Swap Obligation
but for such Guarantor’s failure to constitute an “eligible contract
participant” at such time.  If a Guaranty Swap Obligation arises under a Master
Agreement governing more than one swap, such exclusion shall apply only to the
portion of such Guaranty Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal or unlawful.

 

“Excluded Taxes” means, in the case of each Agent and each Lender, (a) taxes
imposed on or measured by net income (however denominated, and including branch
profits and similar taxes, and franchise or similar taxes, (i) imposed by the
jurisdiction under the laws of which it is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, or (ii) imposed by reason of any connection between such
Agent or Lender and any taxing jurisdiction (other than connections arising
solely from such Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other

 

20

--------------------------------------------------------------------------------

 


 

transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (b) in the case of a Lender, any U.S.
federal withholding tax imposed on amounts payable hereunder in respect of any
Lender (including any Eligible Assignee (pursuant to an assignment under Section
10.07) unless such assignment is at the written request of the Parent) pursuant
to a law in effect on the date on which it becomes a Lender except, in the case
of an Eligible Assignee who becomes a Lender, to the extent such tax is not in
excess of the tax that would have been applicable had the assigning Lender not
assigned its interest arising under any Loan Document, (c) any U.S. federal
withholding taxes imposed as a result of the failure of any Agent or Lender to
comply with the provisions of Sections 3.01(b) and 3.01(c) (in the case of any
Foreign Lender, as defined below) or the provisions of Section 3.01(d) (in the
case of any U.S. Lender, as defined below), and (d) any U.S. federal withholding
taxes imposed on any amount payable to or for the account of any Agent or Lender
as a result of the failure of such recipient to satisfy the applicable
requirements under FATCA to establish that such payment is exempt from
withholding under FATCA.

 

“Existing Loan Agreement” means that certain Loan and Security Agreement dated
as of August 8, 2012, by and between QMT and TD Bank, N.A., as the same may be
amended, restated or otherwise modified from time to time.

 

“Existing Minority Interests” means (a) the Equity Interests of Tekna Seal that,
as of the date hereof, are not owned by the Parent or one of its Subsidiaries
and constituting no more than 6.22% of all of the outstanding Equity Interests
of Tekna Seal on a fully diluted basis and (b) the Equity Interests of Flomet
that, as of the date hereof, are not owned by the Parent or one of its
Subsidiaries and constituting no more than 3.78% of all of the outstanding
Equity Interests of Tekna Seal on a fully diluted basis.

 

“FATCA” means the Foreign Account Tax Compliance Act, as codified in Sections
1471 through 1474 of the Code, as of the Closing Date (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), and any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a)
Consolidated EBITDA minus the unfinanced portion of Capital Expenditures minus
expense for taxes paid in cash to (b) Fixed Charges, all calculated for the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Fixed Charges” means, for any period, without duplication, Interest Expense
(excluding (i) interest paid in kind, (ii) expense reimbursements paid in
connection with this

 

21

--------------------------------------------------------------------------------


 

Agreement  or the Subordinated Loan Documents and (iii) upfront fees paid in
connection with Swap Contracts), plus scheduled principal payments on
Indebtedness (excluding, for the avoidance of doubt, any mandatory prepayments,
whether under this Agreement, the Subordinated Loan Documents or otherwise),
plus Restricted Payments paid in cash, plus Capital Lease Obligation payments,
all calculated for the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP; provided that in calculating Fixed Charges for the Test
Period ending on (a) June 30, 2014, Fixed Charges shall be deemed to be Fixed
Charges for the fiscal quarter then ended times four, (b) September 30, 2014,
Fixed Charges shall be deemed to be Fixed Charges for the two fiscal quarters
then ended times two, and (c) December 31, 2014, Fixed Charges shall be deemed
to be Fixed Charges for the three fiscal quarters then ended times 4/3.

 

“Flomet” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Foreign Lender” has the meaning specified in Section 3.01(b).

 

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Parent that
is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holdco” means any Subsidiary formed solely for the purposes
of holding and substantially all assets of which consist of Equity Interests in
one or more CFCs or other Foreign Subsidiary Holdcos, and which have no
consensual liabilities other than to a Borrower and its wholly-owned
Subsidiaries under its Organization Documents.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding LC Exposure other than LC Exposure as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Applicable
Percentage of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Indebtedness” means as of the date of determination, on a consolidated
basis, the sum of the following, without duplication:  (a) the outstanding
principal amount of all Indebtedness which is classified as “long-term debt” on
the consolidated balance sheet of the Parent and its Subsidiaries prepared as of
such date in accordance with GAAP and any current maturities and other principal
amount in respect of such Indebtedness due within one year; (b) the outstanding
principal amount of Indebtedness for borrowed money of the Parent and its
Subsidiaries outstanding under a revolving credit, term or similar agreement
(and renewals and extensions of any thereof); (c) the borrowing of money or the
obtaining of credit (other than

 

22

--------------------------------------------------------------------------------


 

trade or other payables and accrued expenses incurred in the ordinary course of
business and not more than 90 days past due), including the issuance of notes or
bonds (but excluding surety, performance or bid bonds); (d) the deferred
purchase price of assets (other than trade or other payables and accrued
expenses incurred in the ordinary course of business), (e) with respect to any
Synthetic Lease Obligations or any Capitalized Lease Obligations, the
outstanding principal amount of Indebtedness in respect of such Synthetic Lease
Obligations or Capitalized Lease Obligations of the Parent and its Subsidiaries;
plus (f) Indebtedness of the type referred to in clauses (a) through (e) above
of another Person guaranteed by, or secured by a Lien on assets of, a Borrower
or any of its Subsidiaries.  Notwithstanding the foregoing, Funded Indebtedness
shall exclude any “earn-out” or similar obligation described in clause (d)
above, or described in clause (f) above and relating to an obligation described
in clause (d) above, including the Specified Earn-out Obligations, if such
obligations are not due and payable but unpaid.

 

“Funding Account” has the meaning given to such term in Section 4.01(f).

 

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board; provided, however, that for purposes of
compliance with this Agreement and calculations hereunder (but not for purposes
of any financial statements delivered pursuant to the terms hereof), (a) “GAAP”
means such principles as in effect on June 30, 2013 as applied by the Parent and
its Subsidiaries in the preparation of the Annual Financial Statements for the
fiscal year ended June 30, 2013 and consistently followed, without giving effect
to any changes to GAAP subsequent thereto, and (b) in the event of a change in
generally accepted accounting principles after such date, either the
Administrative Agent, the Parent or the Required Lenders may request a change in
the definition of “GAAP”, in which case the parties hereto shall negotiate in
good faith with respect to an amendment of this Agreement implementing such
change, provided, however, if no agreement is reached, then no change or
amendment shall be made.

 

“General Flange” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Governmental Approvals” means authorizations, consents, approvals, waivers,
exemptions, variances, franchises, permissions, permits and licenses of, and
filings and declarations with, any Governmental Authority.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the

 

23

--------------------------------------------------------------------------------


 

purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or monetary other obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or monetary other obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement” means the guarantee and collateral
agreement made by the Loan Parties, in favor of the Collateral Agent on behalf
of the Secured Parties, substantially in the form of Exhibit E, as the same may
be supplemented by each Guarantee and Collateral Agreement Supplement delivered
pursuant to Section 6.11.

 

“Guarantee and Collateral Agreement Supplement” has the meaning specified in the
Guarantee and Collateral Agreement.

 

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”  For avoidance of doubt, the Borrowers may cause any
Domestic Subsidiary (other than any Domestic Subsidiaries that are direct or
indirect Subsidiaries of a Foreign Subsidiary that is a CFC) that is not a
Guarantor to Guarantee the Obligations by causing such Domestic Subsidiary to
execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Domestic Subsidiary shall
be a Guarantor hereunder for all purposes.

 

“Guaranty Swap Obligation” means with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Hazardous Materials” means any gasoline or petrol (including crude oil or any
fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances defined as hazardous or toxic under any Environmental
Law, that is regulated pursuant to or is a basis for liability under any
Environmental Law.

 

24

--------------------------------------------------------------------------------


 

“Hedge Bank” means any Person that is a party to a Swap Contract with a Loan
Party and, at the time it enters into such Swap Contract, is (or was) an Agent,
a Lender or an Affiliate of any of them, each in its capacity as a party
thereto.

 

“ICE LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

 

“Increasing Lenders” has the meaning specified in Section 2.14(a).

 

“Incremental Amendment” has the meaning specified in Section 2.14(e).

 

“Incremental Term Loans” has the meaning specified in Section 2.14(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount (after giving effect to
any prior drawings or reductions that may have been reimbursed) of all letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds, performance bonds and similar instruments issued or
created by or for the account of such Person;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than (i) trade accounts
and accrued expenses payable in the ordinary course of business, (ii) any
earn-out obligation (other than any earn-out obligation that has become a
liability (other than a contingent liability) on the consolidated balance sheet
of the Borrowers and their Subsidiaries) until such obligation is not paid after
becoming due and payable and (iii) accruals for payroll and other liabilities
accrued in the ordinary course of business);

 

(e)                                  all Attributable Indebtedness of such
Person;

 

(f)                                   all obligations of such Person in respect
of Disqualified Equity Interests;

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing; and

 

(h)                                 all obligations of any Person of the kind
described in the foregoing clauses (a) through (g) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent

 

25

--------------------------------------------------------------------------------


 

such Indebtedness would be included in the calculation of Funded Indebtedness. 
The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Intellectual Property” has the meaning specified in Section 5.18.

 

“Intellectual Property Security Agreement” has the meaning specified in the
Guarantee and Collateral Agreement.

 

“Intercompany Subordination Agreement” means an agreement executed by each
Subsidiary of the Parent, in substantially the form of Exhibit G.

 

“Interest Expense” means, with respect to any Person for any period, the
aggregate of the interest expense of such Person and its Subsidiaries for such
period, on a consolidated basis, as determined in accordance with GAAP, and
including, without duplication, (a) all accretion of OID and amortization of
premium on Indebtedness; (b) the interest component of Indebtedness constituting
Capitalized Leases paid, accrued and/or scheduled to be paid or accrued during
such period; (c) net cash costs under all Swap Contracts (including amortization
of fees); (d) without duplication, any periodic commitment fees and other fees
payable to the Administrative Agent, the Collateral Agent or the Lenders
pursuant to the Loan Documents; and (e) without duplication, any periodic fees
paid by such Person to creditors, which fees shall be related to or arising out
of any Indebtedness owed to creditors.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the Closing Date, the last day of each Interest Period applicable to such Loan
and the applicable Maturity Date; provided that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the respective dates that fall every
three months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the Closing Date, the last
Business Day of each calendar month and the applicable Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Parent  in its Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the immediately preceding Business Day;

 

26

--------------------------------------------------------------------------------


 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
applicable Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition (including without limitation by merger or otherwise) of Equity
Interests or debt or other securities of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions, including without limitation by merger or otherwise) of
all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person.

 

“IRS” means Internal Revenue Service of the United States.

 

“Issuing Bank” means Citizens, in its capacity as the issuer of Letters of
Credit, and its successors in such capacity, as provided in Section 2.13.  The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Junior Financing” shall have the meaning assigned to such term in Section
7.13(a) hereof.

 

“Kecy Acquisition” means the acquisition by ARC Metal Stamping, LLC, a Delaware
limited liability company and a wholly owned subsidiary of the Parent (“AMS”),
of substantially all of the assets of Kecy Corporation, a Michigan corporation
(“Kecy”), pursuant to that certain Asset Purchase Agreement, dated as of June
25, 2014, by and among Kecy, AMS, Munson Holding, LLC, a Michigan limited
liability company, and, in a limited capacity, the Parent.

 

“Landlord Agreement” means a landlord lien waiver (or subordination agreement)
and access agreement, in form and substance reasonably satisfactory to the
Collateral Agent, between the landlord of a Specified Leased Property and the
Collateral Agent.

 

“Latest Maturity Date” means, at any date of determination, the latest scheduled
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, in each case as extended in accordance with this Agreement from time
to time, disregarding the proviso to the definition of “Maturity Date”.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities and executive orders,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or

 

27

--------------------------------------------------------------------------------


 

administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit plus (b) the aggregate amount of all LC
Disbursements relating to Letters of Credit that have not yet been reimbursed by
or on behalf of the Borrowers.  The LC Exposure of any Revolving Lender at any
time shall be its Pro Rata Share of the aggregate LC Exposure.

 

“LC Fronting Fee” shall have the meaning assigned to such term in Section
2.07(b).

 

“LC Participation Fee” shall have the meaning assigned to such term in Section
2.07(b).

 

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”  For avoidance of doubt, each
Additional Lender is a Lender to the extent any such Person has executed and
delivered an Incremental Amendment, and to the extent such Incremental Amendment
shall have become effective in accordance with the terms hereof and thereof.  As
of the Closing Date, Schedule 2.01 sets forth the name of each Lender.  Unless
the context otherwise requires, the term “Lender” includes the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Parent and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

 

“Letter of Credit Notice” has the meaning specified in Section 2.13(b).

 

“Letter of Credit Sublimit” means an amount equal to $2,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Commitments.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement in the nature of a security interest, any easement, right of
way or other encumbrance on title to real property, and any Capitalized Lease
having substantially the same economic effect as any of the foregoing); provided
that in no event shall an operating lease in and of itself be deemed a Lien.

 

“Loan” means an extension of credit by a Lender to a Borrower under Article II.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Original
Credit Agreement, (c) the Notes, (d) any Incremental Amendment, (e) the
Collateral Documents, (f) the Engagement Letter, (g) the Effective Date Fee
Letters, (h) the Subordination Agreement, (i) the

 

28

--------------------------------------------------------------------------------


 

Intercompany Subordination Agreement  and (j) all other agreements, instruments
and documents now or hereafter executed and delivered to the Administrative
Agent, the Collateral Agent, and/or any Lender by the Parent or any of its
Subsidiaries with respect to this Agreement and the transactions contemplated
hereby.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, (a) each Borrower and (b) each Guarantor.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means any event or condition having a material adverse
effect on:  (a) the business, assets, financial condition, operations or
properties of the Parent and its Subsidiaries taken as a whole, (b) the ability
of any Loan Party to perform its obligations in all material respects under the
Loan Documents, (c) the rights and remedies of the Administrative Agent,
Collateral Agent or Lenders to enforce or collect the amounts due under the Loan
Documents or to realize upon any Collateral, (d) the enforceability of any of
the Collateral Documents or the attachment, perfection or priority of any of the
Liens intended to be created thereby, or (e) the validity of any of the Loan
Documents or the consummation of any of the transactions contemplated therein.

 

“Material Contract” means agreement of the Parent or any Subsidiary under which
an uncured default or breach by the Parent or any Subsidiary could reasonably be
expected to have a Material Adverse Effect.

 

“Material Indebtedness” of any Person means Indebtedness of such Person having
an aggregate principal amount of $1,000,000 or more.

 

“Material Real Property” means any real property fee interest (or ground lease
interest) of any Loan Party with a fair market value in excess of $1,000,000,
other than the ground lease interest of Flomet under the Ground Lease Agreement,
dated April 4, 2005, between Flomet and the city of De Land, Florida.

 

“Maturity Date” means (i) with respect to the Revolving Loans, the Term Loans
made on the Closing Date and the Delayed Draw Term Loans made thereafter in
accordance with the provisions of this Agreement, the date that is five (5)
years after the Closing Date, and (ii) with respect to any Incremental Term
Loans, the final maturity date as specified in the applicable Incremental
Amendment, provided, in each case, that if such day is not a Business Day, the
applicable Maturity Date shall be the Business Day immediately preceding such
day.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

29

--------------------------------------------------------------------------------


 

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

“Mortgage” or “Mortgages” means any mortgages, deeds of trust or similar
agreements executed and delivered pursuant to Section 4.01, 6.11, 6.13(b) or
6.17 made by a Loan Party in favor of the Collateral Agent on behalf of the
Lenders in form and substance reasonably satisfactory to the Collateral Agent;
as the each of the foregoing may be amended, supplemented or otherwise modified
from time to time.

 

“Mortgaged Properties” means each Material Real Property with respect to which a
Mortgage is required to be delivered pursuant to Section 4.01, 6.11 or 6.13(b).

 

“Multiemployer Plan” means any multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan Party or
any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                                 with respect to any Casualty Event, the
aggregate amount of cash proceeds of insurance, condemnation awards and other
compensation received by the Parent or any of its Subsidiaries in respect of
such Casualty Event, net of (i) reasonable out-of-pocket fees, expenses and
costs incurred in connection therewith, (ii) contractually required repayments
of Indebtedness to the extent secured by a Lien on such property which is senior
to the Lien held by the Collateral Agent for the benefit of the Lenders, and
(iii) any income, sales and transfer taxes payable or reasonably expected to be
payable by the Parent or any of its Subsidiaries (or tax distributions in
respect thereof) in respect of such Casualty Event;

 

(b)                                 with respect to any Asset Sale, the
aggregate amount of all cash payments received by the Parent or any of its
Subsidiaries as consideration for such Asset Sale, whether at the time of such
Asset Sale or after such Asset Sale under deferred payment arrangements or
Investments (but only as and when received in cash) entered into or received in
connection with such Asset Sale, net of (i) the amount of any legal, title,
transfer and recording tax expenses, commissions and other fees and
out-of-pocket expenses payable by the Parent or any of its Subsidiaries in
connection therewith, (ii) any Federal, state and local income or other Taxes
estimated to be payable by the Parent or any of its Subsidiaries as a result
thereof, and (iii) any repayments by the Parent or any of its Subsidiaries of
Indebtedness to the extent that such Indebtedness is secured by a Lien on the
property that is the subject of such Asset Sale, such Lien is senior to the Lien
held by the Collateral Agent on such property, if applicable, and the transferee
of (or holder of a Lien on) such property requires that such Indebtedness be
repaid as a condition to the purchase of such property and (iv) reasonable
reserves in connection with any indemnification payments (but only until the
release thereof); and

 

(c)                                  with respect to any incurrence of
Indebtedness or offering of Equity Interests, the aggregate amount of all cash
proceeds received by the Parent or any of its Subsidiaries therefrom, less all
legal, broker, transaction, placement, underwriting and similar fees,
commissions and out-of-pocket expenses incurred in connection therewith.

 

“Non-Bank Certificate” has the meaning specified in Section 3.01(b).

 

30

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” has the meaning specified in Section 3.07.

 

“Non-Loan Party” means any Subsidiary of the Parent that is not a Loan Party.

 

“Note” means a promissory note of the Borrowers payable to any Lender or its
registered assigns, in substantially the form of Exhibit B hereto, evidencing
the aggregate Indebtedness of the Borrowers to such Lender resulting from the
Loans made by such Lender.

 

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document
(including principal, interest, fees, costs and expenses and indemnity
reimbursement amounts) or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Loan Party arising under any Secured
Hedge Agreement with a Hedge Bank, and (c) Cash Management Obligations. 
Anything in the foregoing to the contrary notwithstanding, Excluded Hedging
Obligations shall not constitute Obligations.

 

“OFAC” means the Office of Foreign Assets control of the United States
Department of Treasury.

 

“OID” means original issue discount.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning specified in Section 3.01(e).

 

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“Parent” means ARC Group Worldwide, Inc., a Utah corporation.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(e).

 

31

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCC” means Precision Castparts Corp., an Oregon corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or contributed or had an
obligation to contribute, in the preceding five plan years.

 

“Perfection Certificate” means each perfection certificate delivered by the
Parent or any Subsidiary thereof.

 

“Permitted Acquisition” means any transaction or series of related transactions
resulting in the acquisition by the Parent or any of its wholly owned
Subsidiaries that is a Loan Party, whether by purchase, merger or otherwise, of
all or substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person, provided,

 

(i)                                     immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(ii)                                  all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable Laws;

 

(iii)                               such acquisition was not preceded by an
unsolicited tender offer for such Equity Interests or, proxy contest, and was
approved, or recommended, by the board of directors (or equivalent governing
body) of the target thereof;

 

(iv)                              in the case of the purchase or other
acquisition of Equity Interests, all of the Equity Interests (except for any
such Equity Interests in the nature of directors’ qualifying shares required
pursuant to applicable law) acquired or otherwise issued by such Person or any
newly formed Subsidiary of the Parent in connection with such acquisition shall
be owned 100% by the Parent or a Guarantor, and the Parent shall take, or cause
to be taken, each of the actions set forth in Sections 6.11 and 6.13, as
applicable, as and when required;

 

(v)                                 (A) the Parent and its Subsidiaries shall be
in compliance with the financial covenants set forth in Section 7.14 on a Pro
Forma Basis after giving effect to such acquisition as of the last day of the
fiscal quarter most recently ended and as of the last day of the most recently
ended month of the Parent for which information is available for the assets,
Equity Interests or business, line, unit or division being acquired, (B) the
Total Leverage Ratio shall be lower than the lesser of (1) 3.50:1.00 and (2) the
maximum ratio permitted by Section 7.14(b) at such time, adjusted by reducing
the numerator of such ratio by 0.50, on a Pro Forma Basis as of the last day of
the most recently ended quarter of the Parent and its Subsidiaries for which
information is available for the assets, Equity Interests or business, line,
unit or division being acquired, and the Senior Leverage Ratio shall be lower
than the lesser of (1) 2.50:1.00 and (2) the maximum ratio permitted by Section
7.14(c) at such time, adjusted by reducing the numerator of such ratio by 0.50,
on a Pro Forma Basis as of the last day of the most recently ended quarter of
the Parent and its Subsidiaries for which information is available for the
assets, Equity Interests or business, line,

 

32

--------------------------------------------------------------------------------


 

unit or division being acquired, and (C) the Parent shall have delivered to the
Administrative Agent a Compliance Certificate evidencing in reasonable detail
compliance with the financial covenants and ratios described in subclauses (A)
and (B) of this clause (v) and such Compliance Certificate, including the
calculations set forth therein, shall be reasonably acceptable to the
Administrative Agent;

 

(vi)                              the Parent shall have delivered to
Administrative Agent for distribution to the Lenders at least 15 Business Days
(or such shorter period as may be acceptable to the Administrative Agent) prior
to such proposed acquisition (A) with respect to any transaction or series of
related transactions involving Acquisition Consideration of more than
$1,000,000, (i) all other relevant financial information with respect to such
acquired assets, including the aggregate consideration for such acquisition and
any other information required to demonstrate compliance with the covenants set
forth in Article VII and (ii) good faith projections for the twelve (12) month
period subsequent to such proposed acquisition demonstrating compliance with the
financial covenants set forth in Section 7.14 on a Pro Forma Basis after giving
effect to such acquisition and (B) with respect to any transaction or series of
related transactions, (i) a copy of the purchase agreement related to the
proposed acquisition (and any related documents reasonably requested by
Administrative Agent), (ii) other than in the case of the Kecy Acquisition a
list of requested EBITDA adjustments as confirmed by a third party quality of
earnings report to the extent such adjustments for all such proposed Permitted
Acquisitions exceed more than $1,000,000 at any one time in determining
Consolidated EBITDA on a Pro Forma Basis for the twelve (12) month period
immediately prior to such proposed acquisition, (iii) a general description of
such acquired assets or such acquired business line or unit or division and the
competitive position of such Person or business line or unit or division within
the industry, (iv) the sources and uses of funds to finance the proposed
acquisition, (v) quarterly and annual financial statements of the Person whose
Equity Interests or assets are being acquired for the twelve (12) month period
immediately prior to such proposed acquisition, including any audited financial
statements that are available, and (vi) as reasonably requested by the
Administrative Agent, any other due diligence material that is in the possession
of the Parent or any Subsidiary and readily available, all of which shall be
reasonably acceptable to the Administrative Agent;

 

(vii)                           any Person or assets or division as acquired in
accordance herewith shall be in substantially the same business or lines of
business in which the Borrowers and their Subsidiaries are permitted to be
engaged hereunder;

 

(viii)                        any Person who is the target of the proposed
acquisition shall have had positive EBITDA (calculated in a manner reasonably
satisfactory to the Administrative Agent and certified in a writing setting
forth such calculations that is delivered by the Parent to the Administrative
Agent) for each of the most recently ended four fiscal quarters prior to the
closing date of such acquisition for which financial information is available;

 

(ix)                              after giving effect to the consummation of the
respective Permitted Acquisition and any financing thereof, the sum of (i) the
aggregate amount of unrestricted cash and cash equivalents held by the Loan
Parties and their Subsidiaries plus (ii) the Availability in respect of the
Revolving Commitments shall not be less than $10,000,000 (it being understood
that cash

 

33

--------------------------------------------------------------------------------


 

and cash equivalents shall not constitute restricted cash or Cash Equivalents
solely by reason of being subject to the Lien of the Collateral Documents); and

 

(x)                                 the aggregate Acquisition Consideration (A)
for each Permitted Acquisition either singly or together with all other
Permitted Acquisitions in any period of four (4) consecutive fiscal quarters
shall not exceed $30,000,000, (B) for all Permitted Acquisitions not solely
constituting assets located, or stock of Persons all of whose assets are
located, entirely within the United States shall not exceed $10,000,000 and (C)
for all Permitted Acquisitions shall not exceed $50,000,000.

 

“Permitted Holders” means Everest and its Controlled Investment Affiliates.

 

“Permitted Lien” means any Lien permitted by Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium (including
tender premiums) thereon, plus reasonable OID and upfront fees plus other fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) such modification, refinancing,
refunding, renewal or extension has a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
subordinated to the Obligations, (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment or Lien priority to the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, and (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, pricing, premiums and optional prepayment or redemption
provisions) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the
applicable Borrower or Subsidiary than the terms and conditions of the
Indebtedness being modified, refinanced, refunded, renewed or extended, and (e)
such modification, refinancing, refunding, renewal or extension is incurred by
the Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended and no additional obligors become liable for such
Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any material “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or, with
respect to any such plan

 

34

--------------------------------------------------------------------------------


 

that is subject to Section 412 of the Code or Title IV of ERISA, any of their
respective ERISA Affiliates.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Balance Sheet” has the meaning specified in Section 5.06(a)(ii).

 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to any financial
calculation or compliance with any test or covenant hereunder performing such
calculation, or compliance with such test or covenant, as applicable, after
giving effect to (a) the Transactions, (b) any Investment, (c) any asset sale,
(d) any payment of principal or interest in respect Indebtedness, or (e) any
incurrence of Indebtedness, using, for purposes of determining such compliance,
the historical financial statements of all entities or assets so acquired or
sold (if available) and the consolidated financial statements of the Parent and
its Subsidiaries, and any Indebtedness or other liabilities to be incurred or
repaid in connection therewith had been consummated and incurred or repaid at
the beginning of such period (and assuming that such Indebtedness to be incurred
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding incurred Loans during such period).

 

“Pro Forma Financial Statements” has the meaning specified in Section
5.06(a)(ii).

 

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans or Revolving Exposure of such Lender under the
applicable Credit Facility or Credit Facilities at such time and the denominator
of which is the amount of the Aggregate Commitments and, if applicable and
without duplication, Loans or Revolving Exposure under the applicable Credit
Facility or Credit Facilities at such time.

 

“Projections” shall have the meaning specified in Section 6.01(d).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QMT” means Quadrant Metals Technologies LLC, a Delaware limited liability
company.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related statements of income, changes in stockholders’ and cash flows of the
Parent and its Subsidiaries for each of the fiscal quarters after the date of
the Annual Financial Statements and ended at least forty five (45) days before
the Closing Date.

 

“Reaffirmation Agreement” means that certain reaffirmation agreement, dated as
of the Effective Date, executed by the Loan Parties for the benefit of the
Agents and the Secured Parties.

 

35

--------------------------------------------------------------------------------


 

“Register” has the meaning specified in Section 10.07(c).

 

“Related Parties” means, with respect to any specified Person, (a) any spouse or
former spouse, estate or lineal descendant (whether natural or adopted) of such
Person, or (b) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or persons beneficially holding an
80% or more controlling interest of which consist of such Person and/or any of
the persons referred to in clause (a) of this definition.

 

“Reportable Event” means, with respect to any Pension Plan, any of the events
set forth in Section 4043 (c) of ERISA or the regulations issued thereunder,
other than events for which the thirty (30) day notice period has been waived.

 

“Required Facility Lenders” shall mean, with respect to any Credit Facility on
any date of determination, Lenders having more than 50% of the sum of (i) the
outstanding Term Loans, the Delayed Draw Term Loans or Revolving Exposure, as
applicable, under such Credit Facility and (ii) the aggregate unused Commitments
under such Credit Facility.

 

“Required Lenders” means, on any date of determination, Lenders who collectively
hold more than 67% (or, if there are two or fewer lenders, at least 100%) of the
outstanding Term Loans, Delayed Draw Term Loans, Revolving Exposure and unfunded
Commitments hereunder, or if the Revolving Commitments have been terminated,
Lenders who collectively hold more than 67% (or, if there are two or fewer
lenders, at least 100%) of the aggregate outstanding Term Loans, Delayed Draw
Term Loans and Revolving Exposure under the Credit Facility; provided, however,
that if at any time there are two or three Lenders party to the Credit
Agreement, “Required Lenders” must include at least two lenders, and provided
further, that if at any time (irrespective of the number of Lenders party to the
Credit Agreement) a Lender shall be a Defaulting Lender, the Revolving Exposure
and unfunded commitments under the Credit Facility of such Defaulting Lender
shall be excluded from the determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or other similar officer or Person
performing similar functions of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.  Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Parent.

 

“Restricted Payment” means the declaration or payment of any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest of the Parent or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Parent’s or its Subsidiaries’ respective
stockholders, partners or members (or the equivalent Persons thereof).

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

36

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced from time to time pursuant
to  Section 2.04 and assignments by or to such Lender pursuant to assignments by
or to such Lender pursuant to Section 10.07 and increased pursuant to Section
2.14.  The initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Revolving Commitments is $20,000,000.

 

“Revolving Exposure” means with respect to any Lender at any time, the aggregate
principal amount at such time of all outstanding Revolving Loans of such Lender,
plus the aggregate amount at such time of such Lender’s LC Exposure, plus the
aggregate amount at such time of such Lender’s Swingline Exposure.

 

“Revolving Facility” means the credit facility constituting the Revolving
Commitment.

 

“Revolving Lender” means a Lender with a Revolving Commitment.

 

“Revolving Loan” means a revolving loan made by the Lenders to a Borrower
pursuant to Section 2.01(b).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Same Day Funds” means disbursements and payments in immediately available
funds.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any Person described in
clauses (a) or (b) of this definition.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC, or (b) the United Nations Security
Council, the European Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Section
7.03(g) that is entered into by and between any Loan Party and any Hedge Bank
which is designated in writing by the Hedge Bank and the Parent to the
Administrative Agent as a “Secured Hedge Agreement”, provided that any such
Hedge Bank which is not an Agent or a Lender has delivered a letter to the
Administrative Agent (which is reasonably satisfactory to Administrative Agent)
pursuant to which such Hedge Bank (a) appoints the Collateral Agent as its agent
under

 

37

--------------------------------------------------------------------------------


 

the Collateral Documents and (b) agrees to be bound by Article IX, Section 10.15
and 10.16 as if it were a Lender, and Section 8.03.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Hedge Bank, each Cash Management Bank, each
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.01(b).

 

“Securities Account Control Agreements” has the meaning specified in the
Guarantee and Collateral Agreement.

 

“Senior Leverage Ratio” means, as to the Parent and its Subsidiaries on a
consolidated basis as of the date of its determination, the ratio of (a) Funded
Indebtedness of the Parent and its Subsidiaries less the aggregate amount of
Junior Financing of the Parent and its Subsidiaries included therein as of such
date, to (b) Consolidated EBITDA of the Parent and its Subsidiaries for the Test
Period ended as of such date.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent” and “Solvency” mean, at a point in time, that the fair salable value
of the assets of a Person, on a going concern basis, is greater than the total
amount of liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of the Person; the fair salable value of the assets of
the Person, on a going concern basis, is not less than the amount that will be
required to pay its probable liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) as they become absolute and matured; the
Person is not engaged in a business or a transaction, and is not about to be
engaged in a business or a transaction, for which its properties would
constitute an unreasonably small capital; and the Person does not intend to, and
does not believe that it will, incur debts or liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) beyond its ability to pay
as such debts and liabilities mature in the ordinary course of business.  For
purposes of the foregoing, the amount of contingent liabilities are to be
computed as the amount that, in light of all the facts and circumstances
existing at that point in time, can reasonably be expected to become an actual
or matured liability.

 

“Specified Earn-out Obligations” means the Borrower’s obligations under (a)
Section 2.4 of that certain Membership Units Purchase Agreement, dated as of
April 7, 2014, between the Parent and the sellers named therein, together with
the Assignment and Assumption Agreement, dated as of April 7, 2014, between the
Parent and 3D Material, pursuant to which 3D Material has acquired 100% of the
membership interests of ATC; and (b) Section 2.11 of that certain Asset Purchase
Agreement, dated as of June 25, 2014, by and among Kecy, AMS, Munson Holding,
LLC, a Michigan limited liability company, and, in a limited capacity, the
Parent, in each case as in effect on the Effective Date.

 

“Specified Leased Property” means any parcel of real property leased or licensed
(including any sublease, sublicense or similar arrangement) by the Parent or any
of its Subsidiaries (a) under any agreement with any Affiliate of the Parent,
(b) used as the Parent’s

 

38

--------------------------------------------------------------------------------


 

headquarters or (c) where material books, records or inventory of the Parent or
its Subsidiaries are stored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Rate Loans shall be deemed to constitute Eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subordinated Creditor” shall mean, as of the date hereof,  McLarty Capital
Partners SBIC, L.P., and thereafter, any holder of a Subordinated Note or any
other Subordinated Debt from time to time.

 

“Subordinated Debt” means any and all present and future indebtedness,
liabilities and obligations, whether matured or unmatured, contingent or
absolute, direct or indirect, now or hereafter existing, due or to become due,
by the Parent to the Subordinated Creditors (whether by reason of subrogation of
rights of the Subordinated Creditors or otherwise) as may be evidenced by, or
secured by, the Subordinated Loan Documents.

 

“Subordinated Loan Agreement” means that certain credit agreement , dated as of
November 10, 2014 among Parent, the Borrowers, McLarty Capital Partners SBIC,
L.P., as administrative agent and each of the lenders party thereto.

 

“Subordinated Loan Documents” means the Subordinated Loan Agreement, the
Subordinated Notes, the “Loan Documents” (used in this instance as defined in
the Subordinated Loan Agreement) and all other agreements, instruments and
documents now or hereafter executed and delivered to the administrative agent
and/or any lender by the Parent or any of its Subsidiaries related to the
Subordinated Debt.

 

“Subordinated Notes” any notes issued related to or in exchange or substitution
for Subordinated Debt.

 

“Subordination Agreement” means that certain subordination agreement, dated as
of the Effective Date, between the Administrative Agent, McLarty Capital
Partners SBIC, L.P, as administrative agent under the Subordinated Loan
Agreement, the Subordinated Creditor, as a lender under the Subordinated Loan
Agreement and each of the Loan Parties.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, charitable foundations) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such

 

39

--------------------------------------------------------------------------------


 

power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.

 

“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.12(a).

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” means Citizens in its capacity as provider of Swingline
Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.12.

 

“Syndication Agent” means Capital One, National Association, as syndication
agent under this Agreement.

 

“Synthetic Lease Obligations” means an arrangement treated as an operating lease
for financial accounting purposes and a financing lease for tax purposes.

 

40

--------------------------------------------------------------------------------


 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Tekna Seal” has the meaning specified in the introductory paragraph to this
Agreement.

 

“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.

 

“Term Lender” means each Lender holding a Term Loan or Term Loan Commitment
hereunder.

 

“Term Loan” means a term loan made by the Term Lenders to the Borrowers under
the Term Facility.

 

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Borrowers hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.04 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment and Assumption or an
Incremental Amendment.  The initial amount of each Lender’s Term Loan Commitment
is set forth on Schedule 2.01 under the caption “Term Loan Commitment” or,
otherwise, in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as the case may be.  The initial aggregate amount
of the Term Loan Commitments is $45,000,000.

 

“Test Period” in effect at any time means the most recent period of four
consecutive fiscal quarters of the Parent ended on or prior to such time (taken
as one accounting period) in respect of which financial statements for each
quarter or fiscal year in such period have been or are required to be delivered
pursuant to Section 4.01(g) or Section 6.01(a) or (b), as applicable, without
giving effect to any grace period applicable thereto (or, prior to the date that
the first such financial statements are required be so delivered, solely for
purposes of determining compliance with the financial covenants set forth in
Section 7.14 on a Pro Forma Basis in connection with a Permitted Acquisition or
Section 7.08(b), the most recent period of four consecutive fiscal quarters).

 

“Thixoforming” means Thixoforming LLC, a Colorado limited liability company.

 

“Thixoforming Acquisition” means the means the acquisition of Thixoforming by
AFT, under and pursuant to the Thixoforming Acquisition Agreement.

 

“Thixoforming Acquisition Agreement” means that certain Purchase Agreement,
dated as of April 7, 2014, among AFT, Thixoforming and PCC, pursuant to which
AFT will acquire 100% of the limited liability membership interests of
Thixoforming.

 

“Thixoforming Acquisition Documents” means the Thixoforming Acquisition
Agreement and each of the other documents, instruments and agreements executed
and delivered in connection with the Thixoforming Acquisition, as the same may
be amended, restated or otherwise modified from time to time.

 

41

--------------------------------------------------------------------------------


 

“Thixoforming Financial Statements” means the unaudited balance sheet of the
Company as at December 29, 2013 and the income statement for the eleven month
period ending on February 28, 2014 and delivered pursuant to Section 4.01(g).

 

“Thixoforming Material Adverse Effect” means “Material Adverse Effect” as
defined in the Thixoforming Acquisition Agreement.

 

“Total Leverage Ratio” means, as to the Parent and its Subsidiaries on a
consolidated basis as of the date of its determination, the ratio of (a) Funded
Indebtedness of the Parent  and its Subsidiaries as of such date, to (b)
Consolidated EBITDA of the Parent  and its Subsidiaries for the Test Period
ended as of such date.

 

“Transaction” means, collectively (a) the execution and delivery and performance
of the Loan Documents and the making of the initial Loans hereunder on the
Closing Date, (b) the execution and delivery and performance of the ATC
Acquisition Documents and the consummation of the ATC Acquisition, (c) the
repayment in full of all amounts due or outstanding under or in respect of the
Existing Loan Agreement, (d) the execution and delivery and performance of the
Thixoforming Acquisition Documents and the consummation of the Thixoforming 
Acquisition, (e) the repayment in full of all amounts due or outstanding under
or in respect of the Convertible Note Indebtedness, and (f) the payment of the
fees and expenses incurred in connection with any of the foregoing.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the Parent
or any of its Subsidiaries in connection with the Transaction, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Delayed Draw Term Loan Amount” means, at any time, $25,000,000 minus
the aggregate principal amount at such time of all Delayed Draw Term Loans that
have been funded pursuant to and in accordance with Section 2.01(c).

 

“Uniform Commercial Code” means the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

 

“United States” and “U.S.”  mean the United States of America.

 

“U.S. Lender” has the meaning specified in Section 3.01(d).

 

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“WARN” has the meaning specified in Section 5.08.

 

42

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Refinanced Term Debt or any Indebtedness that is being
modified, refinanced, refunded, renewed, replaced or extended (the “Applicable
Indebtedness”), the effects of any prepayments made on such Applicable
Indebtedness prior to the date of the applicable modification, refinancing,
refunding, renewal, replacement or extension shall be disregarded.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) nominal shares issued to foreign nationals
to the extent required by applicable Law) are owned by such Person and/or by one
or more wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

“Wireless” has the meaning specified in the introductory paragraph to this
Agreement.

 

Section 1.02.                          Other Interpretive Provisions.  With
reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  References in this Agreement to an
Exhibit, Schedule, Article, Section, clause or sub-clause refer (A) to the
appropriate Exhibit or Schedule to, or Article, Section, clause or sub-clause in
this Agreement or (B) to the extent such references are not present in this
Agreement, to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including”.  In the event that performance of

 

43

--------------------------------------------------------------------------------


 

any obligation is due on a day that is not a Business Day, then, except as
expressly provided herein, the time for such performance shall be extended to
the next Business Day.

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document

 

Section 1.03.                          Accounting Terms.  All accounting terms
not specifically or completely defined herein shall be construed in conformity
with, and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, except as otherwise specifically prescribed
herein.

 

Section 1.04.                          Rounding.  Except as provided in the
definition of “Pro Rata Share”, any financial ratios required to be satisfied in
order for a specific action to be permitted under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

Section 1.05.                          References to Agreements, Laws, Etc. 
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications not prohibited by any Loan Document; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

Section 1.06.                          Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

ARTICLE II.

 

The Commitments and Borrowings

 

Section 2.01.                          The Loans.

 

(a)                                 Term Loans.  Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make to 3D
Material a single Term Loan denominated in Dollars equal to such Lender’s Term
Loan Commitment on the Closing Date.  Amounts borrowed under this Section
2.01(a) and repaid or prepaid may not be reborrowed.  Term Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(b)                                 Revolving Loans.  Subject to the terms and
conditions set forth herein, each Revolving Lender severally agrees to make to
the Borrowers Revolving Loans denominated in Dollars in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment or (ii) the Aggregate Revolving Exposure
exceeding the sum of the aggregate Revolving Commitments, at any time and from

 

44

--------------------------------------------------------------------------------


 

time to time during the Availability Period for the Revolving Facility.  Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may be reborrowed, on
the terms and subject to the conditions herein.  Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

(c)                                  Delayed Draw Term Loans.  Subject to the
terms and conditions set forth herein, each Delayed Draw Term Lender severally
agrees to make to the Borrowers Delayed Draw Term Loans denominated in Dollars
in an aggregate principal amount that will not result in the aggregate principal
amount at such time of all outstanding Delayed Draw Term Loans exceeding the
aggregate Delayed Draw Term Loan Commitment, at any time on a date after the
Closing Date but prior to end of the Availability Period for the Delayed Draw
Term Facility.  Any Borrowing of a Delayed Draw Term Loan will automatically and
permanently reduce the Delayed Draw Term Loan Commitment in an amount
corresponding to the amount of such Borrowing.  Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed.  Delayed Draw Term
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

 

Section 2.02.                          Borrowings, Conversions and Continuations
of Loans.

 

(a)                                 Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Parent’s irrevocable notice to the Administrative Agent.  Each
such notice must be received by the Administrative Agent not later than 1:00
p.m. (i) three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurodollar Rate Loans or any conversion of Base Rate Loans to
Eurodollar Rate Loans, and (ii) on or before 12:00 noon on the requested date of
any Borrowing of Base Rate Loan.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $250,000 in excess thereof.  Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $50,000 in excess thereof.  Each Loan Notice shall specify (i)
whether the Parent is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Class and Type of Loans to be
borrowed or the Type of Loans to which existing Loans are to be converted, (v)
if applicable, the duration of the Interest Period with respect thereto, and
(vi) if the Borrowing is a Borrowing of Revolving Loans or Delayed Draw Term
Loans, the Borrower to whom such Loan is being made.  If the Parent fails to
specify a Type of Loan in a Loan Notice, then the applicable Loans shall be made
as Base Rate Loans.  If the Parent requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period (or the Parent fails to timely deliver a notice of
conversion or continuation prior to the expiration of an Interest Period), it
will be deemed to have specified an Interest Period of one (1) month.  Any
Swingline Loans shall be made in accordance with the procedures set forth in
Section 2.12.

 

(b)                                 Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share of the applicable Class of Loans, and if no timely notice of a
conversion or continuation is provided by the Parent, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or

 

45

--------------------------------------------------------------------------------


 

continuation of Loans described in Section 2.02(a).  In the case of each
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in Same Day Funds at the Administrative Agent’s
Office not later than 1:00 p.m., on the Business Day specified in the applicable
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is on the Closing Date, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Parent.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  Upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent or the
Required Lenders may require by notice to the Parent that no Loans may be
converted to or continued as Eurodollar Rate Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Parent and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  The determination of the Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest or demonstrable error.  At any
time when Base Rate Loans are outstanding, the Administrative Agent shall notify
the Parent and the Lenders of any change in the Administrative Agent’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than six (6) Interest Periods in
effect unless otherwise agreed between the Parent and the Administrative Agent.

 

(f)                                   The failure of any Lender to make the Loan
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Loan on the date of such
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on the date of any
Borrowing.

 

(g)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s Pro
Rata Share of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share available to the Administrative Agent on the
date of such Borrowing in accordance with paragraph (b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount.  If the
Administrative Agent shall have so made funds available, then, to the extent
that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the applicable Borrower severally
agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of a Borrower, the

 

46

--------------------------------------------------------------------------------


 

interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Overnight Rate plus any administrative,
processing, or similar fees customarily charged by the Administrative Agent in
accordance with the foregoing.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this Section
2.02(g) shall be conclusive in the absence of manifest or demonstrable error. 
If such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by a Borrower shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

 

Section 2.03.                          Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrowers may, upon notice by the
Parent to the Administrative Agent, at any time or from time to time voluntarily
prepay Loans in whole or in part without premium or penalty; provided that (1)
such notice must be received by the Administrative Agent not later than 1:00 pm
(New York, New York time) (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any partial prepayment of Eurodollar Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $250,000 or a
whole multiple of $50,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding.  Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender’s Pro Rata Share of such prepayment.  Any prepayment of a Eurodollar Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
Loans pursuant to this Section 2.03(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares.

 

(ii)                                  Notwithstanding anything to the contrary
contained in this subsection (a), the Parent may rescind any notice of
prepayment under Section 2.03(a)(i) if such prepayment would have resulted from
a refinancing of all of the applicable Credit Facility or other transaction,
which refinancing or transaction shall not be consummated or shall otherwise be
delayed.

 

(iii)                               Voluntary prepayments of any Term Loans
permitted hereunder shall be applied as directed by the Parent.  Voluntary
prepayments of outstanding Revolving Loans shall be applied pro rata to the
outstanding Revolving Loans and shall not result in a permanent reduction in the
Revolving Commitments.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Mandatory.

 

(i)                                     If the Aggregate Revolving Exposure
outstanding exceeds the Revolving Commitment, the Borrowers will immediately
prepay the Revolving Loans hereunder without any prepayment premium or penalty
(but subject to the payment of all amounts for which the Borrowers are liable
under Section 3.05 or similar costs) and Cash Collateralize the Letter of Credit
Exposure, in each case to the extent necessary to eliminate such excess.

 

(ii)                                  If the aggregate principal amount of
outstanding Delayed Draw Term Loans exceed the aggregate Delayed Draw Term Loan
Commitment, the Borrowers will immediately prepay the Delayed Draw Term Loans
hereunder without any prepayment premium or penalty (but subject to the payment
of all amounts for which the Borrowers are liable under Section 3.05 or similar
costs) to the extent necessary to eliminate such excess.

 

(iii)                               On the fifth Business Day after the date of
any Asset Sale by the Parent or any of its Subsidiaries, the Borrowers will
prepay the Loans hereunder in an aggregate amount equal to 100% of the amount of
Net Cash Proceeds from such Asset Sale received by the Parent or any of its
Subsidiaries on the date of such Asset Sale.  Notwithstanding the foregoing, so
long as no Event of Default has occurred and is continuing, the Borrowers shall
not be required to make any prepayment of the Loans under this Section
2.03(b)(iii) with respect to Net Cash Proceeds received by the Parent or any of
its Subsidiaries from Asset Sales to the extent that, on or prior to the date
such Net Cash Proceeds would otherwise be required to be so applied the Parent
notifies the Administrative Agent that such Net Cash Proceeds are to be
reinvested in assets used or usable in the business of the Parent or any of its
Subsidiaries within 180 days of each such Asset Sale, and if such Net Cash
Proceeds to be reinvested are not in fact reinvested within 180 days after
receipt thereof, then such proceeds shall be due and payable, and, in each case,
applied to the prepayment of Loans as provided in this clause (iii) at the
expiration of such 180-day period); provided that the amount of such Net Cash
Proceeds not applied to prepayment of the Loans because of this sentence shall
not exceed $1,000,000 over the term of this Agreement.

 

(iv)                              On the fifth Business Day after any incurrence
of Indebtedness by the Parent or any of its Subsidiaries (including the
incurrence of the Indebtedness evidenced by the Subordinated Debt but other than
other Indebtedness expressly permitted pursuant to Section 7.03), the Borrowers
will prepay the Loans hereunder in an aggregate amount equal to 100% of the
amount of the Net Cash Proceeds from such incurrence of Indebtedness received by
the Parent or any of its Subsidiaries.

 

(v)                                 On the fifth Business Day after the closing
of any offering or sale of Equity Interests by or any capital contribution to
the Parent (other than any Excluded Contribution), the Borrowers will prepay the
Loans hereunder in an aggregate amount equal to 100% of the Net Cash Proceeds
from such offering or sale of Equity Interests, provided that (x) if the Senior 
Leverage Ratio is less than 2.75:1.00 but greater than or equal to 2.25:1.00
without giving effect to such issuance and the application of the proceeds
thereof for the period of four consecutive fiscal quarters most recently ended
and for which financial statements are required to have been delivered pursuant
to

 

48

--------------------------------------------------------------------------------


 

Section 6.01(a) or (b), the Borrowers will prepay the Loans hereunder in an
aggregate amount equal to 75% of the Net Cash Proceeds from such offering or
sale of Equity Interests and (y) if the Senior  Leverage Ratio is less than
2.25:1.00 without giving effect to such issuance and the application of the
proceeds thereof for the period of four consecutive fiscal quarters most
recently ended and for which financial statements are required to have been
delivered pursuant to Section 6.01(a) or (b), the Borrowers will prepay the
Loans hereunder in an aggregate amount equal to 50% of the Net Cash Proceeds
from such offering or sale of Equity Interests.  Notwithstanding the foregoing,
the Borrowers will make such prepayments in respect of any Net Cash Proceeds
constituting a Cure Amount in an amount equal to 100% of such Net Cash Proceeds.

 

(vi)                              On the tenth Business Day after the receipt by
the Administrative Agent or the Parent or any of its Subsidiaries of the
proceeds of insurance, condemnation award or other compensation (other than
business interruption insurance proceeds) in respect of any Casualty Event
affecting any property or assets of the Parent or any of its Subsidiaries, the
Borrowers shall prepay the Loans in an aggregate amount equal to 100% of the Net
Cash Proceeds from such Casualty Event, provided that the Borrowers shall not be
required to make any prepayment of the Loans under this Section 2.03(b)(vi) with
respect to Net Cash Proceeds received by any Borrower or any of its Subsidiaries
from Casualty Events to the extent if, at the time proceeds of insurance,
condemnation award or other compensation (other than business interruption
insurance proceeds) in respect of such Casualty Event are received, no Event of
Default shall have occurred and be continuing, to the extent that, on or prior
to the date such Net Cash Proceeds would otherwise be required to be so applied
the Parent notifies the Administrative Agent that such Net Cash Proceeds from
such Casualty Event are to be reinvested in the repair, restoration or
replacement of the property affected by such Casualty Event or in other assets
used or usable in the business of the Borrowers and their Subsidiaries within
180 days of the receipt of such proceeds, and if such Net Cash Proceeds intended
to be reinvested are not in fact reinvested then such proceeds shall be due and
payable and applied to the prepayment of Loans as provided in this clause (v) at
the expiration of such 180-day period).

 

(vii)                           Not later than the fifth Business Day after the
date on which the annual financial statements are required to be delivered for
any fiscal year (beginning with the fiscal year ending June 30, 2015) pursuant
to Section 6.01(a), if the Total Leverage Ratio is greater than or equal to
2.00:1.00 for the Test Period ending on the last day of such fiscal year, the
Borrowers will prepay the Loans hereunder in an aggregate amount equal to 75%
(or, if the Total Leverage Ratio is less than 2.50:1.00 but greater than or
equal to 2.00:1.00 for the Test Period ending on the last day of such fiscal
year, 50%) of the Excess Cash Flow for such fiscal year (or, in the case of the
prepayment under this clause (vii) for the period ending on June 30, 2015, for
the period of two consecutive fiscal quarters ending on such date) minus the
aggregate amount of voluntary prepayments of the Term Loans, and Delayed Draw
Term Loans and, to the extent accompanied by a permanent reduction of the
Revolving Commitments, Revolving Loans, during such fiscal year or period of two
consecutive fiscal quarters, as applicable (but, in the case of Term Loans and,
only to the extent that such voluntary prepayments were applied pro

 

49

--------------------------------------------------------------------------------


 

rata to remaining installments of the Term Loans or Delayed Draw Term Loans, as
applicable);

 

(viii)                        (A) Each prepayment of Loans pursuant to this
Section 2.03(b) shall be applied first to the Term Loans and any Delayed Draw
Term Loans then outstanding (and applied pro rata to the remaining installments
thereof in inverse order of maturity), then to the outstanding Revolving Loans
and lastly, to the Cash Collateralization of Letters of Credit, (B) each such
prepayment shall be paid to the Lenders in accordance with their respective Pro
Rata Shares of such prepayment and (C) prepayments of outstanding Revolving
Loans shall not result in a permanent reduction in the Revolving Commitments.

 

(c)                                  The Parent shall notify the Administrative
Agent in writing of any mandatory prepayment of the Loans required to be made
pursuant to Section 2.03(b)(iii) through (vii) at least two (2) Business Days
prior to the required date of such prepayment.  Each such notice shall specify
the date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment.  The Administrative Agent will promptly notify each
applicable Lender of the contents of the Parent’s prepayment notice and of such
Lender’s Pro Rata Share or other applicable share of the prepayment.

 

(d)                                 Interest, Funding Losses, etc.  All
prepayments under this Section 2.03 shall be accompanied by all accrued interest
thereon, together with, in the case of any such prepayment of a Eurodollar Rate
Loan on a date prior to the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.05.

 

Section 2.04.                          Termination or Reduction of Commitments.

 

(a)                                 Optional.  The Borrowers may, upon written
notice from the Parent to the Administrative Agent, terminate the unused
Commitments of any Class, or from time to time permanently reduce the unused
Commitments of any Class, in each case without premium or penalty; provided that
(i) any such notice shall be received by the Administrative Agent one (1)
Business Day prior to the date of termination or reduction and (ii) any such
partial reduction shall be in an aggregate amount of $1,000,000 or any multiple
of $500,000 in excess thereof or, if less, the entire amount thereof. 
Notwithstanding the foregoing, the Parent may rescind or postpone any notice of
termination of the Commitments if such termination would have resulted from a
refinancing of all of the applicable Credit Facility or any other transaction,
which refinancing or any other transaction, shall not be consummated or
otherwise shall be delayed.

 

(b)                                 Mandatory.  The Term Loan Commitment of each
Lender shall be automatically and permanently reduced to $0 upon the making of
such Lender’s Term Loans pursuant to Section 2.01(a).  The Delayed Draw Term
Loan Commitment of each Delayed Draw Term Lender shall be automatically and
permanently reduced to $0 upon the earlier of (i) the last day of the
Availability Period for the Delayed Draw Term Facility and (ii) the date that
the aggregate principal amount of the Delayed Draw Term Loan borrowed equals the
aggregate Delayed Draw Term Loan Commitment.  The Delayed Draw Term Loan
Commitment of each Delayed Draw Term Lender shall be automatically and
permanently reduced on the date and in such Lender’s

 

50

--------------------------------------------------------------------------------

 


 

Pro Rata Share of the amount of each prepayment of the Delayed Draw Term Loans
under Section 2.03.

 

Section 2.05.                          Repayment of Loans.

 

(a)                                 Term Loans.  The Term Loans shall mature in
quarterly installments payable on the dates set forth below, commencing on June
30, 2014, each such installment to be in an aggregate principal amount equal to
the percentage of the Term Loans made or outstanding on the Closing Date set
forth opposite each such date specified below, and the Borrowers shall repay to
the Administrative Agent for the ratable account of each Term Lender each such
installment on each such date.  On the Maturity Date for the Term Loans, the
Borrowers shall repay to the Administrative Agent for the ratable account of
each Term Lender the outstanding principal amount of Term Loans (together with
all accrued and unpaid interest and any other amounts owed under this
Agreement).

 

Installment

 

Percentage

 

 

 

 

 

June 30, 2014

 

2.50%

 

September 28, 2014

 

2.50%

 

December 28, 2014

 

0.00%

 

March 29, 2015

 

2.50%

 

June 30, 2015

 

2.50%

 

September 27, 2015

 

2.50%

 

December 27, 2015

 

2.50%

 

March 27, 2016

 

2.50%

 

June 30, 2016

 

3.125%

 

September 25, 2016

 

3.125%

 

December 25, 2016

 

3.125%

 

March 26, 2017

 

3.125%

 

June 30, 2017

 

3.75%

 

September 24, 2017

 

3.75%

 

December 24, 2017

 

3.75%

 

March 25, 2018

 

3.75%

 

June 30, 2018

 

3.75%

 

September 30, 2018

 

3.75%

 

December 23, 2018

 

3.75%

 

March 24, 2019

 

3.75%

 

Maturity Date for the Term Loans

 

Outstanding principal amount of Term Loans (together with all accrued and unpaid
interest and other amounts).

 

 

(b)                                 Revolving Loans.  The Borrowers shall (i)
repay to the Administrative Agent for the ratable account of each Revolving
Lender, the then unpaid principal amount (together with accrued and unpaid
interest and other amounts) of each Revolving Loan of such Revolving Lender on
the Maturity Date in respect of Revolving Loans and (ii) repay to the Swingline
Lender, the then unpaid principal amount of each Swingline Loan on the earlier
of the Maturity

 

51

--------------------------------------------------------------------------------


 

Date in respect of Revolving Loans and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month (or, if such date is
not a Business Day, on the next succeeding Business Day) and is at least two
Business Days after such Swingline Loan is made; provided that, on each date
that a Revolving Borrowing is made, the Borrowers shall repay all Swingline
Loans that were outstanding on the date such Borrowing was requested, and
provided further that to the extent not repaid by a Borrower on any such dates,
the applicable Borrower shall be deemed to have requested Revolving Loans in an
amount equal to the Swingline Loans then outstanding.

 

(c)                                  Delayed Draw Term Loans.  The Delayed Draw
Term Loans shall mature in quarterly installments payable on the dates set forth
below, commencing on June 30, 2015, each such installment to be in an aggregate
principal amount equal to the percentage of the Delayed Draw Term Loans made
hereunder set forth opposite each such date specified below, and the Borrowers
shall repay to the Administrative Agent for the ratable account of each Delayed
Draw Term Lender each such installment on each such date.  On the Maturity Date
for the Delayed Draw Term Loans, the Borrowers shall repay to the Administrative
Agent for the ratable account of each Delayed Draw Term Lender the outstanding
principal amount of Delayed Draw Term Loans (together with all accrued and
unpaid interest and other amounts).

 

Installment

 

Percentage

 

 

 

 

 

June 30, 2015

 

2.50%

 

September 27, 2015

 

2.50%

 

December 27, 2015

 

2.50%

 

March 27, 2016

 

2.50%

 

June 30, 2016

 

3.125%

 

September 25, 2016

 

3.125%

 

December 25, 2016

 

3.125%

 

March 26, 2017

 

3.125%

 

June 30, 2017

 

3.75%

 

September 24, 2017

 

3.75%

 

December 24, 2017

 

3.75%

 

March 25, 2018

 

3.75%

 

June 30, 2018

 

3.75%

 

September 30, 2018

 

3.75%

 

December 23, 2018

 

3.75%

 

March 24, 2019

 

3.75%

 

Maturity Date for the Delayed Draw Term Loans

 

Outstanding principal amount of  Delayed Draw Term Loans (together with all
accrued and unpaid interest and other amounts).

 

 

Section 2.06.                          Interest.

 

(a)                                 Subject to the provisions of Section
2.06(c), (i) each Eurodollar Rate Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Adjusted Eurodollar Rate for such Interest Period plus the Applicable Rate
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from

 

52

--------------------------------------------------------------------------------


 

the applicable Borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal or
interest of any Loan) payable by any Borrower under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Person to whom such amount is owed, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(iii)                               While any Event of Default exists, upon the
request of the Required Lenders, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(c)                                  If, as a result of any restatement of or
other adjustment to the financial statements of the Parent or for any other
reason, the Administrative Agent or the Lenders reasonably determine that (i)
the Total Leverage Ratio as calculated by the Parent as of any applicable date
was inaccurate and (ii) a proper calculation of the Total Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the Issuing Bank, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the applicable
Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or the Issuing
Bank), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; provided that if a proper calculation of the
Total Leverage Ratio would have resulted in lower pricing for such period, such
Borrower shall receive credit towards the next interest payment(s) in an amount
equal to the excess of the amount of interest and fees that have been actually
paid for such period over the amount of interest and fees that should have been
paid for such period.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the Issuing Bank, as the case may be, under
Section 2.06, 2.07(b) or 2.13(e) or under Article VIII.

 

(d)                                 Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

53

--------------------------------------------------------------------------------


 

Section 2.07.                          Fees.

 

(a)                                 The Borrowers shall pay to the
Administrative Agent for the ratable benefit of the Lenders a commitment fee (a
“Commitment Fee”):  (i) with respect to the Revolving Facility, in an amount
equal to (A) the percentages per annum set forth in the pricing grid below based
on Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a) multiplied by
(B) the difference between the Revolving Commitment and the average daily
outstanding Revolving Loans (other than Swingline Loans) during the immediately
preceding quarter, and (ii) with respect to the Delayed Draw Term Loans, in an
amount equal to 0.50% per annum multiplied by the difference between the Delayed
Draw Term Loan Commitment and the average daily outstanding Delayed Draw Term
Loans during the immediately preceding quarter.  Until delivery of the
Compliance Certificate for the fiscal quarter ending on or about December 31,
2014, the Commitment Fee rate payable with respect to the Revolving Facility
will be 0.45% per annum.

 

Total Leverage
Ratio

 

Commitment Fee

 

> 3.50:1.00

 

0.45

%

> 3.00:1.00 but
< 3.50

 

0.40

%

> 2.50:1.00 but
 < 3.00:1.00

 

0.35

%

> 2.00:1.00 but
< 2.50:1.00

 

0.30

%

< 2.00:1.00

 

0.25

%

 

Accrued Commitment Fees shall be payable in arrears (A) on the last Business Day
of March, June, September and December of each year, commencing on the first
such date to occur after the Closing Date, and (B) on the date on which such
Commitment terminates.  Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  For purposes of computing
Commitment Fees in respect of the Revolving Loans, a Revolving Commitment of a
Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans and LC Exposure of such Lender (and the Swingline Exposure of such Lender
shall be disregarded for such purpose).

 

(b)                                 The Borrowers shall pay to the
Administrative Agent for the ratable benefit of the Lenders (including the
Issuing Bank), a fee calculated at a rate per annum equal to the Applicable Rate
from time to time for Eurodollar Rate Revolving Loans (the “LC Participation
Fee”).  Notwithstanding anything to the contrary contained herein, while any
Event of Default under Section 8.01(a) or (f) exists, all LC Participation Fees
shall accrue at the Default Rate.  In addition, the Borrowers shall pay to the
Issuing Bank a 0.25% issuance fee, and customary negotiations, processing and
arranging fees of the Issuing Bank (as agreed to by the Borrowers) (the “LC
Fronting Fee”).  Notwithstanding the foregoing, any LC Participation Fees and LC
Fronting Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the Issuing Bank pursuant to Section
2.13 shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their

 

54

--------------------------------------------------------------------------------


 

respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the
Issuing Bank for its own account

 

(c)                                  The Borrowers shall pay to the
Administrative Agent, the Collateral Agent and the Arranger such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(d)                                 All fees shall be paid on the dates due, in
immediately available funds in Dollars, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that the
Borrowers shall pay (i) the LC Fronting Fees directly to the Issuing Bank, and
(ii) the fees provided under Section 2.07(c) directly to the Administrative
Agent or the Arranger, as the case may be.  Once paid, none of the Fees shall be
refundable under any circumstances.

 

Section 2.08.                          Computation of Interest and Fees.  All
computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 days or 366 days, as the case may be, and actual number of days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360 day year and actual number of days elapsed.  Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.10(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest or demonstrable error.

 

Section 2.09.                          Evidence of Indebtedness.

 

(a)                                 The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation Section
5f.103-l(c), as non-fiduciary agent for the Borrowers, in each case in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest or demonstrable error of the amount of the Borrowings made by the
Lenders to the Borrowers and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrowers hereunder to pay any amount owing with respect
to the Obligations.  In the event of any conflict between the accounts and
records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest or demonstrable
error.  Upon the request of any Lender made through the Administrative Agent,
the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records.  Each Lender that
requests a Note shall attach schedules to its Note and shall endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                                 Entries made in good faith by the
Administrative Agent in the Register pursuant to Section 2.09(a), and by each
Lender in its account or accounts pursuant to Section 2.09(a),

 

55

--------------------------------------------------------------------------------


 

shall be prima facie evidence of the amount of principal and interest due and
payable or to become due and payable from the Borrowers to, in the case of the
Register, each Lender and, in the case of such account or accounts, such Lender,
under this Agreement and the other Loan Documents, absent manifest or
demonstrable error; provided that the failure of the Administrative Agent or
such Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrowers under this Agreement and the other Loan Documents.

 

Section 2.10.                          Payments Generally.

 

(a)                                 All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office for payment and in Same Day Funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent shall in each case be deemed received on the Business Day
so received (or, if received after 2:00 p.m. New York, New York time, the
succeeding Business Day) and any applicable interest or fee shall continue to
accrue, but in each case will be credited to the account of the applicable
Borrower on the following Business Day.

 

(b)                                 If any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

(c)                                  Unless the Parent has notified the
Administrative Agent, prior to the date any payment is required to be made by a
Borrower to the Administrative Agent hereunder for the account of any Lender,
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has timely made such payment and may (but shall not be
so required to), in reliance thereon, make available a corresponding amount to
such Lender.  If and to the extent that such payment was not in fact made to the
Administrative Agent in Same Day Funds, then such Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article and such funds are not made available
to the applicable Borrower by the Administrative Agent because the conditions to
the applicable Borrowing set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

56

--------------------------------------------------------------------------------


 

(e)                                  The obligations of the Lenders hereunder to
make Loans are several and not joint.  The failure of any Lender to make any
Loan on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(g)                                  Whenever any payment received by the
Administrative Agent under this Agreement or any of the other Loan Documents is
insufficient to pay in full all amounts due and payable to the Administrative
Agent and the Lenders under or in respect of this Agreement and the other Loan
Documents on any date, such payment shall be distributed by the Administrative
Agent and applied by the Administrative Agent and the Lenders in the order of
priority set forth in Section 8.03.  If the Administrative Agent receives funds
for application to the Obligations of the Loan Parties under or in respect of
the Loan Documents under circumstances for which the Loan Documents do not
specify the manner in which such funds are to be applied, the Administrative
Agent may, but shall not be obligated to, elect to distribute such funds to each
of the Lenders in accordance with such Lender’s Pro Rata Share of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

Section 2.11.                          Sharing of Payments, etc.  If, other than
as expressly provided elsewhere herein, any Lender shall obtain payment in
respect of any principal of or interest on account of the Loans made by it
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment of principal of or interest on such Loans, pro rata
with each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  For avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by a Borrower pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted hereunder.  The Borrowers agree that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
or demonstrable error) of participations purchased under this Section 2.11 and
will in

 

57

--------------------------------------------------------------------------------


 

each case notify the Lenders following any such purchases or repayments.  Each
Lender that purchases a participation pursuant to this Section 2.11 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

 

Section 2.12.                          Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrowers from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $2,000,000
or (ii) the sum of the Aggregate Revolving Exposures exceeding the lesser of the
aggregate Revolving Commitments and Availability; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.  To request a Swingline Loan, the Parent shall notify
the Administrative Agent of such request by a Loan Notice by facsimile, not
later than noon, New York time, on the day of a proposed Swingline Loan and the
Borrower to which such Swingline Loan is to be made.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Parent.  The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a credit to such Borrower’s Funding Account (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.13(e), by remittance to the Issuing Bank)
on the requested date of such Swingline Loan.  All Swingline Loans shall be Base
Rate Loans.

 

(b)                                 The Swingline Lender at any time may, and at
least once per week shall, by written notice given to the Administrative Agent
not later than 11:00 a.m., New York time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Pro Rata Share of such Swingline Loan or Loans.  Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Share of such Swingline Loan or Loans. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02 with
respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by

 

58

--------------------------------------------------------------------------------


 

it from the Revolving Lenders.  The Administrative Agent shall notify the Parent
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrowers (or other party on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

 

Section 2.13.                          Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Parent may request the issuance of Letters of
Credit for the account of any Loan Party, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower to,
or entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal. 
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Parent shall deliver by hand or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (prior to 2:00 pm, New
York time, at least five (5) Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, reasonably satisfactory to the Issuing Bank (each, a “Letter of Credit
Notice”) and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank, the Borrowers also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers and the Parent shall
be deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed the Letter
of Credit Sublimit, (ii) the Aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments and (iii) no default of any Revolving Lender’s
obligations to fund under Section 2.13(d) exists and no Revolving Lender is at
that time a Defaulting Lender, unless the Issuing Bank has entered into
arrangements, including the delivery of Cash Collateral,

 

59

--------------------------------------------------------------------------------


 

satisfactory to the Issuing Bank (in its sole discretion) with the Borrowers or
such Lender to eliminate the Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.15(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LC Exposure as to which the
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date for the Revolving Facility.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Bank, such Lender’s Pro Rata Share of each LC Disbursement made by
the Issuing Bank and not reimbursed by the Borrowers on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrowers shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement (i) not later than 11:00 a.m., New York time, on
the date that such LC Disbursement is made, if the Parent shall have received
notice of such LC Disbursement prior to 9:00 a.m., New York time, on such date,
or, (ii) if such notice has not been received by the Parent prior to such time
on such date, then not later than 11:00 a.m., New York time, on the Business Day
immediately following the day that the Parent receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrowers may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.01 that such payment be financed with a
Base Rate Revolving Borrowing or Swingline Loan in an equivalent amount and, to
the extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Revolving Borrowing or
Swingline Loan.  If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof and
such Lender’s Pro Rata Share thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its Pro Rata
Share of the payment then due from the Borrowers, in the same manner as provided
in Section 2.02 with respect to Loans made by such Lender (and

 

60

--------------------------------------------------------------------------------

 


 

Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear.  Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrowers of their obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrowers’
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder.  Neither the Administrative Agent, the
Revolving Lenders nor the Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of bad faith, gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

61

--------------------------------------------------------------------------------


 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Parent by facsimile of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrowers reimburse such
LC Disbursement, at the rate per annum then applicable to Base Rate Revolving
Loans; provided that, if the Borrowers fail to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.06(a)(i)
shall apply.  Interest accrued pursuant to this paragraph shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the Parent,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank.  The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.07(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require.  After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  (i) Upon the
request of the Administrative Agent to the Parent, (A) if the Issuing Bank has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an LC Disbursement, or (B) if, as of the Letter of
Credit Expiration Date, any LC Exposure for any reason remains outstanding, the
Borrowers shall, in each case, promptly, and in any event within one Business
Day, Cash Collateralize the then outstanding amount of all LC Exposure.  At any
time that there shall exist a Defaulting Lender that is a Revolving Lender,
within three Business Days after the request of the Administrative Agent or the
Issuing Bank, the Borrowers shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).

 

62

--------------------------------------------------------------------------------


 

(ii)                                  In addition, if the Administrative Agent
notifies the Parent at any time that the outstanding amount of all LC Exposure
at such time exceeds 100% of the Letter of Credit Sublimit then in effect, then,
within two Business Days after receipt of such notice, the Borrowers shall Cash
Collateralize the LC Exposure in an amount equal to the amount by which the
outstanding amount of all LC Exposure exceeds the Letter of Credit Sublimit.

 

(iii)                               Sections 2.03 and 8.02(c) set forth certain
additional requirements to deliver Cash Collateral hereunder.  For purposes of
this Section 2.13, Section 2.03 and Section 8.02(c), “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the Issuing Bank and the Lenders, as collateral for the LC Exposure,
cash or deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Issuing Bank (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  Upon such pledge and deposit, the Borrowers shall
grant to the Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing.  Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Citizens.

 

Section 2.14.                          Increase of Commitments; Additional
Lenders.

 

(a)                                 After the first anniversary of the Closing
Date, the Parent may request that the then effective aggregate principal amount
of the Term Loan Commitments be increased; provided that (i) the aggregate
principal amount of the increases in the Term Loan Commitments pursuant to this
Section 2.14 shall not exceed $20,000,000; (ii) the Borrowers shall execute and
deliver such documents and instruments and take such other actions as may be
reasonably required by Administrative Agent in connection with such increases
and at the time of any such proposed increase; (iii) no Default or Event of
Default shall have occurred and be continuing or would occur after giving effect
to such increase, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(without duplication of materiality qualifiers in the case of those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality) on and as of the date of such increase or,
to the extent such representations and warranties expressly relate to an earlier
date, on and as of such earlier date; (iv) the incremental Term Loans made under
this Section 2.14 (“Incremental Term Loans”) shall have a maturity date no
earlier than the Maturity Date for the Term Facility, and shall have a Weighted
Average Life to Maturity no shorter than the Term Loans made under Section
2.01(a); (v) after giving effect to any Incremental Term Loans, the Borrowers
shall be in compliance on a Pro Forma Basis with each of the financial covenants
specified in Section 7.14, and the Total Leverage Ratio shall be lower than the
lesser of (A) 2.95:1.00 and (B) the maximum ratio permitted under Section 7.14,
adjusted by reducing the numerator of such ratio by 0.25, in each case as of the
most recently ended fiscal quarter for which financial statements have been
delivered, calculated as if such Incremental Term Loans had been made as of the
first day of the relevant period for testing compliance after giving effect to
the borrowing of such Incremental Term Loans; (vi) the terms (other than
maturity, amortization and pricing) of any Incremental Term Loans shall be
identical to those of the Term Loans made under Section 2.01(a), and if the
All-In Yield applicable to any Incremental Term

 

63

--------------------------------------------------------------------------------


 

Loans exceeds the All-In Yield of the Term Loans existing at such time by more
than 50 basis points, then the interest rate margins for the Term Loans existing
at such time shall be increased to the extent necessary so that the All-In Yield
of such Term Loans is equal to the All-In Yield of such Incremental Loans minus
50 basis points, (vii) the proceeds of any Incremental Term Loans may be used
only to fund Permitted Acquisitions, other Investments permitted hereunder, and
Capital Expenditures permitted hereunder and (viii) all other terms and
conditions with respect to the Incremental Term Loans shall be reasonably
satisfactory to Administrative Agent.  The Parent may also, but is not required
to (except that the Parent shall so notify the Administrative Agent), specify
any fees offered to those Lenders (the “Increasing Lenders”) which agree to
increase the principal amount of their Term Loan Commitments, which fees may be
variable based upon the amount by which any such Lender increases the principal
amount of its Term Loan Commitment. No Lender shall have any obligation, express
or implied, to offer to increase the aggregate principal amount of its Term Loan
Commitment.

 

(b)                                 Only the consent of each Increasing Lender
shall be required for an increase in the aggregate principal amount of the Term
Loan Commitments, pursuant to this Section 2.14. No Lender which declines to
increase the principal amount of its Term Loan Commitment may be replaced in
respect to its existing Term Loan Commitment, as applicable, as a result thereof
without such Lender’s consent.

 

(c)                                  Each Increasing Lender shall as soon as
practicable specify the amount of the proposed increase that it is willing to
assume. Subject to subsection (a)(5) above, the Borrowers may accept some or all
of the offered amounts or designate new lenders that are acceptable to
Administrative Agent (such approval not to be unreasonably withheld) as
additional Lenders hereunder in accordance with this Section 2.14 (each such new
lender being an “Additional Lender”), which Additional Lenders may assume all or
a portion of the Incremental Term Loans.  The Administrative Agent shall have
discretion to adjust the allocation of Incremental Term Loans among Increasing
Lenders and Additional Lenders.

 

(d)                                 Subject to subsections (a) and (b) of this
Section 2.14, any increase requested by the Parent shall be effective upon
delivery to Administrative Agent of each of the following documents:

 

(i)                                     an originally executed copy of any
instrument of joinder signed by a duly authorized officer of each Additional
Lender, if any, in form and substance reasonably acceptable to Administrative
Agent;

 

(ii)                                  a notice to the Increasing Lenders and
Additional Lenders, in form and substance reasonably acceptable to
Administrative Agent, signed by a Responsible Officer of the Parent; (iii) a
certificate of the Parent signed by a Responsible Officer, in form and substance
reasonably acceptable to Administrative Agent, certifying that each of the
conditions in subsection (a) of this Section 2.14 has been satisfied; (iv) to
the extent requested by any Additional Lender or Increasing Lender, executed
promissory notes evidencing the Incremental Term Loan issued by the Borrowers in
accordance with Section 2.09 and (v) any other certificates or documents that
Administrative Agent shall reasonably request, in form and substance reasonably
satisfactory to Administrative Agent. Any such increase shall be in a principal
amount equal to the sum of the principal

 

64

--------------------------------------------------------------------------------


 

amount of the Incremental Term Loans that the Increasing Lenders and Additional
Lenders are willing to assume, as applicable, as adjusted by the Parent and
Administrative Agent pursuant to this Section 2.14. Upon effectiveness of any
such increase, the Commitments and Pro Rata Share of each Lender will be
adjusted to give effect to the Incremental Term Loans, as applicable.

 

(e)                                  Commitments in respect of Incremental Loans
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent.  The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent, to effect the provisions of this Section 2.14.  The
Administrative Agent is expressly permitted to amend the Loan Documents to the
extent necessary to give effect to any increase pursuant to this Section 2.14
and mechanical changes necessary or advisable in connection therewith (including
amendments to implement the requirements in the preceding two sentences and
amendments to ensure pro rata allocations of Eurodollar Loans and Base Rate
Loans between Loans incurred pursuant to this Section 2.14 and Loans outstanding
immediately prior to any such incurrence).

 

(f)                                   This Section 2.14 shall supersede any
provisions in Section 2.11 or 10.01 to the contrary.

 

Section 2.15.                          Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.09 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or
Swingline Lender hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.13(j); fourth, as the Parent may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Parent, to be held in a

 

65

--------------------------------------------------------------------------------


 

deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.13(j); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or Swingline
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Banks or Swingline Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by a Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in obligations in respect of Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments under
the applicable Facility without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive any LC Participation Fee or LC Fronting Fee for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.13(j).

 

(C)                               With respect to any Commitment Fee, LC
Participation Fee or LC Fronting Fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
non-Defaulting Lender pursuant to clause (iv)

 

66

--------------------------------------------------------------------------------


 

below, (y) pay to each Issuing Bank and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit and Swingline Loans shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Parent shall have
otherwise notified the Administrative Agent at such time, the Borrowers shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Revolving Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.13(j).

 

(b)                                 Defaulting Lender Cure.  If the Parent, the
Administrative Agent and each Swingline Lender and Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.15(a)(ii), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii)

 

67

--------------------------------------------------------------------------------


 

no Issuing Bank shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

 

Section 2.16.                          Obligations of the Borrowers; Appointment
of the Parent as Agent.

 

(a)                                 The Obligations of all Borrowers shall be
joint and several in nature as provided in the Guarantee and Collateral
Agreement.

 

(b)                                 Each Borrower hereby irrevocably appoints
the Parent as its agent for all purposes relevant to this Agreement and each of
the other Loan Documents, including (i) the giving and receipt of notices, (ii)
the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Borrower hereunder.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
any Borrower acting singly, shall be valid and effective if given or taken only
by the Parent, whether or not any such other Borrower joins therein. Any notice,
demand, consent, acknowledgement, direction, certification or other
communication delivered to the Parent in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Borrower.

 

ARTICLE III.

 

Taxes, Increased Costs Protection and Illegality

 

Section 3.01.                          Taxes.  For the purposes of this Section
3.01, the term “Lender” includes any Issuing Bank and the term “applicable law”
includes FATCA.

 

(a)                                 Except as required by applicable law, any
and all payments by any Loan Party to or for the account of any Agent or any
Lender under any Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto (“Taxes”).  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires an applicable
withholding agent to deduct any Taxes from or in respect of any sum payable by a
Loan Party under any Loan Document to any Agent or any Lender, (i) if such Tax
is an Indemnified Tax, the sum payable by such Loan Party shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01(a)), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the applicable withholding agent shall
make such deductions, and (iii) the applicable withholding agent shall pay the
full amount deducted to the relevant taxing authority.  Within thirty (30) days
after the date of the payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 3.01 (or, if receipts or evidence are not
available within thirty (30) days, as soon as practicable thereafter), such Loan
Party shall furnish to the Administrative Agent the original or a facsimile copy
of a receipt evidencing payment thereof to the extent such a receipt has been
made available to such Loan Party (or other evidence of payment reasonably
satisfactory to the Administrative Agent).  If a Loan Party fails to pay any
Indemnified Taxes when due to the

 

68

--------------------------------------------------------------------------------


 

appropriate taxing authority or fails to remit to any Agent or any Lender the
required receipts or other required documentary evidence that has been made
available to such Loan Party, such Loan Party shall indemnify such Agent and
such Lender for any incremental Taxes that may become payable by such Agent or
such Lender arising out of such failure.

 

(b)                                 Each Lender (including an Eligible Assignee
to which a Lender assigns its interest in accordance with Section 10.07) that is
not a “United States person” within the meaning of Section 7701(a)(30) of the
Code (each a “Foreign Lender”) agrees to complete and deliver to the Borrowers
and the Administrative Agent on or prior to the date on which such Foreign
Lender (or Eligible Assignee) becomes a party hereto and at the time or times
prescribed by applicable Law, two (2) accurate, complete and original signed
copies of whichever of the following is applicable:  (i) IRS Form W-8BEN
certifying that it is entitled to benefits under an income tax treaty to which
the United States is a party; (ii) IRS Form W-ECI certifying that the income
receivable pursuant to any Loan Document is effectively connected with the
conduct of a trade or business in the United States; (iii) if the Foreign Lender
is not (A) a bank described in Section 881(c)(3)(A) of the Code, (B) a
10-percent shareholder described in Section 871(h)(3)(B) of the Code, and (C) a
controlled foreign corporation related to any Borrower within the meaning of
Section 881(c)(3)(C) of the Code, a certificate to that effect in substantially
the form attached hereto as Exhibit F-1, F-2, F-3 or F-4, as applicable (a
“Non-Bank Certificate”) and an IRS Form W-8BEN, certifying that the Foreign
Lender is not a United States person; (iv) to the extent a Foreign Lender is not
the beneficial owner for U.S. federal income tax purposes, IRS Form W-8IMY (or
any successor forms) of the Foreign Lender, accompanied by, as and to the extent
applicable, a Form W-8BEN, Form W-ECI, Non-Bank Certificate, Form W-9 (or other
successor forms) and any other required supporting information from each
beneficial owner (it being understood that a Foreign Lender need not provide
certificates or supporting documentation from beneficial owners if such Foreign
Lender is able to establish, and does establish, to the reasonable satisfaction
of the Parent and the Administrative Agent that payments to such Foreign Lender
are, to the extent applicable, entitled to an exemption from or, if an exemption
is not available, a reduction in the rate of, U.S. federal withholding taxes
without providing such certificates or supporting documentation); or (v) any
other form prescribed by applicable requirements of U.S. federal income tax law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Parent and the
Administrative Agent to determine the withholding or deduction required to be
made.  Each Foreign Lender agrees that if any form or certification it
previously delivered pursuant to this paragraph (b) expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(c)                                  In addition, each such Foreign Lender
shall, to the extent it is legally entitled to do so, (i) promptly submit to the
Parent and the Administrative Agent two (2) accurate, complete and original
signed copies of such other or additional forms or certificates (or such
successor forms or certificates as shall be adopted from time to time by the
relevant taxing authorities) as may then be applicable or available to secure an
exemption from or reduction in the rate of, or to determine the withholding or
deduction required to be made on account of, U.S. federal withholding tax (A) on
or before the date that such Foreign Lender’s most recently delivered form,
certificate or other evidence expires or becomes obsolete or inaccurate in any
material

 

69

--------------------------------------------------------------------------------


 

respect (or promptly notifies the Parent and Administrative Agent in writing of
its legal inability to do so), (B) after the occurrence of a change in the
Foreign Lender’s circumstances requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Parent and the
Administrative Agent, and (C) from time to time thereafter if reasonably
requested by a Borrower or the Administrative Agent, and (ii) promptly notify
the Parent and the Administrative Agent of any change in the Foreign Lender’s
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

(d)                                 Each Lender that is a “United States person”
(within the meaning of Section 7701(a)(30) of the Code) (each a “U.S. Lender”)
agrees to complete and deliver to the Parent and the Administrative Agent two
(2) original copies of accurate, complete and signed IRS Form W-9 or successor
form certifying that such U.S. Lender is not subject to United States backup
withholding tax (i) on or prior to the Closing Date (or on or prior to the date
it becomes a party to this Agreement), (ii) on or before the date that such form
expires or becomes obsolete or inaccurate in any material respect (or promptly
notifies the Parent and Administrative Agent in writing of its legal inability
to do so), (iii) after the occurrence of a change in such U.S. Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Parent and the Administrative Agent, and (iv) from time to time
thereafter if reasonably requested by the Parent or the Administrative Agent.

 

(e)                                  The Loan Parties agree to timely pay any
and all present or future stamp, court or documentary taxes and any other
excise, property, intangible or mortgage recording taxes or charges or similar
levies which arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, or otherwise
with respect to, any Loan Document (including additions to tax, penalties and
interest related thereto) (all such non-excluded taxes described in this Section
3.01(e) being hereinafter referred to as “Other Taxes”).

 

(f)                                   If claims for any Indemnified Taxes are
paid or payable by any Agent or Lender with respect to any payment received by
such Agent or Lender in respect of any Loan Document, such Agent or Lender may
pay such Indemnified Taxes and the Loan Parties will promptly jointly and
severally indemnify and hold harmless such Agent or Lender for the full amount
of such Indemnified Taxes (and any Indemnified Taxes imposed on amounts payable
under this Section 3.01), and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted.  Payments under this Section 3.01(f) shall be made within
ten (10) days after the date the Parent receives written demand for payment from
such Agent or Lender.  A certificate as to the amount of such payment or
liability delivered to the Parent by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(g)                                  Each Lender shall severally indemnify the
Administrative Agent for any and all Taxes (but, in the case of any Indemnified
Taxes, only to the extent that the Borrowers have not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so) attributable to such Lender or
attributable to such Lender’s failure to comply with Section 10.07(e) relating
to the maintenance of a Participant Register that are paid or payable by the
Administrative Agent in connection with any Loan

 

70

--------------------------------------------------------------------------------

 


 

Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  The indemnity under this Section 3.01(g) shall
be paid within ten (10) days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of taxes so paid or payable
by the Administrative Agent.  Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Parent and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Parent or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Parent or the Administrative Agent as may be necessary for the
Parent and the Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(i)                                     If any Agent or any Lender determines,
in its sole discretion exercised in good faith, that it has received a refund in
respect of any Taxes as to which it has been indemnified by the Borrowers, or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section 3.01, it shall promptly remit such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrowers under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses incurred by the Administrative Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (i), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(i) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  The Administrative Agent
or such Lender, as the case may be, shall provide the Parent with a copy of any
notice of assessment or other evidence reasonably available of the requirement
to repay such refund received from the relevant Governmental Authority (provided
that such Lender or the Administrative Agent may delete any information therein
that such Lender or the Administrative Agent deems confidential in its sole
discretion).  This subsection

 

71

--------------------------------------------------------------------------------


 

shall not be construed to require the Administrative Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrowers or any other Person.

 

(j)                                    The agreements in this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

Section 3.02.                          Illegality.  If any Lender determines
that any Change in Law has made it unlawful, or that any Governmental Authority
has asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate or Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Adjusted Eurodollar Rate component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted Eurodollar Rate component of the Base Rate, in
each case until such Lender notifies the Administrative Agent and the Borrowers
that the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans and shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, at the Borrowers’ option, convert all Eurodollar Rate Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Adjusted Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Adjusted Eurodollar
Rate component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Adjusted Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

 

Section 3.03.                          Inability to Determine Rates.  If the
Required Lenders determine that for any reason in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof that (a)
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate

 

72

--------------------------------------------------------------------------------


 

for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or in connection with an existing or proposed Base Rate Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
each Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended, and (y) in the event
of a determination described in the preceding sentence with respect to the
Adjusted Eurodollar Rate component of the Base Rate, the utilization of the
Adjusted Eurodollar Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

Section 3.04.                          Increased Cost and Reduced Return;
Capital Adequacy; Reserves on Eurodollar Rate Loans.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender;

 

(ii)                                  subject any Lender or Agent to any Tax of
any kind whatsoever with respect to this Agreement or any Eurodollar Rate Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax); or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender that is not otherwise accounted for in
the definition of Adjusted Eurodollar Rate or this clause (a);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, or to reduce the amount of
any sum received or receivable by such Lender (whether of principal, interest or
any other amount) then from time to time upon written demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
additional costs or reduction suffered (with a copy of such demand to the
Administrative Agent), the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any Lending Office of
such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return

 

73

--------------------------------------------------------------------------------


 

on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by it to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent), the Borrowers will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth, in reasonable detail, the calculation of
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section 3.04 and delivered to the Borrowers shall be conclusive absent manifest
or demonstrable error.  The Borrowers shall pay such Lender, as the case may be,
the amount shown as due on any such certificate within fifteen (15) days after
receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 3.04
for any increased costs incurred or reductions suffered more than one hundred
and eighty (180) days prior to the date that such Lender notifies the Borrowers
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).

 

Section 3.05.                          Funding Losses.  Upon written demand of
any Lender (with a copy to the Administrative Agent) from time to time, which
demand shall set forth in reasonable detail the basis for requesting such
amount, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Eurodollar Loan on a day prior to the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)                                 any failure by any Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert to any Eurodollar Loan on the date or in the amount notified
by any Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day prior to the last day of the Interest Period therefor as a result of a
request by a Borrower pursuant to Section 3.07;

 

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

 

74

--------------------------------------------------------------------------------


 

Section 3.06.                          Matters Applicable to All Requests for
Compensation.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect.

 

(b)                                 Suspension of Lender Obligations.  If any
Lender requests compensation by the Borrowers under Section 3.04, the Borrowers
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue Eurodollar Rate Loans from one
Interest Period to another Interest Period, or to convert Base Rate Loans into
Eurodollar Rate Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

 

(c)                                  Conversion of Eurodollar Rate Loans.  If
any Lender gives notice to the Borrowers (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurodollar Rate Loans no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when Eurodollar Rate Loans made by other Lenders are
outstanding, such Lender’s Base Rate Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Rate Loans, to the extent necessary so that, after giving effect
thereto, all Loans of a given Class held by the Lenders of such Class holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Pro Rata Shares.

 

Section 3.07.                          Replacement of Lenders under Certain
Circumstances.  If (i) any Lender requests compensation under Section 3.04 or
ceases to make Eurodollar Rate Loans as a result of any condition described in
Section 3.02 or Section 3.04, (ii) the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or (iii) any Lender is a Non-Consenting
Lender (as defined below), then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to one or more Eligible Assignees that
shall assume such obligations (any of which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a)                                 the Administrative Agent shall have received
the assignment fee specified in Section 10.07(b)(iv), if any;

 

75

--------------------------------------------------------------------------------


 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

 

(c)                                  such Lender being replaced pursuant to this
Section 3.07 shall (i) execute and deliver an Assignment and Assumption with
respect to such Lender’s Commitment and outstanding Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrowers or Administrative Agent (or a lost
or destroyed note indemnity in lieu thereof); provided that the failure of any
such Lender to execute an Assignment and Assumption or deliver such Notes shall
not render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register and the Notes shall be deemed
to be canceled upon such failure;

 

(d)                                 the Eligible Assignee shall become a Lender
hereunder (if not already a Lender hereunder) and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender;

 

(e)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(f)                                   such assignment does not conflict with
applicable Laws.

 

In the event that (i) a Borrower or the Administrative Agent has requested that
the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans and (iii) the Required Lenders or Required
Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender”.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Section 3.08.                          Survival.  All of the Borrowers’
obligations under this Article III shall survive termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and resignation of the
Administrative Agent or the Collateral Agent.

 

76

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

Conditions Precedent to Borrowings

 

Section 4.01.                          Conditions to Effectiveness.  The
effectiveness of this Agreement, as amended and restated hereby, is subject to
the following conditions precedent, except as otherwise agreed among the Parent
and the Administrative Agent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     executed counterparts of this Agreement;

 

(ii)                                  executed counterparts of the Subordination
Agreement;

 

(iii)                               a fully executed copy of the Subordinated
Loan Agreement;

 

(iv)                              fully executed copies of each of the other
Subordinated Loan Documents;

 

(v)                                 a fully executed copy of the Reaffirmation
Agreement;

 

(vi)                              legal opinions of Wuersch & Gering LLP,
counsel to the Loan Parties, and such local counsel as the Administrative Agent
may reasonably require, each in form and substance reasonably satisfactory to
the Administrative Agent, dated the Effective Date, and addressed to the
Administrative Agent, the Collateral Agent, and the Lenders; and

 

(vii)                           a solvency certificate from the chief financial
officer of the Parent (after giving effect to the transactions contemplated
hereunder and pursuant to the Subordinated Loan Documents) substantially in the
form as provided on the Closing Date.

 

(b)                                 All fees and expenses required to be paid
hereunder (to the extent invoiced prior to the Effective Date) shall have been
paid in full in cash (or arrangements satisfactory to the Administrative Agent
shall have been made for payment of such amounts immediately upon the making of
the initial Loans hereunder).

 

(c)                                  Simultaneously with the execution of this
Agreement, each of the transactions contemplated by the Subordinated Loan
Documents shall be consummated in accordance with applicable law and in
accordance in all material respects with the Subordinated Loan Documents.

 

(d)                                 Since June 30, 2013, there shall not have
occurred a Material Adverse Effect.

 

(e)                                  The Administrative Agent shall have
received a certificate from a Responsible Officer of the Parent confirming the
accuracy of the representations and warranties in the Loan Documents in all
material respects (except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have

 

77

--------------------------------------------------------------------------------


 

been true and correct in all material respects on and as of such earlier date)
and the absence of any Default or Event of Default on the Effective Date.

 

Section 4.02.                          Conditions to All Borrowings.  The
obligation of each Lender to honor a Loan Notice or Letter of Credit Notice on
or after the Closing Date is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrowers and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Borrowing and before and after giving effect to the application of
the proceeds thereof; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) without duplication of materiality
qualifiers on such date or such earlier date, as the case may be.

 

(b)                                 No Default shall exist or would result from
any such Borrowing or the application of the proceeds therefrom.

 

(c)                                  The Administrative Agent shall have
received a Loan Notice or Letter of Credit Notice in accordance with the
requirements hereof.

 

(d)                                 After giving effect to the requested
Borrowing or issuance, amendment or extension of the Letter of Credit, the
outstanding Aggregate Revolving Credit Exposure will not exceed the aggregate
Revolving Commitments and the outstanding Delayed Draw Term Loans shall not
exceed the aggregate Delayed Draw Term Loan Commitments.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) and each Letter or
Credit Notice submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Section 4.02 have been satisfied on
and as of the date of the applicable Borrowing.

 

ARTICLE V.

 

Representations and Warranties

 

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that:

 

Section 5.01.                          Existence, Qualification and Power;
Compliance with Laws and Business.  Each Loan Party (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization (to the extent such concept
exists in such jurisdiction), (b) has all corporate or other organizational
power and authority to (i) own its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party and to consummate the Transaction, (c) is duly qualified and in
good standing (to the extent such concept exists) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all applicable Laws, orders, writs,

 

78

--------------------------------------------------------------------------------


 

injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.02.                          Authorization; No Contravention.  (a) The
execution, delivery and performance by each Loan Party of each Loan Document to
which such Person is a party, and the consummation of the Transaction on the
Closing Date, have been duly authorized by all necessary corporate or other
organizational action, and (b) neither the execution, delivery and performance
by each Loan Party of each Loan Document to which such Loan Party is a party nor
the consummation of the Transaction will (i) contravene the terms of any of such
Loan Party’s Organization Documents, (ii) violate or result in a default or
require any consent or approval under (x) any Contractual Obligation or other
document binding upon any Loan Party or its property or to which any Loan Party
or its property is subject, or give rise to a right thereunder to require any
payment to be made by any Loan Party, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect or (y) any Organization Document, (iii) result in any
breach or contravention of, or the creation of any Lien upon any of the property
or assets of such Loan Party (other than as permitted by Section 7.01) under (A)
any Contractual Obligation to which such Loan Party is a party or affecting such
Loan Party or the properties of such Person or (B) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such Loan
Party or its property is subject; or (iv) violate any applicable Law, except
with respect to any breach, contravention or violation (but not creation of
Liens) referred to in clauses (ii) and (iii) , to the extent that such breach,
contravention or violation would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.03.                          Governmental Authorization.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation on the Closing Date of the Transaction, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties (to the extent that such Liens can be perfected),
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 5.04.                          Binding Effect.  This Agreement and each
other Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  This Agreement and each other Loan Document constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity and principles of good faith and fair dealing.

 

79

--------------------------------------------------------------------------------


 

Section 5.05.                          Material Contracts.

 

(a)                                 The Borrowers have provided the
Administrative Agent complete copies of all Material Contracts which exist on
the Closing Date.  Each Material Contract existing on the Closing Date is listed
on Schedule 5.05(a).

 

(b)                                 Each Material Contract has been duly
authorized, executed and delivered by each Loan Party thereto, is in full force
and effect and is binding upon and enforceable against each Loan Party thereto
and, to the Borrowers’ knowledge, all other parties thereto in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity and principles of good faith and fair
dealing.

 

(c)                                  No Borrower is in breach or default of any
Material Contract in any material respect (which shall include, without
limitation, any breach which could reasonably be expected to result in a
termination of such Material Contract) and, to the knowledge of the Borrowers’,
no other party to a Material Contract is in breach or default in any material
respect thereunder.

 

Section 5.06.                          Financial Statements; No Material Adverse
Effect; No Default.

 

(a)                                 (i)                                     The
Annual Financial Statements and the Quarterly Financial Statements fairly
present in all material respects the financial condition the of the Parent and
its Subsidiaries, as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.

 

(ii)                                  The unaudited pro forma consolidated
balance sheet of the Borrowers and their Subsidiaries as of the last day of the
most recently completed quarterly period ended at least thirty (30) days prior
to the Closing Date (but not more than forty-five (45) days prior to the Closing
Date), prepared after giving effect to the Transaction as if the Transaction had
occurred as of such date (including the notes thereto) (the “Pro Forma Balance
Sheet”) and the unaudited pro forma consolidated statement of income of the
Borrowers and their Subsidiaries for the 12-month period ended on such date,
prepared after giving effect to the Transaction as if the Transaction had
occurred at the beginning of such period (together with the Pro Forma Balance
Sheet, the “Pro Forma Financial Statements”), copies of which have heretofore
been furnished to the Administrative Agent, have been prepared based on the
Annual Financial Statements and the Quarterly Financial Statements and have been
prepared in good faith, based on assumptions believed by the Borrowers to be
reasonable at the time made, it being understood that projections as to future
events are not to be viewed as facts, are subject to certain inherent
uncertainties, and results may vary materially from such forecasts.

 

(iii)                               The ATC Financial Statements fairly present
in all material respects the financial condition of ATC and its Subsidiaries, as
of the dates thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein.

 

(iv)                              The Thixoforming Financial Statements fairly
present in all material respects the financial condition of Thixoforming and its
Subsidiaries, as of the dates

 

80

--------------------------------------------------------------------------------

 


 

thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

 

(b)                                 Since June 30, 2013, there has been no event
or circumstance that, either individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.  As of the Closing
Date, since December 31, 2013, there has been no event of circumstance that
either individually or in the aggregate, has had or would reasonably be expected
to have an ATC Material Adverse Effect or a Thixoforming Material Adverse
Effect.

 

(c)                                  The forecasts of consolidated balance
sheets, income statements and cash flow statements of the Borrower and its
Subsidiaries for each fiscal year ending after the Closing Date until the fifth
anniversary of the Closing Date, copies of which have been furnished to the
Administrative Agent prior to the Closing Date, and all the Projections
delivered pursuant to Section 6.01 have been prepared in good faith on the basis
of the assumptions believed to be reasonable at the time made, it being
understood that projections as to future events are not to be viewed as facts,
are subject to certain inherent uncertainties and actual results may vary
materially from such forecasts.

 

(d)                                 No Default or Event of Default has occurred
and is continuing.

 

Section 5.07.                          Litigation.  There are no actions, suits,
investigations, proceedings, claims or disputes pending or, to the knowledge of
the Parent, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Parent or any of its Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

 

Section 5.08.                          Labor Matters.  Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (a) there are no strikes or other labor disputes against the
Parent or any of its Subsidiaries pending or, to the knowledge of the Parent,
threatened; (b) hours worked by and payment made to employees of each of the
Parent or its Subsidiaries have not been in material violation of the Fair Labor
Standards Act or any other applicable Laws dealing with wage and hour matters;
(c) there exists no worker’s compensation liability, experience or other matter;
(d) to the knowledge of the Parent, after due inquiry, there is no threatened or
pending liability against any Borrower or any of its Subsidiaries pursuant to
the Worker Adjustment Retraining and Notification Act of 1988 (“WARN”), or any
similar state or local law; (e) there is no employment-related charge,
complaint, grievance, investigation, unfair labor practice claim, or inquiry of
any kind, pending against the Parent or any of its Subsidiaries; and (f) to the
knowledge of the Parent, after due inquiry, no employee or agent of the Parent
or any of its Subsidiaries has committed any act or omission giving rise to
liability for any violation identified in subsection (d) and (e) above.

 

Section 5.09.                          Ownership of Property; Liens.  Each Loan
Party and each of its Subsidiaries has marketable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all real property owned or used by it, including any Mortgaged Properties,
free and clear of all Liens except for Liens permitted by Section 7.01 and
except where the failure to have such title or other interest would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

81

--------------------------------------------------------------------------------


 

Section 5.10.                          Environmental Matters.

 

(a)                                 Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (i) each
Loan Party and each of its Subsidiaries is in compliance with all applicable
Environmental Laws in those jurisdictions in which each Loan Party and each of
its Subsidiaries, as the case may be, is currently doing business (including
having obtained all Environmental Permits) and (ii) none of the Loan Parties or
any of their respective Subsidiaries has become subject to any pending, or to
the knowledge of the Parent, threatened Environmental Claim or any other
Environmental Liability.

 

(b)                                 None of the Loan Parties or any of their
respective Subsidiaries has treated, stored, transported or disposed of
Hazardous Materials at or from any currently or formerly operated real estate or
facility relating to its business in a manner that would reasonably be expected
to have a Material Adverse Effect.

 

(c)                                  Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect:  (i) no
proceeding against any Loan Party or any of their Subsidiaries is pending, no
notice, notification, demand, request for information, citation, summons or
order has been received by any Loan Party or any of their Subsidiaries, no
complaint has been filed against any Loan Party or any of their Subsidiaries, no
penalty has been assessed against any Loan Party or any of their Subsidiaries,
and to the knowledge of the Parent, no investigation or review involving any
Loan Party or any of their Subsidiaries is pending and, to the Parent’s
knowledge, none of the foregoing is threatened by any Governmental Authority or
other Person against any Loan Party or any of their Subsidiaries:  (A) with
respect to any violation or alleged violation of any Environmental Law in
connection with the property, operations or conduct of business of the Loan
Parties; (B) with respect to any failure or alleged failure under any
Governmental Approval relating to Hazardous Materials or relating to compliance
with any Environmental Law required in connection with the property, operations
or conduct of the business of the Borrowers and their Subsidiaries; or (C) with
respect to any presence, generation, treatment, storage, discharge, recycling,
transportation or disposal or release, of any Hazardous Materials generated by
the operations of business, or located on, under or at any property of, the
Borrowers; (ii) to the Borrowers’ knowledge: (A) Hazardous Materials are not
migrating from any property now or previously owned by any Borrower or leased by
any Borrower, in either case in such quantities or conditions so as to require
removal or other response or remedial action by any Loan Party or any of their
Subsidiaries which has not yet been taken, or give rise to liability of any Loan
Party or any of their Subsidiaries under any applicable Environmental Law; and
(B) none of such properties has been used by any Borrower, or to the Borrowers’
knowledge any other Person, as a dump site or as a treatment, disposal or
storage site (whether permanent or temporary) for any Hazardous Materials; and
(iii) to the Borrowers’ knowledge there are no underground storage tanks which
have been used by any Loan Party or any of their Subsidiaries to store or
contain any Hazardous Materials, active or abandoned, at any property now or
previously owned or leased by any Borrower; and

 

(d)                                 Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, no
Borrower nor any business conducted by a Borrower has transported or arranged
for the transportation and/or disposal (directly or indirectly) of any Hazardous
Materials to or at any location which is listed or, to the Borrowers’ knowledge,

 

82

--------------------------------------------------------------------------------


 

proposed for listing under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, or any comparable successor federal
statute (“CERCLA”), the Comprehensive Environment Response, Compensation and
Liability System (“CERCLIS”) or any similar state list or is a site that is the
subject of federal, state or local enforcement action or, to the Borrowers’
knowledge, investigation under Environmental Laws concerning environmental
conditions, nor is any property now or previously owned or leased by any
Borrower listed or, to the Borrowers’ knowledge, proposed for listing on any
such list.

 

Section 5.11.                          Solvency.  The Parent and its
Subsidiaries on a consolidated basis are Solvent.

 

Section 5.12.                          Taxes.  Except as would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Parent and its Subsidiaries have timely filed all Federal
and other Tax returns required to be filed, and have timely paid all Federal and
other Taxes, assessments, fees and other governmental charges, in each case, in
the nature of a Tax (including satisfying its withholding Tax obligations)
levied or imposed on their properties, income or assets or otherwise due and
payable, except those which are being contested in good faith by appropriate
actions diligently conducted and for which adequate reserves have been provided
in accordance with GAAP.  No Tax Lien has been filed, and, to the knowledge of
the Parent no written claim is being asserted, with respect to any such Tax,
assessment, fee or other governmental charge, in each case, in the nature of a
Tax, which is not being contested in accordance with the terms of this
Agreement.  Neither Parent nor any Subsidiary thereof is party to any tax
sharing agreement.

 

Section 5.13.                          ERISA Compliance.

 

(a)                                 Except as set forth in Schedule 5.14(a) or
as would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws.

 

(b)                                 (i) No ERISA Event has occurred within the
five-year period prior to the date on which this representation is made or
deemed made or to the knowledge of any Loan Party is reasonably expected to
occur; (ii) no Pension Plan has failed to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Pension Plan; (iii) none of the Loan Parties or any of their
respective ERISA Affiliates has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; (iv) none of the
Loan Parties or any of their respective ERISA Affiliates has engaged in a
transaction that is subject to Sections 4069 or 4212(c) of ERISA; and (v)
neither any Loan Party nor any ERISA Affiliate has been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in reorganization
(within the meaning of ERISA), insolvent (within the meaning of Section 4245 of
ERISA) or has been determined to be in “endangered” or critical status (within
the meaning of Section 432 of the Code or Section 305 of ERISA) and no such
Multiemployer Plan is expected to be in reorganization, insolvent or endangered
or critical status, except, with respect to each of the foregoing clauses of
this Section 5.11(b), as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.

 

83

--------------------------------------------------------------------------------


 

Section 5.14.                          Subsidiaries.  As of the Closing Date, no
Loan Party has any Subsidiaries other than those specifically disclosed in
Schedule 5.15, and all of the outstanding Equity Interests in the Parent have
been validly issued and are fully paid and (if applicable) nonassessable, and
all Equity Interests owned by any Loan Party are owned free and clear of all
security interests of any Person (other than the Collateral Agent for the
benefit of the Lenders).  As of the Closing Date, Schedule 5.15(a) sets forth
the name and jurisdiction of each Subsidiary, and (b) sets forth the ownership
of the Parent and any other Subsidiary in each Subsidiary, including the
percentage of such ownership.

 

Section 5.15.                          Margin Regulations; Investment Company
Act.  No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying Margin Stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation T, U or X
issued by the FRB. No Loan Party is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

Section 5.16.                          Disclosure.  None of the information and
data furnished in writing by or on behalf of any Loan Party to any Agent or any
Lender on or before the Closing Date in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or any other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make such information and data
(taken as a whole), in the light of the circumstances under which it was
delivered, not materially misleading; it being understood that for purposes of
this Section 5.16, such information and data shall not include projections and
pro forma financial information or information of a general economic or general
industry nature.

 

Section 5.17.                          Collateral Documents.  The Collateral
Documents are in full force and effect and create, in favor of the Collateral
Agent (or as appropriate, the Administrative Agent) for the benefit of the
Lenders, legal, valid and enforceable liens on and first perfected security
interests in all rights of the Borrowers, as the case may be, in and to the
Collateral (to the extent such Liens and security interests can be perfected)
and all necessary filings have been duly made (or will be made on the Closing
Date) in all appropriate public offices so that upon recordation of such
filings, the Liens created by each of the Collateral Documents to which any Loan
Party is a party will constitute perfected Liens on and first perfected security
interests in all the rights of such Loan Party in and to the Collateral
described therein (in each case, to the extent such Liens and security interests
can be perfected), prior and superior to all other Liens, except the Permitted
Liens.  As of the Closing Date, the recordings, filings and other actions shown
on Schedule 5.17 attached hereto are all the recordings, filings and other
actions necessary to perfect the Administrative Agent’s Lien (or as appropriate
the Collateral Agent’s Lien) on and perfected security interest in the rights of
the Loan Parties in and to the Collateral (to the extent such Liens and security
interests can be perfected).

 

Section 5.18.                          Intellectual Property; Licenses. etc. 
The Parent and its Subsidiaries have good and marketable title to, or a valid
license or (to the knowledge of the Parent) right to use, all patents, patent
rights, trademarks, servicemarks, trade names, copyrights, technology,

 

84

--------------------------------------------------------------------------------


 

software, know-how database rights, rights of privacy and publicity, licenses
and other intellectual property rights (collectively, “Intellectual Property”)
that are necessary for the operation of their respective businesses as currently
conducted, except where the failure to have any such rights, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.  To the knowledge of the Parent, the operation of the respective
businesses of the Parent or any of its Subsidiaries as currently conducted does
not infringe upon, misuse, misappropriate or violate any rights held by any
Person except for such infringements, misuses, misappropriations or violations
individually or in the aggregate, that would not reasonably be expected to have
a Material Adverse Effect.  No claim or litigation regarding any Intellectual
Property is pending or, to the knowledge of the Parent, threatened against any
Loan Party or Subsidiary, that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 5.19.                          Insurance.  The Parent and its
Subsidiaries and the Collateral are insured with insurance companies and in
amounts that satisfy the requirements of Section 6.07.  All such insurance is in
full force and effect, all premiums are paid current and no notices of
termination for any required policy has been received by any Loan Party.

 

Section 5.20.                          Compliance with Laws.

 

(a)                                 Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted (and each such instance as of the
Closing Date is set forth on Schedule 5.20(a)) or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 To the knowledge of the Parent, with respect
to the business of the Parent and its Subsidiaries there are no pending appeals,
adjustments, audits, inquiries, investigations, proceedings, or notices of
intent to audit or investigate by any Governmental Authority or third-party
payer against any Borrower, any of their Subsidiaries or any of the Borrower’s
or its Subsidiaries’ directors, members, employees, officers or managers, its
agents or independent contractors.

 

Section 5.21.                          Use of Proceeds.  The proceeds of the
Term Loans shall be used, either directly or indirectly, (i) to finance a
portion of the purchase price for the ATC Acquisition, (ii) to finance the
repayment in full of all amounts outstanding under the Existing Loan Agreement,
(iii) to finance a portion of the purchase price for the Thixoforming
Acquisition, (iv) to finance the repayment in full of all amounts outstanding
under the Convertible Note Indebtedness, (v) to pay transaction fees and
expenses in connection therewith.  The proceeds of the Revolving Loans shall be
used for working capital and general corporate purposes of the Borrowers and
their Subsidiaries from time to time permitted under this Agreement (including
Permitted Acquisitions, Capital Expenditures and Investments).  The proceeds of
the Delayed Draw Term Loans shall be used to finance Permitted Acquisitions
subject to the terms and conditions in this Agreement.

 

85

--------------------------------------------------------------------------------


 

Section 5.22.                          USA PATRIOT Act.  To the extent
applicable, each of the Parent and its Subsidiaries is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR Subtitle B, Chapter V) and any other enabling legislation or executive order
relating thereto and (ii) the USA PATRIOT Act.  No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

Section 5.23.                          Anti-Terrorism.  No Loan Party, nor any
Affiliate thereof nor any present stockholder thereof appears on any list of
“Specially Designated Nationals” or known or suspected terrorists that has been
generated by OFAC, nor is any Loan Party, Affiliate or stockholder thereof a
citizen or resident of any country that is subject to embargo or trade sanctions
enforced by OFAC, or otherwise is a Person (i) whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or, to its knowledge, is otherwise associated
with any such person in any manner violative of Section 2, or (iii) subject to
the limitations or prohibitions under any other OFAC regulation or executive
order.

 

Section 5.24.                          Anti-Corruption Laws and Sanctions.  The
Parent and its Subsidiaries have implemented and maintains in effect policies
and procedures designed to effect compliance in all material respects by the
Parent, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and to the knowledge
of the Parent, the Parent, its Subsidiaries and their respective officers,
employees, directors and agents, in each case, when acting on behalf of the
Parent or any Subsidiary, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) the Parent or any
Subsidiary or (b) to the knowledge of the Parent, any of their respective
directors, officers or employees, or any agent of the Parent or any Subsidiary
that acts in any capacity on behalf of the Parent or any Subsidiary in
connection with or benefits from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit or use of proceeds thereof
by the Parent or any Subsidiary will, to the knowledge of the Parent, result in
a violation in any material respect of Anti-Corruption Laws or applicable
Sanctions by any party hereto.

 

Section 5.25.                          Subordination of Subordinated
Indebtedness.  The Obligations are “Designated Senior Debt,” “Senior Debt,”
“Senior Indebtedness” or “Senior Financing” (or any comparable term) under, and
as defined in, any document governing any applicable Junior Financing
(including, but not limited to the Subordinated Loan Documents) in respect of
Indebtedness that is subordinated in right of payment to the Obligations.

 

86

--------------------------------------------------------------------------------


 

ARTICLE VI.

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
the Borrowers and the Parent shall, and shall cause each of the Subsidiaries of
the Parent to:

 

Section 6.01.                          Financial Statements.  Deliver to the
Administrative Agent for prompt further distribution to each Lender each of the
following and shall take the following actions:

 

(a)                                 (i) as soon as available, but in any event
within one hundred twenty (120) days after the end of each fiscal year of the
Parent and its Subsidiaries, a copy of the consolidated and consolidating
balance sheet of the Parent and its Subsidiaries as of the end of such fiscal
year and the related consolidated and consolidating statements of income,
retained earnings or stockholders’ capital and cash flows of the Parent and its
Subsidiaries for such fiscal year, together with related notes thereto and
management’s discussion and analysis describing results of operations, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accounting firm reasonably satisfactory to the Administrative Agent (it being
agreed that Hein & Associates LLP is satisfactory to the Administrative Agent),
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception (except for such a qualification or exception arising
solely from the current scheduled maturity of the Loans) or any qualification or
exception as to the scope of such audit and (ii) (if and when available) copies
of all management letters prepared by such accountants;

 

(b)                                 as soon as available, but in any event
within fifty (50) days after the end of each of the first three (3) fiscal
quarters of the Parent and its Subsidiaries, the consolidated and consolidating
unaudited balance sheet of the Parent and its Subsidiaries as of the end of such
fiscal quarter and the consolidated and consolidating unaudited statements of
income and retained earnings (or stockholders’ capital) and cash flows of the
Parent and its Subsidiaries for such fiscal quarter and for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
current Projections and cumulative figures for the previous period (previous
comparable fiscal quarter and previous comparable fiscal year to date) together
with a report on the Parent’s operating statistics in a form reasonably
satisfactory to the Administrative Agent, all in reasonable detail and certified
by a Responsible Officer of the Parent as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries in accordance with GAAP, (subject to normal year-end
adjustments and the absence of footnotes), together with management’s discussion
and analysis describing results of operations;

 

(c)                                  as soon as available, but in any event
within thirty (30) days after the end of each of the first two (2) months of
each fiscal quarter of the Parent and its Subsidiaries, the

 

87

--------------------------------------------------------------------------------


 

consolidated and consolidating unaudited balance sheet of the Parent and its
Subsidiaries as of the end of such month and the consolidated and consolidating
unaudited statements of income and retained earnings (or stockholders’ capital)
and cash flows of the Parent and its Subsidiaries for such month and for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the current Projections and cumulative figures for the previous period
(previous comparable month and previous comparable fiscal year to date) together
with a report on the Parent’s operating statistics in a form reasonably
satisfactory to the Administrative Agent, all in reasonable detail and certified
by a Responsible Officer of the Parent as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Parent and its Subsidiaries in accordance with GAAP, (subject to normal year-end
adjustments and the absence of footnotes);

 

(d)                                 within thirty (30) days after the beginning
of each fiscal year, a reasonably detailed monthly consolidated budget of the
Parent and its Subsidiaries for such fiscal year (including forecasted balance
sheets, statements of income and loss and cash flows and setting forth the
material underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections, it being understood that projections as to future events are not to
be viewed as facts, are subject to certain inherent uncertainties, that actual
results may vary from such Projections and that such variations may be material;
and

 

(e)                                  at a time mutually agreed with the
Administrative Agent that is reasonably promptly after the delivery of the
information required pursuant to clause (a) above, participate in a conference
call for Lenders to discuss the financial condition and results of operations of
the Parent and its Subsidiaries for the most recently-ended fiscal year for
which financial statements have been delivered.

 

All financial statements required to be delivered pursuant to Sections 6.01(a),
6.01(b) and 6.01(c) shall be prepared in reasonable detail and in accordance
with GAAP applied consistently throughout the periods reflected therein (except
for changes approved by the Administrative Agent or required by the independent
certified public accountants certifying such statements and disclosed therein).

 

Section 6.02.                          Certificates; Other Information.  Deliver
to the Administrative Agent for prompt further distribution to each Lender:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Parent;

 

(b)                                 promptly after the filing thereof, the
“Annual Returns” (Form 5500 series) and attachments filed annually with the
Internal Revenue Service with respect to each Single Employer Plan, if any, of
the Loan Parties;

 

88

--------------------------------------------------------------------------------


 

(c)                                  with respect to any Single Employer Plan
adopted or amended by the Parent on or after the Closing Date, any determination
letters received from the Internal Revenue Service with respect to the
qualification of such Single Employer Plan, as initially adopted or amended
under Section 401(a) of the Code

 

(d)                                 promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time on its own behalf or on behalf of any
Lender reasonably request;

 

(e)                                  promptly, and in any event with five (5)
Business Days after the receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and

 

(f)                                   promptly, and in any event with five (5)
Business Days after the receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each material notice or other material correspondence
pursuant to the Subordinated Debt, the Subordinated Loan Documents or any of the
transactions contemplated thereby.

 

Documents required to be delivered pursuant to Section 6.01(a), (b) or (c) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent posts such documents, or provides
a link thereto on the Parent’s website on the Internet at the website address
listed on Schedule 10.02, or (ii) on which such documents are posted on the
Parent’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that:  (i) upon written request by the Administrative Agent,
the Parent shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the Parent
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

 

The Parent hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who  do not wish to receive material
non-public information with respect to the Parent or its Subsidiaries, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Parent hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum; shall mean that the word “PUBLIC”

 

89

--------------------------------------------------------------------------------


 

shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Parent and the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their securities for purposes of United States
Federal and state securities laws provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information”.

 

Section 6.03.                          Notices.  Promptly after a Responsible
Officer obtains knowledge thereof, give written notice to the Administrative
Agent for prompt further distribution to the Lenders:

 

(a)                                 of the occurrence of any Default or Event of
Default;

 

(b)                                 of (i) any substantial dispute, litigation,
investigation of which any Loan Party or any Subsidiary has knowledge or
proceeding between any Loan Party or any Subsidiary and any arbitrator or
Governmental Authority, (ii) the filing or commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of Intellectual Property or rights with respect thereto, in which the
amount in controversy is alleged to be $500,000 or more or in which injunctive
or similar relief is sought, or (iii) any noncompliance by any Loan Party or any
of its Subsidiaries with, or liability under, any Environmental Law,
Environmental Permit or other permit except, in the case of clause (iii) only,
as would not be expected, individually or in the aggregate, to result in a
Material Adverse Effect;

 

(c)                                  of the following events, as soon as
possible and in any event within thirty (30) days after any Loan Party knows or
has reason to know thereof:  (i) the occurrence or imminent occurrence of any
Reportable Event with respect to any Plan, (ii) the institution of proceedings
or the taking or imminent taking of any other action by PBGC, the Parent or any
Subsidiary to terminate, withdraw or partially withdraw from any Plan, or (iii)
the reorganization or insolvency of any Multiemployer Plan, and, in addition to
such notice, deliver to the Administrative Agent whichever of the following may
be applicable:  (A) a certificate of a Responsible Officer of the Parent setting
forth details as to such Reportable Event and the action that the such Borrower
proposes to take with respect thereto, together with a copy of any notice of
such Reportable Event that may be required to be filed with PBGC, or (B) any
notice delivered by PBGC evidencing its intent to institute such proceedings or
any notice to PBGC that such Plan is to be terminated, or (C) any notice of the
reorganization or insolvency of a Multiemployer Plan received by the Parent or
any Subsidiary;

 

(d)                                 of any loss or damage to the Collateral in
excess of $750,000;

 

(e)                                  of any litigation, investigation or
proceeding affecting the Parent or any of its Subsidiaries which if adversely
determined could reasonably be expected to have a Material Adverse Effect;

 

90

--------------------------------------------------------------------------------


 

(f)            of each Material Contract, or material modification, amendment or
renewal of any Material Contract entered into by the Parent or any Subsidiary
promptly upon the execution and delivery thereof (together with a copy of such
Material Contract or such modification, amendment or renewal);

 

(g)           of any other event, circumstance or situation (or series thereof),
including, if applicable, any breach or default by the Parent or any Subsidiary
under any Material Contract, that has resulted in or could reasonably be
expected to result in a Material Adverse Effect;

 

(h)           of the occurrence of any default or event of default under the
Subordinated Loan Documents.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Parent (x) identifying the clause of
this Section 6.03 which such notice is being delivered pursuant to (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Parent has taken and proposes to take with respect
thereto.

 

Section 6.04.         Payment of Obligations.  (a) Timely pay, discharge or
otherwise satisfy, as the same shall become due and payable, all of its
obligations and liabilities in respect of Taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (i) any such Tax, assessment,
charge or levy is being contested in good faith and by appropriate actions for
which appropriate reserves have been established in accordance with GAAP for so
long as the enforcement of such contested items is stayed or (ii) the failure to
pay or discharge the same would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect;

 

(b)           Pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, all of its Indebtedness and other material
obligations (including obligations under Material Contracts) of whatever nature
(subject to applicable subordination provisions); except in each case to the
extent that (i) any such Indebtedness or obligations are being contested in good
faith and adequate reserves with respect thereto have been established in
accordance with GAAP or (ii) the failure to pay or discharge the same would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

Section 6.05.         Preservation of Existence, etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization, except pursuant to any merger, consolidation,
liquidation, dissolution or Disposition permitted pursuant to Article VII.

 

(b)           Take all reasonable action to obtain, preserve, renew and keep in
full force and effect its rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except to the extent that failure to do so would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 6.06.         Maintenance of Properties.  Except if the failure to do so
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect,

 

91

--------------------------------------------------------------------------------


 

maintain, preserve and protect all of its material properties and equipment used
in the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted.

 

Section 6.07.         Maintenance of Insurance.

 

(a)           Maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M.  Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
property; theft; business interruption; and general liability) and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents.  The Parent and
the Borrowers will furnish to the Lenders, upon request of any Agent,
information in reasonable detail as to the insurance so maintained.

 

(b)           All proceeds under each property, theft and general liability
policy shall be payable to the Collateral Agent.  From time to time upon
request, the Borrowers shall deliver to the Collateral Agent, upon request of
any Agent, copies of its insurance policies and updated flood plain searches. 
Unless the Administrative Agent shall agree otherwise, each property and general
liability policy shall include satisfactory endorsements (i) showing the
Collateral Agent as lender loss payee or additional insured, as appropriate and
(ii) requiring 30 days prior written notice to the Collateral Agent in the event
of cancellation of the policy for any reason whatsoever.  If the Borrowers or
any Subsidiary fails to provide and pay for any insurance, the Collateral Agent
may, at its option, but shall not be required to, procure the insurance and
charge the Borrowers therefor.  The Borrowers agree to deliver to Agent,
promptly as rendered, copies of all reports made to insurance companies.  While
no payment Event of Default exists, the Loan Parties may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to the
Administrative Agent to the extent required under Section 2.03(b)(vi).  If any
Event of Default exists, the Collateral Agent shall be authorized to settle,
adjust and compromise such claims.

 

Section 6.08.         Compliance with Laws and Organization Documents.

 

(a)           Comply in all material respects with its Organization Documents
and the requirements of all Laws and all orders, writs, injunctions and decrees
of any Governmental Authority applicable to it or to its business or property,
and obtain and maintain all Governmental Approvals as shall now or hereafter be
necessary under all Applicable Laws except if the failure to comply therewith
would not reasonably be expected individually or in the aggregate to have a
Material Adverse Effect.

 

(b)           Maintain in effect and enforce policies and procedures designed to
effect compliance in all material respects by the Parent, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

Section 6.09.         Books and Records.  Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with

 

92

--------------------------------------------------------------------------------


 

GAAP shall be made of all material financial transactions and matters involving
the material assets and business of the Parent or a Subsidiary, as the case may
be.

 

Section 6.10.         Inspection Rights.  Permit representatives and independent
contractors of any Agent or Lender to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom and to discuss its affairs, finances and accounts
with its directors, officers, and independent public accountants (subject to
such accountants’ customary policies and procedures), all at the reasonable
expense of the Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Borrowers; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, no Agent or Lender shall
exercise inspection rights under this Section 6.10  more often than two
(2) times during any calendar year; provided, further, that when an Event of
Default exists, any Agent or Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice.  So long as no Event of Default shall have occurred and be continuing
the Administrative Agent and the Lenders shall give the Parent the opportunity
to participate in any discussions with the Parent’s independent public
accountants.

 

Section 6.11.         Covenant to Guarantee Obligations and Give Security.  At
the Borrowers’ expense, subject to the provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent or
the Collateral Agent to ensure that the Collateral and Guarantee Requirement is
and continues to be satisfied, including:

 

(a)           (x) upon the formation or acquisition of any new direct or
indirect Domestic Subsidiary by any Loan Party, or any Subsidiary becoming a
Domestic Subsidiary (other than any Domestic Subsidiaries that are direct or
indirect Subsidiaries of a Foreign Subsidiary that is a CFC), (y) upon the
acquisition of any material assets by any Borrower or any other Loan Party of
the types required to be included in Collateral or (z) with respect to any
Subsidiary at the time it becomes a Loan Party, for any material assets held by
such Subsidiary of the types required to be included in Collateral (in each
case, other than assets constituting Collateral under a Collateral Document that
becomes subject to the Lien created by such Collateral Document upon acquisition
thereof (without limitation of the obligations to perfect such Lien)):

 

(i)            within thirty (30) days (or ninety (90) days in respect of
Mortgages and other actions with respect to Material Real Property) after such
formation, acquisition or designation or, in each case, such longer period as
the Administrative Agent may agree in its reasonable discretion:

 

(A)          cause each such Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Collateral Agent a description of the Material Real Properties or other material
assets required to be included in Collateral owned by such Domestic Subsidiary
in detail reasonably satisfactory to the Collateral Agent;

 

93

--------------------------------------------------------------------------------


 

(B)          except as provided in Section 6.11(b) below, cause each such
Domestic Subsidiary that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement to duly execute and deliver to the
Collateral Agent Mortgages with respect to any Material Real Property, Guarantee
and Collateral Agreement Supplements and other security agreements and documents
(including, with respect to Mortgages, the documents listed in Section 6.13(b)),
as reasonably requested by and in form and substance reasonably satisfactory to
the Collateral Agent, in each case granting Liens required by the Collateral and
Guarantee Requirement;

 

(C)          cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver a
Perfection Certificate in form and substance reasonably satisfactory to the
Collateral Agent, and to deliver any and all certificates representing Equity
Interests (to the extent certificated) that are required to be pledged pursuant
to the Collateral and Guarantee Requirement, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the intercompany
Indebtedness held by such Domestic Subsidiary and required to be pledged
pursuant to the Collateral Documents, indorsed in blank to the Collateral Agent;
and

 

(D)          except as provided in Section 6.11(b) below, take and cause the
applicable Domestic Subsidiary and each direct or indirect parent of such
applicable Domestic Subsidiary that is required to become a Guarantor pursuant
to the Collateral and Guarantee Requirement to take whatever action (including
the recording of Mortgages, the filing of Uniform Commercial Code financing
statements, execution of Deposit Account Control Agreements and Securities
Account Control Agreements and delivery of stock and membership interest
certificates to the extent certificated) that may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid Liens required by
the Collateral and Guarantee Requirement, enforceable against all third parties
in accordance with their terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity (regardless of whether
enforcement is sought in equity or at law);

 

(ii)           except as provided in Section 6.11(b) below, within forty-five
(45) days after the request therefor by the Administrative Agent (or such longer
period as the Administrative Agent may agree in its reasonable discretion),
deliver to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters set
forth in this Section 6.11(a) as the Administrative Agent may reasonably
request, and

 

(iii)          as promptly as practicable after the reasonable request therefor
by the Administrative Agent or Collateral Agent, deliver to the Collateral Agent
with respect to

 

94

--------------------------------------------------------------------------------


 

each Material Real Property, title reports, surveys and environmental assessment
reports provided that the Collateral Agent may in its reasonable discretion
accept any such existing title report, survey or environmental assessment report
to the extent prepared as of a date reasonably satisfactory to the Collateral
Agent; and

 

(b)           within 30 days after the Closing Date, with respect to each
Material Real Property that is owned by the Loan Parties on the date hereof, and
within 90 days after the acquisition of any Material Real Property by any Loan
Party, if such Material Real Property shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Borrowers shall take, or cause the relevant Loan Party to take, the actions
referred to in Section 6.13(b).  Promptly upon the acquisition of any Material
Real Property by any Loan Party, the Parent shall give notice of such
acquisition to the Collateral Agent.

 

Section 6.12.         Compliance with Environmental Laws.  Except, in each case,
to the extent that the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, (a) comply,
and take all reasonable actions to cause any lessees and other Persons operating
or occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and, (c) in each case to the extent required
by applicable Environmental Laws, conduct any investigation, including such
study, sampling or testing, and undertake any cleanup, removal, remedial or
other action necessary to address all Hazardous Materials on any of its
properties, in accordance with the requirements of applicable Environmental
Laws.

 

Section 6.13.         Further Assurances.  Subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitations in any
Collateral Document and in each case at the expense of the Loan Parties:

 

(a)           Promptly upon reasonable request by the Administrative Agent or
the Collateral Agent or as may be required by applicable law (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents.

 

(b)           In the case of any Material Real Property, provide the Collateral
Agent with Mortgages with respect to such owned real property within ninety (90)
days (or such longer period as the Collateral Agent may agree in its sole
discretion) of the acquisition of, or, if requested by the Collateral Agent,
entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:

 

(i)            evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Collateral Agent may deem
reasonably necessary or desirable in order to create a valid and perfected Lien
on the property and/or rights described therein

 

95

--------------------------------------------------------------------------------


 

in favor of the Collateral Agent for the benefit of the Secured Parties and that
all filing and recording taxes and fees have been paid or otherwise provided for
in a manner reasonably satisfactory to the Collateral Agent;

 

(ii)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements available in the applicable jurisdiction and in amount,
reasonably acceptable to the Collateral Agent (not to exceed the value of the
real properties covered thereby), issued, coinsured and reinsured by title
insurers reasonably acceptable to the Collateral Agent, insuring the Mortgages
to be valid subsisting Liens on the property described therein, subject only to
Liens permitted by Section 7.01, and providing for such other affirmative
insurance and such coinsurance and direct access reinsurance as the Collateral
Agent may reasonably request and is available in the applicable jurisdiction;

 

(iii)          opinions of local counsel for the Loan Parties in states in which
the real properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent;

 

(iv)          flood zone certificates with respect to the applicable Mortgaged
Property; and

 

(v)           such other evidence that all other actions that the Administrative
Agent or Collateral Agent may reasonably deem necessary or desirable in order to
create valid Liens on the property described in the Mortgages has been taken.

 

Section 6.14.         Landlord Agreements; Bailee Letters.

 

(a)           Within the period specified on Schedule 6.17, with respect to
Specified Leased Properties leased on or before the Closing Date, and within 30
days after any Borrower or any Subsidiary enters into any lease with respect to
a Specified Leased Property leased after the Closing Date, the Borrowers shall
deliver to the Collateral Agent a Landlord Agreement with respect to such
Specified Leased Property.

 

(b)           Within 10 days after any Borrower commences storing material books
and records or inventory at any location other than a Specified Leased Property
or owned real property (or, if later, on or before the date specified on
Schedule 6.17), the Borrowers shall deliver to the Collateral Agent a bailee
letter, in form and substance reasonably satisfactory to the Collateral Agent,
relating to such location.

 

Section 6.15.         Employee Plans.  For each pension, profit-sharing and
stock bonus Plan adopted by the Parent or any Subsidiary that is intended to be
a qualified Plan within the meaning of Section 401(a) of the Tax Code, (a) use
commercially reasonable efforts to seek and receive determination letters from
the Internal Revenue Service to the effect that such Plan is qualified within
the meaning of Section 401(a) of the Tax Code; and (b) from and after the date
of adoption of any pension, profit-sharing and stock bonus Plan, cause such Plan
to be qualified within the meaning of Section 401(a) of the Tax Code and to be
administered in all material

 

96

--------------------------------------------------------------------------------


 

respects in accordance with the requirements of ERISA and Section 401(a) of the
Tax Code, except to the extent any such failure to comply with this clause
(b) would not reasonably be expected to have a Material Adverse Effect.

 

Section 6.16.         Anti-Corruption Laws and Sanctions.  The Parent will
maintain in effect and enforce policies and procedures designed to effect
compliance in all material respects by the Parent, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

 

Section 6.17.         Post-Closing Actions.  Each of the Loan Parties shall
satisfy the requirements set forth in Schedule 6.17 on or before the date
specified for such requirement or such later date to be determined by the
Administrative Agent in its sole discretion.

 

ARTICLE VII.

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder (other than (i) contingent indemnification obligations as
to which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) shall remain unpaid or unsatisfied,
the Parent and the Borrowers shall not, nor shall the Parent or Borrowers permit
any of the Subsidiaries to:

 

Section 7.01.         Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           Liens created pursuant to any Loan Document;

 

(b)           Liens existing on the Closing Date and set forth on Schedule
7.01(b);

 

(c)           Liens for taxes, assessments or governmental charges that are not
overdue for a period of more than thirty (30) days or that are being contested
in good faith and by appropriate actions for which appropriate reserves have
been established in accordance with GAAP;

 

(d)           statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, or other customary Liens (other than in respect of
Indebtedness) in favor of landlords, or other Liens imposed by Law so long as,
in each case, such Liens arise in the ordinary course of business for sums not
yet delinquent or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrowers or any of their Subsidiaries;

 

97

--------------------------------------------------------------------------------


 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;

 

(g)           easements, rights-of-way, restrictions (including zoning
restrictions), encroachments, protrusions and other similar encumbrances and
title defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Parent and
its Subsidiaries taken as a whole, or the use of the property for its intended
purpose, and any other exceptions to title on the Mortgage Policies accepted by
the Collateral Agent in accordance with this Agreement;

 

(h)           Liens arising from judgments or orders for the payment of money
not constituting an Event of Default under Section 8.01(h);

 

(i)            Liens securing obligations in respect of Indebtedness permitted
under Section 7.03(f); provided that (i) such Liens attach concurrently with or
within one hundred and eighty (180) days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (iii) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
assets, replacements and products thereof and customary security deposits) other
than the assets subject to, or acquired, constructed, repaired, replaced or
improved with the proceeds of such Indebtedness; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;

 

(j)            Liens (i) of a collection bank arising under Section 4-208 of the
Uniform Commercial Code on the items in the course of collection, (ii) attaching
to commodity trading accounts or other commodities brokerage accounts incurred
in the ordinary course of business and not for speculative purposes and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

 

(k)           any interest or title of a lessor, sublessor, licensor or
sublicensor or secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s
interest under leases (other than Capitalized Leases) or licenses entered into
by a Borrower or any of its Subsidiaries in the ordinary course of business;

 

(l)            Liens that are customary contractual rights of setoff relating to
the establishment of depository relations with banks or other deposit-taking
financial institutions in the ordinary course and not given in connection with
the issuance of Indebtedness;

 

98

--------------------------------------------------------------------------------


 

(m)          Liens solely on any cash earnest money deposits made by the
Borrowers or any of their respective Subsidiaries in connection with any letter
of intent or purchase agreement permitted hereunder;

 

(n)           ground leases in respect of real property on which facilities
owned or leased by any Borrower or any of its Subsidiaries are located;

 

(o)           purported Liens evidenced by the filing of precautionary Uniform
Commercial Code financing statements or similar public filings;

 

(p)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Parent and its Subsidiaries, taken as a whole;

 

(q)           the modification, replacement, renewal or extension of any Lien
permitted by clauses (b) and (i) of this Section 7.01 provided that (i) the Lien
does not extend to any additional property other than (A) after-acquired
property that is affixed to or incorporated into the property covered by such
Lien, and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

 

(r)            deposits of cash with the owner or lessor of premises leased and
operated by any Borrower or any of its Subsidiaries in the ordinary course of
business of such Borrower or such Subsidiary to secure the performance of such
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

 

(s)            non-exclusive licenses or sublicenses of intellectual property
rights granted by the Loan Parties (other than the Parent) in the ordinary
course of business;

 

(t)            any Lien required by Section 6.17 to be removed after the
Effective Date, but only until the date on which such Lien is required to be
removed; and

 

(u)           non-consensual Liens not referred to above on any property of the
Loan Parties, not securing any Indebtedness for borrowed money; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness and other liabilities secured by such Liens shall not exceed
$750,000 at any time.

 

Section 7.02.         Investments.  Make or hold any Investments, except:

 

(a)           Investments by the Parent or any of its Subsidiaries in assets
that are Cash Equivalents;

 

(b)           loans or advances to officers, managers and employees of the
Parent or any of its Subsidiaries for reasonable and customary business-related
travel, entertainment, relocation and similar bona fide business purposes not to
exceed $250,000 at any one time outstanding;

 

(c)           Investments permitted pursuant to the provisions of Sections 7.01,
7.03 (including Investments in Swap Contracts permitted under Section 7.03),
7.04 or 7.05 (including

 

99

--------------------------------------------------------------------------------


 

Investments in the form of non-cash consideration in connection with any
Disposition permitted under Section 7.05), respectively;

 

(d)           Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Article 4 customary trade arrangements with customers consistent with past
practices;

 

(e)           advances of payroll payments to employees in the ordinary course
of business; provided that such advances shall not exceed $250,000 at any time;

 

(f)            Guarantees (including deposits to secure and support the
foregoing) by the Borrowers or any of their respective Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

 

(g)           Investments existing on the Closing Date and set forth on Schedule
7.02 hereto;

 

(h)           Investments by any Loan Party (other than the Parent) constituting
Permitted Acquisitions and deposits of earnest money paid in connection with
Permitted Acquisitions;

 

(i)            Investments in, loans and advances to, and Guarantees of the
obligations or indebtedness of (i) a Borrower or any other Loan Party (other
than the Parent) made by a Borrower or any Subsidiary (other than the Parent),
and (ii) any Subsidiary that is not a Loan Party made by any other Subsidiary
that is not a Loan Party;

 

(j)            the creation and capitalization of Loan Parties that are Domestic
Subsidiaries so long as the terms and conditions set forth in Sections 6.11 and
6.13 are satisfied;

 

(k)           (i) intercompany Indebtedness to the extent permitted under
Section 7.03 and (ii) Investments among (x) the Borrowers and the other Loan
Parties (other than the Parent) and (y) the Loan Parties and any Subsidiaries of
a Borrower that are not Loan Parties, in an aggregate principal amount not to
exceed $250,000 at any time outstanding in the case of this clause (y), in each
case incurred in the ordinary course of business;

 

(l)            the ATC Acquisition;

 

(m)          the Thixoforming Acquisition; and

 

(n)           other Investments that do not exceed $500,000 in the aggregate at
any time outstanding.

 

Section 7.03.         Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness or issue any Disqualified Equity Interest, other than:

 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness existing on the Closing Date set forth on Schedule
7.03 and any Permitted Refinancing thereof; and

 

100

--------------------------------------------------------------------------------


 

(c)           unsecured intercompany Indebtedness among (i) the Parent and the
other Loan Parties and (ii) the Loan Parties and any Subsidiaries of the Parent
that are not Loan Parties, in an aggregate principal amount not to exceed
$500,000 at any time outstanding to such Subsidiaries that are not Loan Parties;
provided that all such Indebtedness of any Loan Party to a Person that is not a
Loan Party shall be subject to the Intercompany Subordination Agreement;

 

(d)           Guarantees by the Borrowers and their Subsidiaries in respect of
Indebtedness of any Loan Party otherwise permitted hereunder (except that a
Subsidiary that is not a Loan Party may not, by virtue of this Section 7.03(d),
Guarantee Indebtedness that such Subsidiary could not otherwise incur under this
Section 7.03); provided that if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guaranty on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

 

(e)           Indebtedness of any Borrower or any of its Subsidiaries owing to
any Borrower or any other of its Subsidiaries to the extent constituting an
Investment permitted by Section 7.02; provided that all such Indebtedness of any
Loan Party owed to any Person that is not a Loan Party shall be subject to the
Intercompany Subordination Agreement;

 

(f)            (i) Capitalized Leases and purchase money obligations of the
Borrowers and their Subsidiaries financing the acquisition, construction,
repair, replacement or improvement of fixed or capital assets; provided that
such Indebtedness is incurred concurrently with or within one hundred and eighty
(180) days after the applicable acquisition, construction, repair, replacement
or improvement and (ii) Attributable Indebtedness arising out of sale-leaseback
transactions, and, in each case, any Permitted Refinancing thereof; provided
that the aggregate principal amount of Indebtedness at any one time outstanding
incurred pursuant to this clause (f) shall not exceed $6,500,000;

 

(g)           Indebtedness in respect of Swap Contracts designed to hedge
against the Borrowers’ or any of their respective Subsidiaries’ exposure to
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;

 

(h)           Indebtedness representing deferred compensation to employees of
the Parent and its Subsidiaries incurred in the ordinary course of business;

 

(i)            Indebtedness to current or former officers, directors, managers
and employees, their respective estates, spouses or former spouses to finance
the simultaneous purchase or redemption of Equity Interests of the Parent
permitted by Section 7.06;

 

(j)            Cash Management Obligations and other Indebtedness of the
Borrowers and their Subsidiaries in respect of netting services, automatic
clearinghouse arrangements, overdraft protections, employee credit card programs
and other cash management and similar arrangements in the ordinary course of
business;

 

(k)           Indebtedness incurred by the Parent or any of their Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances,
warehouse receipts or similar instruments issued or created in the ordinary
course of business consistent with past practice in respect of workers
compensation claims, health, disability or other employee benefits or property,

 

101

--------------------------------------------------------------------------------


 

casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims;

 

(l)            obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrowers or any of their respective Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business and consistent with
past practice;

 

(m)          Indebtedness for customary indemnification, adjustment of purchase
price or similar customary obligations of the Borrowers or any of their
respective Subsidiaries arising under any documents relating to any Permitted
Acquisition;

 

(n)           Indebtedness consisting of judgments or orders for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(o)           Indebtedness in respect of taxes, assessments or governmental
charges that are not overdue for a period of more than thirty (30) days or that
are being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP;

 

(p)           accretion or amortization of original issue discount and accretion
of interest paid in kind, in each case in respect of Indebtedness otherwise
permitted by this Section 7.03;

 

(q)           unsecured Indebtedness (including “earn-out” obligations and
Indebtedness to the seller) incurred by the Borrowers in connection with a
Permitted Acquisition, in an aggregate amount not to exceed $500,000 at any time
outstanding, provided that, (a) the terms and conditions of such Indebtedness
are reasonably satisfactory to the Administrative Agent, and such Indebtedness
is subject to a subordination agreement reasonably satisfactory to the
Administrative Agent and (b) after giving effect to such Permitted Acquisition
and the incurrence of such Indebtedness, the Consolidated Total Leverage Ratio
is lower than that required under Section 7.14 by at least 0.25:1.00;

 

(r)            other Indebtedness of the Borrowers and their respective
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed $500,000; and

 

(s)            Indebtedness under the Subordinated Loan Documents in an
aggregate principal amount not to exceed $23,000,000, but only if effectively
subordinated to the Obligations pursuant to the terms of the Subordination
Agreement.

 

Notwithstanding the foregoing, no Subsidiary that is a Non-Loan Party will
guarantee any Indebtedness for borrowed money of a Loan Party unless such
Subsidiary first becomes a Guarantor.

 

Section 7.04.         Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

102

--------------------------------------------------------------------------------


 

(a)           any Subsidiary may merge or consolidate with a Borrower; provided
that (x) such Borrower shall be the continuing or surviving Person, and (y) such
merger or consolidation does not result in such Borrower ceasing to be organized
under the Laws of the United States or any state thereof;

 

(b)           (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary of a Borrower that is not a Loan
Party, (ii) any Subsidiary may merge or consolidate with or into any Loan Party
(other than the Parent) so long as a Loan Party is the surviving Person and
(iii) any Subsidiary may liquidate or dissolve or change its legal form if the
Parent determines in good faith that such action is in the best interests of the
Borrowers and their Subsidiaries and is not materially disadvantageous to the
Lenders and the Person who receives the assets of any dissolving or liquidating
Subsidiary that is a Guarantor shall be a Loan Party, provided that no Event of
Default shall result therefrom;

 

(c)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or a Loan Party
(other than the Parent);

 

(d)           so long as no Default or Event of Default exists or would result
therefrom, any Subsidiary may merge or consolidate with any other Person in
order to effect an Investment permitted pursuant to Section 7.02 (other than
Section 7.02(c)); provided that the continuing or surviving Person shall be a
Borrower or a Subsidiary, which, together with each of its Subsidiaries, shall
have complied with the applicable requirements of Section 6.11 and, if a Loan
Party is a party to such merger or consolidation, a Loan Party shall be
continuing or surviving Person; and

 

(e)           so long as no Default or Event of Default exists or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05
(other than Section 7.05(e)).

 

Section 7.05.         Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)           Dispositions of obsolete, worn out, used or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Parent and its Subsidiaries;

 

(b)           Dispositions of inventory and goods held for sale in the ordinary
course of business;

 

(c)           Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of other property used or useful
in the business of the Borrowers and their Subsidiaries or (ii) the proceeds of
such Disposition are promptly applied to the purchase price of such property;
provided that to the extent the property being transferred constitutes
Collateral, such replacement property shall constitute Collateral;

 

(d)           Dispositions of property to a Borrower or a Subsidiary of a
Borrower; provided that if the transferor of such property is a Loan Party the
transferee thereof must be a Loan Party;

 

103

--------------------------------------------------------------------------------


 

(e)           Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens
permitted by Section 7.01;

 

(f)            Dispositions of property pursuant to sale-leaseback transactions;
provided that the Net Cash Proceeds thereof are applied in accordance with
Section 2.03(b)(iii);

 

(g)           Dispositions of Cash Equivalents in the ordinary course of
business;

 

(h)           leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of the Parent and its Subsidiaries, taken as a whole;

 

(i)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;

 

(j)            Dispositions of property not otherwise permitted under this
Section 7.05 in an aggregate amount not to exceed $750,000 in the aggregate in
any fiscal year;

 

(k)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(l)            the unwinding of any Swap Contract in the ordinary course of
business; and

 

(m)          the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any Intellectual Property
that, in the reasonable judgment of the Parent and its Subsidiaries, are not
necessary or material in the conduct of the business of the Parent and its
Subsidiaries;

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (e), (i), (k) and (m) and except for
Dispositions from a Borrower Loan Party to a Loan Party), shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrowers in good faith.

 

Section 7.06.         Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, except:

 

(a)           each Subsidiary may make Restricted Payments to a Borrower that is
its parent and to such Borrower’s other Subsidiaries (and, in the case of a
Restricted Payment by a non-wholly owned Subsidiary, to a Borrower that is its
parent and to such Borrower’s other Subsidiaries and to each other owner of
Equity Interests of such Subsidiary based on their relative ownership interests
of the relevant class of Equity Interests);

 

(b)           the Parent and each of its Subsidiaries may declare and make
dividend payments or other distributions payable solely in the Qualified Equity
Interests of such Person;

 

(c)           the Parent and each of its Subsidiaries may make cashless
repurchases of Equity Interests in a Borrower or any of its Subsidiaries deemed
to occur upon exercise of stock options

 

104

--------------------------------------------------------------------------------


 

or warrants or similar rights if such Equity Interests represent a portion of
the exercise price of such options or warrants or similar rights;

 

(d)           so long as no Event of Default shall have occurred and be
continuing or result therefrom, including on a Pro Forma Basis, the Borrowers
may pay (or make Restricted Payments to allow the Parent to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of the Parent held by any future, present or former officer, employee
or manager (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) of the
Parent or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or otherwise pursuant to any
employee or manager equity plan, employee or manager stock option plan or any
other employee or director benefit plan or any agreement with any officer,
employee or manager of the Parent or any of its Subsidiaries in an aggregate
amount after the Closing Date not to exceed $250,000 in any calendar year; and

 

(e)           without duplication, the Borrowers may make Restricted Payments to
the Parent, the proceeds of which shall be used by the Parent to pay its
operating costs and expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including franchise taxes,
administration, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, attributable to the ownership or operations of its Subsidiaries.

 

Section 7.07.         Change in Nature of Business.

 

(a)           With respect to the Borrowers and their Subsidiaries, engage in
any material line of business substantially different from those lines of
business conducted by the Borrowers and their Subsidiaries on the Closing Date
or any business reasonably related thereto.

 

(b)           With respect to the Parent, engage in any business activities or
have any properties or liabilities, other than (i) its ownership of the Equity
Interests of the Borrowers and, until the transfer thereof to a Borrower
pursuant to Section 6.17 hereof, the intellectual property of the Parent
disclosed on the Perfection Certificate delivered on the Closing Date,
(ii) obligations under the Loan Documents and the Subordinated Loan Documents,
(iii) special purpose holding company activities reasonably related or ancillary
to the foregoing clauses (i) and (ii), and (iv) obligations under the ATC
Acquisition Agreement.

 

Section 7.08.         Transactions with Affiliates.

 

(a)           Enter into any transaction of any kind with any Affiliate of the
Parent, a Borrower or a Subsidiary, whether or not in the ordinary course of
business, other than (i) transactions on terms not materially less favorable,
when taken as a whole, to the Parent, such Borrower or such Subsidiary as would
be obtainable by the Parent, such Borrower or such Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate;
(ii) transactions between or among the Borrowers and their Subsidiaries
expressly permitted by this Agreement; and (iii) Restricted Payments permitted
under Section 7.06.

 

(b)           Pay any management, transaction, consulting or similar fee to any
Affiliate.

 

105

--------------------------------------------------------------------------------


 

Section 7.09.         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that prohibits, restricts, imposes any condition on or limits the ability of
(a) any Subsidiary that is not a Loan Party to make Restricted Payments to
(directly or indirectly) or to make or repay loans or advances to any Loan Party
or to Guarantee the Obligations of any Loan Party under the Loan Documents or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Credit
Facility and the Obligations under the Loan Documents; provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations that:

 

(i)            (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to
the extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation in any
material respect,

 

(ii)           are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such Contractual Obligations were not entered
into in contemplation of such Person becoming its Subsidiary,

 

(iii)          represent Indebtedness of its Subsidiary that is not a Loan Party
that is permitted by Section 7.03,

 

(iv)          are customary restrictions that arise in connection with (x) any
Lien permitted by Sections 7.01(i), (l), (m), (r) and (s) and relate to the
property subject to such Lien or (y) any Disposition permitted by Section 7.05
applicable pending such Disposition solely to the assets subject to such
Disposition,

 

(v)           are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness and the proceeds and products thereof and permit the Liens securing
the Obligations without restriction,

 

(vi)          are customary restrictions on leases, subleases, licenses or asset
sale agreements otherwise permitted hereby so long as such restrictions relate
to the assets subject thereto,

 

(vii)         comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(f) to the extent that such
restrictions apply only to the property or assets permitted to secure such
Indebtedness,

 

(viii)        are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of any Subsidiary,

 

(ix)          are customary provisions restricting assignment of any agreement
entered into in the ordinary course of business,

 

106

--------------------------------------------------------------------------------


 

(x)           are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business,

 

(xi)          are restrictions or conditions imposed by law,

 

(xii)         are customary restrictions or conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder,

 

(xiii)        arise in connection with cash or other deposits permitted under
Section 7.01, or

 

(xiv)        are restrictions set forth in the Subordinated Loan Documents as in
effect on the Effective Date.

 

Section 7.10.         Use of Proceeds.  Use the proceeds of any Borrowing,
either directly or indirectly except (i) with respect to the Term Loans, (A) to
finance a portion of the purchase price for the ATC Acquisition, (B) to finance
the repayment in full of all amounts outstanding under the Existing Loan
Agreement, (C) to finance a portion of the purchase price for the Thixoforming
Acquisition, (D) to finance the repayment in full of all amounts outstanding
under the Convertible Note Indebtedness, and (E) to pay transaction fees and
expenses in connection therewith, (ii) with respect to the Revolving Loans, for
working capital and general corporate purposes of the Borrowers and their
Subsidiaries from time to time permitted under this Agreement (including
Permitted Acquisitions), and (iii) with respect to the Delayed Draw Term Loans,
to finance Permitted Acquisitions subject to the terms and conditions in this
Agreement.  Use the proceeds of any Borrowing, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

Section 7.11.         Accounting Changes.  Make any change in fiscal year or any
material accounting policy with respect to revenue recognition or allowance for
doubtful accounts that results in a material change to the Parent’s financial
condition.

 

Section 7.12.         Organization Documents.  Terminate, amend, modify
(including electing to treat any Pledged Equity (as defined in the Guarantee and
Collateral Agreement) as a “security” under Section 8-103 of the UCC) or change
any of its Organization Documents (including by the filing or modification of
any certificate of designation) or any agreement to which it is a party with
respect to its Equity Interests (including any stockholders’ agreement), or
enter into any new agreement with respect to its Equity Interests, or amend or
modify any provision of the ATC Acquisition Agreement or the Thixoforming
Acquisition Agreement, other than, in each case, any such amendments,
modifications or changes or such new agreements which are not, and could not
reasonably be expected to be, adverse in any material respect to the interests
of any Agent or Lender.

 

107

--------------------------------------------------------------------------------


 

Section 7.13.         Payments, Prepayments, etc. of Indebtedness; Earn-out
Payments.

 

(a)           Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner any Indebtedness of a Loan Party
permitted hereunder that is subordinated to the Obligations expressly by its
terms (collectively, “Junior Financing”), except:

 

(i)            the refinancing thereof with the Net Cash Proceeds of, or in
exchange for, any Permitted Refinancing, to the extent not required to prepay
any Loans or the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of the Parent, provided no Event of Default
results therefrom;

 

(ii)           payments of regularly scheduled interest on a non-accelerated
basis and interest and payments of fees, expense and indemnification obligations
with respect to the Subordinated Debt to the extent permitted by the
Subordination Agreement;

 

(iii)          the conversion or exchange of any Subordinated Debt to Equity
Interests of the Parent; and

 

(iv)          on the fifth Business Day after the closing of any offering or
sale of Equity Interests by or any capital contribution of Parent (other than an
Excluded Contribution) or such later date as agreed to in writing by the
Administrative Agent and following the prepayment of any amount required to be
prepaid pursuant to Section 2.03(b)(v), the Borrowers shall be allowed to prepay
the Subordinated Debt in an aggregate amount of Net Cash Proceeds of such Equity
Issuance not required to be prepaid pursuant to Section 2.03(b).

 

(b)           Amend, modify or change in any manner materially adverse to the
interests of the Lenders or materially more burdensome to any Loan Party any
term or condition of any Junior Financing Documentation or any other
Indebtedness of a Loan Party that is subordinated to the Obligations expressly
by its terms without the consent of the Administrative Agent.

 

(c)           Make any earn-out or similar payment related to a Permitted
Acquisition or other permitted acquisition or Investment (including the Kecy
Acquisition, the Thixoforming Acquisition and the ATC Acquisition), other than
any such payment made solely in Qualified Equity Interests of the Borrower and
other than any such payment satisfying the following conditions:

 

(i)            immediately prior to and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

 

(ii)           (A) the Parent and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 7.14 on a Pro Forma Basis after
giving effect to such payment as of the last day of the fiscal quarter most
recently ended, (B) the Total Leverage Ratio shall be lower than the lesser of
(1) 3.50:1.00 and (2) the maximum ratio permitted by Section 7.14(b) at such
time, adjusted by reducing the numerator of such ratio by 0.50, on a Pro Forma
Basis as of the last day of the fiscal quarter most recently ended and the
Senior Leverage Ratio shall be lower than the lesser of (1) 2.50:1.00 and
(2) the maximum ratio permitted by Section 7.14(c) at such time, adjusted by
reducing the numerator of such ratio by 0.50, on a Pro Forma Basis as of the
last day of the fiscal quarter most recently ended, and (C) the Parent shall
have delivered to the Administrative

 

108

--------------------------------------------------------------------------------


 

Agent a Compliance Certificate evidencing in reasonable detail compliance with
the financial covenants and ratios described in subclauses (A) and (B) of this
clause (ii) and such Compliance Certificate, including the calculations set
forth therein, shall be reasonably acceptable to the Administrative Agent; and

 

(iii)          after giving effect to such payment, the sum of (i) the aggregate
amount of unrestricted cash and cash equivalents held by the Loan Parties and
their Subsidiaries plus (ii) the Availability in respect of the Revolving
Commitments shall not be less than $10,000,000 (it being understood that cash
and cash equivalents shall not constitute restricted cash or Cash Equivalents
solely by reason of being subject to the Lien of the Collateral Documents).

 

Section 7.14.         Financial Covenants.

 

(a)           Minimum Fixed Charge Coverage Ratio.  Permit the Fixed Charge
Coverage Ratio to be less than 1.25:1.00 as of the last day of any fiscal
quarter ending on or prior to the Maturity Date.

 

(b)           Maximum Total Leverage Ratio.  Permit the Total Leverage Ratio, as
of the last day of any fiscal quarter ending during any period set forth in the
table below, to exceed the ratio set forth opposite such period in the table
below:

 

Period

 

Total Leverage Ratio

Effective Date through March 28, 2015

 

5.25:1.00

March 29, 2015 through June 29, 2015

 

5.00:1.00

June 30, 2015 through September 26, 2015

 

4.75:1.00

September 27, 2015 through December 26, 2015

 

4.50:1.00

December 27, 2015 through June 29, 2016

 

4.25:1.00

June 30, 2016 through December 24, 2016

 

4.00:1.00

December 25, 2016 and thereafter

 

3.50:1.00

 

(c)           Maximum Senior Leverage Ratio.  Permit the Senior Leverage Ratio,
as of the last day of any fiscal quarter ending during any period set forth in
the table below, to exceed the ratio set forth opposite such period in the table
below:

 

Period

 

Senior Leverage Ratio

Effective Date through March 28, 2015

 

3.75:1.00

March 29, 2015 through June 29, 2015

 

3.50:1.00

June 30, 2015 through September 26, 2015

 

3.25:1.00

September 27, 2015 through December 26, 2015

 

3.00:1.00

December 27, 2015 through June 29, 2016

 

2.75:1.00

June 30, 2016 through December 24, 2016

 

2.50:1.00

December 25, 2016 and thereafter

 

2.25:1.00

 

109

--------------------------------------------------------------------------------


 

Section 7.15.         Anti-Terrorism Laws.  Conduct, deal in or engage in or
permit any Affiliate or agent of the Parent within its control to conduct, deal
in or engage in any of the following activities: (i) conduct any business or
engage in any transaction or dealing with any person blocked pursuant to
Executive Order No. 13224 (“Blocked Person”), including the making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person; (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224; or (iii) engage in on conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or the
USA PATRIOT Act.  The Borrowers shall deliver to Administrative Agent and
Lenders any certification or other evidence reasonably requested from time to
time by Administrative Agent, confirming Borrowers’ compliance with this
Section 7.15

 

Section 7.16.         Anti-Corruption Laws and Sanctions.  Request any Borrowing
or Letter of Credit, and the Parent and the Borrowers shall not use, shall cause
the Subsidiaries not to use and shall use their commercially reasonable efforts
to cause its or their respective directors, officers, employees and agents, in
each case, when acting on behalf of the Parent or any Subsidiary not to use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation in any material respect of
any Anti-Corruption Laws, (B) for the purpose of funding, financing or
“facilitating” (within the meaning of the applicable Sanctions) any transaction
of or with any Sanctioned Person or in any Sanctioned Country, or (C)  in any
manner that would likely result in the violation of any Sanctions applicable to
any party hereto.

 

ARTICLE VIII.

 

Events of Default and Remedies

 

Section 8.01.         Events of Default.  Each of the events referred to in
clauses (a) through (1) of this Section 8.01 shall constitute an “Event of
Default”:

 

110

--------------------------------------------------------------------------------


 

(a)           Non-Payment.  Any Borrower fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or

 

(b)           Specific Covenants.  The Parent or any Subsidiary fails to perform
or observe any term, covenant or agreement contained in any of Sections 6.01,
6.02, 6.03, 6.05(a), 6.07, 6.10, 6.11, 6.13, 6.17 (including the items set forth
in Schedule 6.17) or Article VII; or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after receipt by the Parent of written
notice thereof from the Administrative Agent; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be untrue in any material respect
(without duplication of materiality qualifiers in the case of those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality) when made or deemed made; or

 

(e)           Cross-Default.  Any Loan Party or any Subsidiary (i) fails to make
any payment prior to the expiration of any applicable grace period with respect
thereto, if any, (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness
(other than Indebtedness hereunder) or (ii) fails to observe or perform any
other agreement or condition relating to any such Indebtedness, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

 

(f)            Insolvency Proceedings, etc.  The Parent, any Borrower or any
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

111

--------------------------------------------------------------------------------


 

(g)           Inability to Pay Debts; Attachment.  Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties and the Subsidiaries, taken as a whole,
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding $1,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage thereof) and such judgment or order shall
not have been satisfied, vacated, discharged or stayed or bonded pending an
appeal for a period of sixty (60) consecutive days; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Loan Party or their respective ERISA Affiliates under
Title IV of ERISA in an aggregate amount which would reasonably be expected to
result in a Material Adverse Effect or the imposition of a Lien against the
property of any Loan Party, or (ii) any Loan Party or any of their respective
ERISA Affiliates fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
exceeding an amount that could reasonably be expected to result in a Material
Adverse Effect, or

 

(j)            Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or the satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations), or purports in writing to revoke or
rescind any Loan Document; or

 

(k)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant to Section 4.01 or 6.11 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) ceases to create, or any Lien purported to
be created by any Collateral Document shall be asserted in writing by any Person
not to be, a valid and perfected lien, with the priority required by the
Collateral Documents (or other security purported to be created on the
applicable Collateral) on and security interest in the Collateral purported to
be covered thereby, subject to Liens permitted under Section 7.01, other than as
a result of the Administrative Agent or Collateral Agent failing to properly
file Uniform Commercial Code financing statements or continuation statements
necessary to maintain perfection; or

 

(l)            Change of Control.  There occurs any Change of Control; or

 

(m)          Subordinated Debt.  The Subordinated Debt or the guarantees thereof
shall cease, for any reason, to be validly subordinated to the Obligations of
the Loan Parties hereunder, as

 

112

--------------------------------------------------------------------------------


 

provided in the Subordinated Loan Agreement and/or in the Subordination
Agreement, or any Loan Party, any Affiliate of any Loan Party, or any holder of
the Subordinated Debt shall so assert.

 

Section 8.02.         Remedies upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent may with the consent of, and
shall at the request of, the Required Lenders take any or all of the following
actions;

 

(a)           declare the Commitments of each Lender to be terminated, whereupon
such Commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower and each other Loan Party;

 

(c)           require that the Borrowers Cash Collateralize the LC Exposure (in
an amount equal to the then outstanding amount thereof); and

 

(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the Commitments of each Lender shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

 

Section 8.03.         Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 8.02), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III) ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

 

113

--------------------------------------------------------------------------------


 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the Obligations under Secured Hedge Agreements and Cash
Management Obligations, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;

 

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank (other than Citizens or its Affiliates), as the case may
be.  Each Hedge Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.  Excluded Swap Obligations with respect to any Loan Party shall not be
paid with amounts received from such Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments from the Borrower or the
other Loan Parties, as applicable, to preserve the allocation to Obligations
otherwise set forth above in this Section 8.03.

 

Section 8.04.         Equity Cure.   Notwithstanding anything to the contrary
contained in this Article 8, if the Borrowers fail to comply with the
requirement of any financial covenants set forth in Section 7.14, the Borrowers
shall have the right to cure such failure (the “Cure Right”), by notice to the
Administrative Agent not later than the date on which the applicable Compliance
Certificate is required to be delivered pursuant to Section 6.01 for the period
for which such financial covenants are being measured, to cause the net cash
proceeds of an issuance of Equity Interests (other than Disqualified Equity
Interests) by the Parent to be contributed in cash to the common equity to a
Borrower, all not later than the tenth Business Day following the date of such
notice and upon receipt by such Borrower of such cash contribution (such cash
amount actually received by the Borrowers being referred to as the “Cure
Amount”) pursuant to the exercise of such Cure Right, each such financial
covenant shall be recalculated giving effect to the following pro forma
adjustments:

 

(a)           Consolidated EBITDA shall be deemed to be increased, solely for
the purpose of calculation of the financial covenants set forth in Section 7.14
with respect to any period of four consecutive fiscal quarters that includes the
fiscal quarter for which the Cure Right was exercised and not for any other
purpose under this Agreement, by an amount equal to the Cure Amount; and

 

(b)           if, after giving effect to the foregoing recalculations, the
Borrowers shall then be in compliance with the requirements of the financial
covenants set forth in Section 7.14, the

 

114

--------------------------------------------------------------------------------


 

Borrowers shall be deemed to have satisfied the requirements of the financial
covenants set forth in Section 7.14 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of such financial covenants that
had occurred shall be deemed cured for the purposes of this Agreement; provided
that (i) Cure Rights shall not be exercised in more than two consecutive fiscal
quarters, (ii) there shall be a maximum of two Cure Rights exercised in any
period of four consecutive fiscal quarters, and a maximum of four Cure Rights
exercised during the term of this Agreement, (iii) each Cure Amount shall be no
greater than the amount required to cause the Borrowers to be in compliance with
the financial covenants set forth in Section 7.14; (iv) each Cure Amount may not
exceed $3,000,000 and the aggregate amount of all Cure Rights exercised during
the term of this Agreement may not exceed $6,000,000; (v) all Cure Amounts shall
be disregarded for the purposes of any financial ratio determination under the
Loan Documents other than for determining compliance with Section 7.14;
(vi) 100% of the aggregate Net Cash Proceeds of such Cure Amount shall be
applied as a mandatory prepayment of the Loans in accordance with
Section 2.03(b)(iv) hereof; and (vii) no Lender or Issuing Bank shall be
required to make any extension of credit hereunder during the 10 Business Days
period referred to above.

 

ARTICLE IX.

 

Administrative Agent and Other Agents

 

Section 9.01.         Appointment and Authority of the Administrative Agent.

 

(a)           Each Lender hereby irrevocably appoints Citizens to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article IX (other than Sections 9.09
and 9.11) are solely for the benefit of the Administrative Agent and the
Lenders, and the Borrowers shall not have rights as a third party beneficiary of
any such provision.  This Agreement does not give rise now or in the future to
an agency or partnership relationship between any Borrower and any Agent or any
of their respective Affiliates.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a Lender and a potential Cash Management Bank and Hedge Bank) hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of (and to hold any security interest created by the Collateral Documents for
and on behalf of or in trust for) such Lender for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto.  In this connection, the Administrative
Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full

 

115

--------------------------------------------------------------------------------


 

herein with respect thereto.  Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to execute any
and all documents (including releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Collateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders.

 

Section 9.02.         Rights as a Lender.  Any Person serving as an Agent
(including as Administrative Agent) hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Person serving as an Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.  The Lenders acknowledge that, pursuant to such
activities, any Agent or its Affiliates may receive information regarding any
Loan Party or any of its Affiliates (including information that may be subject
to confidentiality obligations in favor of such Loan Party or such Affiliate)
and acknowledge that no Agent shall be under any obligation to provide such
information to them.

 

Section 9.03.         Exculpatory Provisions.  Neither the Administrative Agent
nor any other Agent shall have any duties or obligations except those expressly
set forth herein and in the other Loan Documents.  Without limiting the
generality of the foregoing, an Agent (including the Administrative Agent):

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing and without
limiting the generality of the foregoing, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as an Agent
or any of its Affiliates in any capacity.

 

116

--------------------------------------------------------------------------------


 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by the final
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein.  The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by a Borrower or a Lender.

 

No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default (including, without
limitation, compliance with the terms and conditions of Section 10.07(h)(iii)),
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent, or to inspect the properties, books or
records of any Loan Party or any Affiliate thereof.

 

Section 9.04.         Reliance by the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it in the absence of bad faith to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it in
the absence of bad faith to have been made by the proper Person, and shall not
incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (including
counsel acting for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent shall be fully justified in failing or refusing to take
any action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other

 

117

--------------------------------------------------------------------------------


 

Loan Document in accordance with a request or consent of the Required Lenders
(or such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders; provided that the Administrative
Agent shall not be required to take any action that, in its opinion or in the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable Law.

 

Section 9.05.         Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Documents by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Agent-Related Persons.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the
Agent-Related Persons of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

Section 9.06.         Non-Reliance of Administrative Agent and Other Lenders;
Disclosure of Information by Agents.  Each Lender acknowledges that no
Agent-Related Person has made any representation or warranty to it, and that no
act by any Agent hereafter taken, including any consent to and acceptance of any
assignment or review of the affairs of any Loan Party or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession. 
Each Lender represents to each Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers and the other Loan Parties
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrowers
and the other Loan Parties.  Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

 

Section 9.07.         Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent and each other Agent-Related Person (solely
to the extent any such Agent-Related Person was performing services on behalf of
the Administrative Agent) (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro

 

118

--------------------------------------------------------------------------------


 

rata, and hold harmless the Administrative Agent and each other Agent-Related
Person (solely to the extent any such Agent-Related Person was performing
services on behalf of the Administrative Agent) from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07.  In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.  Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers, provided that
such reimbursement by the Lenders shall not affect the Borrowers’ continuing
reimbursement obligations with respect thereto, provided, further, that the
failure of any Lender to indemnify or reimburse the Administrative Agent shall
not relieve any other Lender of its obligation in respect thereof.  The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

Section 9.08.         No Other Duties; Other Agents, Arranger, Manners, etc. 
Anything herein to the contrary notwithstanding, neither the Arranger nor the
other Agents shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder and such Persons
shall have the benefit of this Article IX and none of the Arranger or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder.  Without limiting the foregoing, none of the Lenders
or other Persons so identified shall have or be deemed to have any agency or
fiduciary or trust relationship with any Lender, the Parent, any Borrower or any
of their respective Subsidiaries.  Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.  The Syndication Agent, without consent of or notice to any party
hereto, may assign any and all of its rights or obligations hereunder to any of
its Affiliates.  The Syndication Agent may resign from such role at any time,
with immediate effect, by giving prior written notice thereof to the
Administrative Agent or the Borrowers.

 

Section 9.09.         Resignation of Administrative Agent or Collateral Agent.  
The Administrative Agent or Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrowers.  Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, with the consent of
the Borrowers at all times other than during the

 

119

--------------------------------------------------------------------------------


 

existence of an Event of Default (which consent of the Borrowers shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a
Lender or a bank with an office in the United States, or an Affiliate of any
such Lender or bank with an office in the United States.  If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
or Collateral Agent, as applicable, gives notice of its resignation, then the
retiring Administrative Agent or Collateral Agent, as applicable, may on behalf
of the Lenders, appoint a successor Administrative Agent or Collateral Agent, as
applicable, meeting the qualifications set forth above; provided that if the
Administrative Agent or Collateral Agent, as applicable, shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent or Collateral
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Agent shall continue to hold such collateral security until such time as a
successor of such Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, hereunder and upon the
execution and filing or recording of such financing statements, or amendments
thereto, and such amendments or supplements to the Mortgages, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (i) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (ii) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or
Collateral Agent, as applicable, and the retiring Administrative Agent or
Collateral Agent, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  After the retiring
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.04 and 10.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Administrative Agent or
Collateral Agent, as applicable.

 

Section 9.10.         Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation,

 

120

--------------------------------------------------------------------------------


 

expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.07 and 10.04) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.11.         Collateral and Guaranty Matters.  Each of the Lenders
(including in its capacities as a potential Cash Management Bank and Hedge Bank)
irrevocably authorizes the Administrative Agent and the Collateral Agent, and
each of the Administrative Agent and the Collateral Agent agrees that it will:

 

(a)           release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations and liabilities under Secured Hedge Agreements as to
which arrangements reasonably satisfactory to the applicable Hedge Bank shall
have been made, (y) contingent indemnification obligations not yet accrued and
payable and (z) Cash Management Obligations), (ii) at the time the property
subject to such Lien is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than a Borrower or any of its Domestic Subsidiaries
that are Guarantors, (iii) subject to Section 10.01, if the release of such Lien
is approved, authorized or ratified in writing by the Required Lenders, or
(iv) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under the Guarantee and Collateral
Agreement pursuant to clause (c) below;

 

(b)           release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 7.01(d);

 

(c)           release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction or designation permitted hereunder; and release any Liens granted by
such Subsidiary or Liens on the Equity Interests of such Subsidiary; provided
that no such release shall occur if such Guarantor

 

121

--------------------------------------------------------------------------------


 

continues to be a guarantor in respect of any Indebtedness (other than the
Obligations) of any Borrower or any of its Subsidiaries.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 9.11.  In each case as specified in this Section 9.11,
the applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guarantee and
Collateral Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.11.

 

Section 9.12.         Appointment of Supplemental Administrative Agents.

 

(a)           It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction.  It is recognized that in
case of litigation under this Agreement or any of the other Loan Documents, and
in particular in case of the enforcement of any of the Loan Documents, or in
case the Administrative Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co- trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co- agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

 

(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

 

122

--------------------------------------------------------------------------------


 

(c)           Should any instrument in writing from any Loan Party be required
by any Supplemental Administrative Agent so appointed by the Administrative
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, the Borrowers shall, or shall cause such
Loan Party to, execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent.  In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

 

Section 9.13.         Other Secured Obligations.  Except as otherwise expressly
set forth herein or in the Collateral Documents, no Hedge Bank or Cash
Management Bank that obtains the benefits of Section 8.03, the guarantee under
the Guarantee and Collateral Agreement or any Collateral by virtue of the
provisions hereof or of any Collateral Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents.  Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Hedge Agreements or Cash Management
Obligations unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Hedge Bank or Cash Management Bank.

 

ARTICLE X.

 

Miscellaneous

 

Section 10.01.      Amendments, etc.  Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Parent or any other
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Parent or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:

 

(a)           extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);

 

(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.05 or 2.06 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of)

 

123

--------------------------------------------------------------------------------


 

any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest;

 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (i) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

 

(d)           change any provision of this Section 10.01 or the definition of
“Required Lenders”, “Required Facility Lenders” or “Pro Rata Share” or any other
provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents, without the
written consent of each Lender directly affected thereby (other than any
Defaulting Lender);

 

(e)           other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender (other than any Defaulting Lender); or

 

(f)            other than in a transaction permitted under Section 7.04 or
Section 7.05, release any material Guarantor, without the written consent of
each Lender (other than any Defaulting Lender);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, the Issuing Bank or the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent,
the Issuing Bank or the Swingline Lender, as the case may be, under this
Agreement or any other Loan Document; and (ii) the consent of the Required
Facility Lenders for the adversely affected Credit Facility shall be required
with respect to any amendment that by its terms adversely affects the rights of
Lenders under such Credit Facility in respect of payments hereunder in a manner
different than such amendment affects other Credit Facilities.

 

Notwithstanding the foregoing,

 

(g)           the Fee Letter may be amended by the parties thereto; and

 

(h)           this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrowers (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees in respect thereof and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.

 

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by Loan
Parties in connection with

 

124

--------------------------------------------------------------------------------


 

this Agreement may be in a form reasonably determined by the Administrative
Agent and may be, together with this Agreement, amended and Lenders’ rights
thereunder waived with the consent of the Administrative Agent at the request of
the Borrowers without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities or defects or (iii) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

 

Section 10.02.      Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

 

(i)            if to the Parent, any Borrower or the Administrative Agent, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communication.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent, the Parent or any Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such

 

125

--------------------------------------------------------------------------------


 

notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(d)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-
INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Agent-Related Persons or the Arranger (collectively, the “Agent Parties”) have
any liability to the Parent, any Borrower, any Lender, or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers’ or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the bad faith, gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Parent, any Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(e)           Change of Address.  Each of the Parent, the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Parent
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrowers or their securities for purposes of United States
Federal or state securities laws.

 

(f)            Reliance by the Administrative Agent.  The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of

 

126

--------------------------------------------------------------------------------


 

the Parent or any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent each Lender and the Agent-Related Persons of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance in the absence of bad faith by such Person on each notice purportedly
given by or on behalf of the Parent or any Borrower.  All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

Section 10.03.      No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

Section 10.04.      Attorney Costs and Expenses.  The Borrowers agree (a) to pay
or reimburse the Administrative Agent, the Collateral Agent, the Syndication
Agent and the Arranger for all reasonable and documented out-of-pocket Attorney
Costs of Jones Day incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, (b) to pay or reimburse the Administrative Agent, the Collateral
Agent and the Arranger for all reasonable and documented appraisal fees, filing
and search charges, recording taxes and Field Examination charges and expenses
and (b) to pay or reimburse the Administrative Agent and the Lenders for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the monitoring or enforcement of any rights or remedies under
this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of counsel to the
Administrative Agent and the Lenders taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction).  The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.  All amounts due under this
Section 10.04 shall be paid promptly following receipt by the Parent of an
invoice relating thereto setting forth such expenses in reasonable detail.  If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

 

Section 10.05.      Indemnification by the Borrowers.  The Borrowers shall
indemnify and hold harmless the Agents, each Lender, the Arranger and their
respective Affiliates, directors, officers, employees, agents, partners,
trustees or advisors and other representatives (collectively the “Indemnitees”)
from and against any and all liabilities, losses, damages, claims, and expenses
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be

 

127

--------------------------------------------------------------------------------


 

imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (but limited, in the case of
Attorney Costs, to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction that is material to the interest
of the Lenders) (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or the use or proposed use of the proceeds therefrom, (c) any actual or alleged
presence or release of Hazardous Materials on or from any property currently or
formerly owned or operated by any Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to any Borrower, any
Subsidiary or any other Loan Party or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, losses, damages, claims, and
expenses resulted from (y) the gross negligence or willful misconduct of such
Indemnitee or (z) a material breach in bad faith of any material obligations
under any Loan Document by such Indemnitee, in each case as determined by a
final, non-appealable judgment of a court of competent jurisdiction.  To the
extent that the undertakings to indemnify and hold harmless set forth in this
Section 10.05 may be unenforceable in whole or in part because they are
violative of any applicable law or public policy, each of the Borrowers shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by the Indemnitees or any of them.  No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date).  In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated.  All amounts due under this
Section 10.05 shall be paid within twenty (20) Business Days after written
demand therefor.  The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.  This Section 10.05 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

Section 10.06.      Marshaling; Payments Set Aside.  None of the Administrative
Agent or any Lender shall be under any obligation to marshal any assets in favor
of the Loan Parties or any other party or against or in payment of any or all of
the Obligations.  To the extent that any payment by or on behalf of the
Borrowers is made to any Agent or any Lender, or any Agent or

 

128

--------------------------------------------------------------------------------


 

any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect.

 

Section 10.07.      Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Parent and the Borrowers may not, except as
permitted by Section 7.04, assign or otherwise transfer any of their respective
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Agent-Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
or during the occurrence and continuation of an Event of Default under
Section 8.01(a) or Section 8.01(f), no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment or, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is

 

129

--------------------------------------------------------------------------------


 

delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$2,000,000 unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
under the Credit Facility assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Parent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)          the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (unless such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund) and the forms
required by Section 3.01(b) and (c) or Section 3.01(d) as applicable; provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.  All assignments shall be by novation.

 

(v)           No Assignments to Certain Persons.  No such assignment shall be
made (A) to the Parent, any Borrower or any of their respective Subsidiaries or
Affiliates or to the Permitted Holders or their Affiliates or (B) to a natural
person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption,

 

130

--------------------------------------------------------------------------------


 

the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01
(subject to the requirements thereof), 3.04, 3.05, 10.04 and 10.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, and the surrender by the assigning Lender of its
Note, the Borrowers (at their expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.

 

(c)           The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of and related interest amounts on the
Loans, owing to each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall, subject to clause (h) of this
Section, be conclusive absent manifest error, and the Borrowers, the Agents and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by any Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  This
Section 10.07(c) and Section 2.09 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations).

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Parent, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Borrower, the Permitted Holders, or any
of their respective Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 (other than clause (d) thereof) that directly affects such
Participant.  Subject to subsection (e) of this Section, the Borrowers agree
that each Participant shall be entitled to the benefits of Sections

 

131

--------------------------------------------------------------------------------


 

3.01 (subject to the requirements of Section 3.01(b) and (c) or Section 3.01(d),
as applicable), 3.04 and 3.05 (through the applicable Lender) to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section.  To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the participating Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation shall (acting solely for this purpose as a non-fiduciary agent of
the Borrowers) maintain a register complying with the requirements of Sections
163(f), 871(h) and 881(c)(2) of the Code and the Treasury regulations issued
thereunder relating to the exemption from withholding for portfolio interest on
which is entered the name and address of each Participant and the principal
amounts of and stated interest on each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”).  A Lender
shall not be obligated to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
such disclosure is necessary to establish that any Loan or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(f)            Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement (including under its
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

Section 10.08.      Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information in accordance
with its customary procedures (as set forth below), except that Information may
be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives on a need-to-know basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with this Section 10.08), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify

 

132

--------------------------------------------------------------------------------


 

the Parent as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08, to (i) any permitted assignee of or Participant in,
or any permitted prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or any Eligible Assignee invited to be an
Additional Lender or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and its obligations, (g) with the consent of the Parent, (h) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender in accordance with this Section 10.08) or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender, or any of their respective Affiliates on a nonconfidential basis
from a source other than the Parent, any Borrower or any Subsidiary, and which
source is not known by such Agent or Lender to be subject to a confidentiality
restriction in respect thereof in favor of the Parent or any Affiliate thereof.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary (or from any representative or agent of such
Loan Party or Subsidiary) thereof relating to any Loan Party or any Subsidiary
thereof or their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof; it being
understood that all information received from the Parent, any Borrower or any
Subsidiary after the Closing Date shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so in accordance with its customary procedures if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning a Borrower or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

Section 10.09.      Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to
setoff and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding payroll, employee
benefits, tax, trust and other fiduciary deposit accounts) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Borrower or any other
Loan Party against any and all of the Obligations of such Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document to the extent such
Obligations of such

 

133

--------------------------------------------------------------------------------


 

Borrower or such Loan Party are then due and payable.  The rights of each Lender
and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its Affiliates
may have.  Each Lender agrees to notify the Parent and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice to the Parent shall not affect the validity of such setoff and
application.

 

Section 10.10.      Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower.  In determining
whether the interest contracted for, charged, or received by an Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

Section 10.11.      Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when the closing conditions set forth in
Section 4.01 shall have been satisfied or waived.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 10.12.      Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 10.13.      Survival of Representations and Warranties.  All
representations and warranties made hereunder and (i) any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied

 

134

--------------------------------------------------------------------------------


 

upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
(other than (x) obligations and liabilities under Secured Hedge Agreements as to
which arrangements reasonably satisfactory to the applicable Hedge Bank shall
have been made, (y) contingent indemnification obligations not yet accrued and
payable and (z) Cash Management Obligations) hereunder shall remain unpaid or
unsatisfied.

 

Section 10.14.      Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.15.      GOVERNING LAW.

 

(a)           THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH OTHER
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS
RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION
IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR
THE ENFORCEMENT OF ANY JUDGMENT.

 

135

--------------------------------------------------------------------------------


 

(c)           THE PARENT, EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH OTHER
AGENT AND EACH LENDER EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

Section 10.16.      WAIVER OF RIGHT TO TRIAL BY JURY.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.17.      Termination.  This Agreement (other than the provisions that
expressly state that they shall survive termination of this Agreement) shall
terminate upon payment in full of the Obligations (other than (x) obligations
and liabilities under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank shall have been made,
(y) contingent indemnification obligations not yet accrued and payable and
(z) Cash Management Obligations).

 

Section 10.18.      Lender Action.  Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents, the Secured Hedge
Agreements or the documentation in respect of any Cash Management Obligations
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent (which shall not be
withheld in contravention of Section 9.04).  The provision of this Section 10.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

Section 10.19.      Use of Name, Logo, etc.  The Administrative Agent or either
Arranger shall provide for approval to any Loan Party advance proofs of
advertising material relating to the financing transactions contemplated by this
Agreement that such Agent or Arranger proposes

 

136

--------------------------------------------------------------------------------


 

to use and that incorporate or use such Loan Party’s name, product photographs,
logo or trademark.  Each such Loan Party agrees that its consent to the
publication in the ordinary course of such material will not be unreasonably
withheld or delayed, and, provided, such Loan Party shall be deemed to have
consented thereto unless it shall object thereto by written notice within five
(5) Business Days after having received notice thereof.  Such consent shall
remain effective until revoked by such Loan Party in writing to the
Administrative Agent and the Arranger.

 

Section 10.20.      USA PATRIOT Act Notice.  Each Lender that is subject to the
USA PATRIOT Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrowers that pursuant to the requirements of
the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.  The Borrowers shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

Section 10.21.      Service of Process.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 10.22.      No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Parent and each Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Agents and the Arranger
are arm’s-length commercial transactions between the Parent and its Affiliates,
on the one hand, and the Administrative Agents and the Arranger, on the other
hand, (B) the Parent and each Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrowers are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agents, the Arranger and each Lender is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Parent, any Borrower or any of their respective
Affiliates, or any other Person and (B) none of the Agents, the Arranger nor any
Lender has any obligation to the Parent, any Borrower or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents, the Arranger, the Lender and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Parent, the Borrowers and their respective Affiliates, and
none of the Agents, the Arranger nor any Lender has any obligation to disclose
any of such interests to the Parent, any Borrower or any of their respective
Affiliates.  To the fullest extent permitted by law, the Parent and each
Borrower hereby waive and release any claims that it may have against the

 

137

--------------------------------------------------------------------------------


 

Agents, the Arranger nor any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

138

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed under seal as of the date first above written.

 

 

ADVANCED FORMING TECHNOLOGY, INC.,
as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

 

Name:

Drew M. Kelley

 

 

Title:

Chief Financial Officer

 

 

 

 

ARC WIRELESS, INC., as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

 

Name:

Drew M. Kelley

 

 

Title:

Chief Financial Officer

 

 

 

 

FLOMET LLC, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

 

Name:

Drew M. Kelley

 

 

Title:

Chief Financial Officer

 

 

 

 

GENERAL FLANGE & FORGE LLC, as a Borrower

 

 

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

 

Name:

Drew M. Kelley

 

 

Title:

Chief Financial Officer

 

 

 

 

TEKNA SEAL LLC, as a Borrower

 

 

 

 

By:

/s/ Drew M. Kelley

 

 

Name:

Drew M. Kelley

 

 

Title:

Chief Financial Officer

 

 

 

 

3D MATERIAL TECHNOLOGIES, LLC, as a
Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

 

Name:

Drew M. Kelley

 

 

Title:

Chief Financial Officer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

QUADRANT METALS TECHNOLOGIES LLC,
as a Borrower

 

 

 

 

 

By:

/s/ Drew M. Kelley

 

 

Name:

Drew M. Kelley

 

 

Title:

Chief Financial Officer

 

 

 

 

ARC GROUP WORLDWIDE, INC., as the Parent

 

By:

/s/ Drew M. Kelley

 

 

Name:

Drew M .Kelley

 

 

Title:

Chief Financial Officer

 

[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A., as Administrative Agent and Collateral Agent and as a Lender

 

 

 

 

By:

/s/ Clifford Mellor

 

 

Name:

Clifford Mellor

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

 

 

 

By:

 /s/ Andrew J. Bella

 

 

Name:

Andrew J. Bella

 

 

Title:

Senior Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Eric Sebille

 

 

Name: Eric Sebille

 

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------